 



Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
by and among
MTI TECHNOLOGY CORPORATION
and
THE SEVERAL PURCHASERS NAMED ON SCHEDULE A
Dated August 19, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 — DEFINITIONS
    1  
 
       
Section 1.01 Definitions
    1  
Section 1.02 Interpretation and Rules of Construction
    9  
 
       
ARTICLE 2 — PURCHASE AND SALE OF THE SECURITIES
    9  
 
       
Section 2.01 Commitment to Purchase
    9  
Section 2.02 The Closing
    10  
 
       
ARTICLE 3 — REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    10  
 
       
Section 3.01 Existence and Power
    11  
Section 3.02 Authorization
    11  
Section 3.03 Governmental Authorization
    11  
Section 3.04 Noncontravention
    11  
Section 3.05 Capitalization
    12  
Section 3.06 Subsidiaries
    13  
Section 3.07 Public Reports; Financial Statements
    14  
Section 3.08 Absence of Certain Changes
    14  
Section 3.09 Indebtedness; No Undisclosed Material Liabilities
    16  
Section 3.10 Litigation
    17  
Section 3.11 Compliance with Laws
    17  
Section 3.12 Title to Assets
    17  
Section 3.13 Material Contracts
    18  
Section 3.14 Intellectual Property
    18  
Section 3.15 Licenses and Permits
    20  
Section 3.16 Employee Matters
    20  
Section 3.17 Key Employees and Executive Compensation
    22  
Section 3.18 Labor Matters
    22  
Section 3.19 Taxes
    22  
Section 3.20 Environmental Matters
    23  
Section 3.21 Certain Payments
    23  
Section 3.22 Affiliate Transactions
    24  
Section 3.23 Finders’ Fees
    24  
Section 3.24 Nasdaq SmallCap Market
    24  
Section 3.25 No Manipulation of Stock
    24  
Section 3.26 Non-Investment Company
    24  
Section 3.27 Compliance with Securities Act
    24  
Section 3.28 Sarbanes-Oxley Act
    25  
Section 3.29 Accounting Controls
    25  
Section 3.30 Acknowledgement Regarding Purchasers’ Purchase of Purchased
Securities
    25  
Section 3.31 Form S-3 Eligibility
    26  

-i-



--------------------------------------------------------------------------------



 



              Page  
Section 3.32 Disclosure
    26  
 
       
ARTICLE 4 — REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER
    26  
 
       
Section 4.01 Existence and Power
    26  
Section 4.02 Authorization
    26  
Section 4.03 Governmental Authorization
    26  
Section 4.04 Noncontravention
    26  
Section 4.05 Private Placement
    26  
Section 4.06 Access to Information
    27  
Section 4.07 General Solicitation
    27  
Section 4.08 Reliance
    27  
Section 4.09 Absence of Litigation
    27  
Section 4.10 Finders’ Fees
    28  
Section 4.11 Economic Risk
    28  
Section 4.12 Legends
    28  
 
       
ARTICLE 5 — COVENANTS OF THE COMPANY
    29  
 
       
Section 5.01 Notices of Certain Pre-Closing Events
    29  
Section 5.02 Pre-Closing Conduct of the Company
    30  
Section 5.03 Tax Elections; Changes in Accounting Practices
    32  
Section 5.04 Capital Stock Matters
    32  
Section 5.05 Pre-Closing Access to Information
    33  
Section 5.06 Update of Disclosure
    33  
Section 5.07 No Solicitation
    34  
Section 5.08 Use of Proceeds
    35  
Section 5.09 Insurance
    35  
 
       
ARTICLE 6 — COVENANTS OF THE COMPANY AND THE PURCHASERS
    36  
 
       
Section 6.01 Further Assurances
    36  
Section 6.02 Required Filings and Consents
    36  
Section 6.03 Public Announcements
    36  
Section 6.04 Proxy Statement
    36  
 
       
ARTICLE 7 — CONDITIONS TO CLOSING
    37  
 
       
Section 7.01 Conditions to Each Purchaser’s Obligations
    37  
Section 7.02 Conditions to Company’s Obligations
    39  
 
       
ARTICLE 8 — SURVIVAL; INDEMNIFICATION
    41  
 
       
Section 8.01 Survival
    41  
Section 8.02 Indemnification
    41  
Section 8.03 Limitations on Indemnification
    43  

-ii-



--------------------------------------------------------------------------------



 



              Page  
ARTICLE 9 — MISCELLANEOUS
    44  
 
       
Section 9.01 Notices
    44  
Section 9.02 Expenses; Documentary Taxes
    44  
Section 9.03 Entire Agreement
    45  
Section 9.04 Termination.
    45  
Section 9.05 Amendments and Waivers
    46  
Section 9.06 Successors and Assigns
    46  
Section 9.07 Representative of the Purchasers
    47  
Section 9.08 Third Party Beneficiaries
    47  
Section 9.09 Governing Law; Waiver of Jury Trial
    47  
Section 9.10 Headings
    47  
Section 9.11 Counterparts; Facsimile Signatures; Effectiveness
    47  

EXHIBITS

     
Exhibit A
  Form of Certificate of Designation
Exhibit B
  Form of Warrant
Exhibit C
  Form of Indemnification Agreement
Exhibit D
  Form of Amended and Restated Investor Rights Agreement
Exhibit E
  Form of Amended and Restated Management Rights Letter
Exhibit F
  Form of Morrison & Foerster LLP Legal Opinion
Exhibit G
  Form of Certificate of Amendment of Series A Convertible Preferred Stock
Certificate of Designations
Exhibit H
  Form of Consent and Waiver

SCHEDULES

     
Schedule A
  Purchasers

DISCLOSURE LETTER SECTIONS

     
Schedule 3.05(c)
  Company Securities
Schedule 3.05(f)
  Securities Laws Compliance
Schedule 3.06(a)
  Subsidiaries
Schedule 3.08
  Certain Changes Since Balance Sheet Date
Schedule 3.09(a)
  Indebtedness
Schedule 3.10(a)
  Suits
Schedule 3.12
  Liens on Assets
Schedule 3.13
  Performance Under Material Contracts
Schedule 3.14(a)
  Business Intellectual Property
Schedule 3.14(b)
  Business Intellectual Property Rights
Schedule 3.14(c)
  Registrations and Applications for Business Intellectual Property
Schedule 3.14(h)
  Transfers of Business Intellectual Property
Schedule 3.16(a)
  Employee Benefit Plans
Schedule 3.16(f)
  Contributions and Payments Under Employee Benefit Plans
Schedule 3.17(a)
  Key Employees

-iii-



--------------------------------------------------------------------------------



 



Page

     
Schedule 3.17(c)
  Payments to Employees
Schedule 3.19
  Taxes
Schedule 3.22
  Affiliate Transactions
Schedule 3.23
  Finders’ Fees

-iv-



--------------------------------------------------------------------------------



 



SECURITIES PURCHASE AGREEMENT
          THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) dated August 19,
2005 by and among MTI TECHNOLOGY CORPORATION, a Delaware corporation (the
“Company”), and the several purchasers named as “Purchasers” in Schedule A
hereto (each, a “Purchaser” and, collectively, the “Purchasers”).
BACKGROUND
          A. The Company proposes to issue to the Purchasers, pursuant to this
Agreement, (i) shares of its Series B Convertible Preferred Stock, par value
$0.001 per share (the “Series B Preferred Stock”), which shall have the rights,
privileges and preferences set forth on the Certificate of Designation of
Series B Preferred Stock, substantially in the form of Exhibit A (the
“Certificate of Designation”), and (ii) warrants (the “Warrants”), in
substantially the form attached hereto as Exhibit B to purchase shares of its
Common Stock, par value $0.001 per share (the “Common Stock”).
          B. The Purchasers desire to purchase from the Company, and the Company
desires to issue to the Purchasers, such shares of Series B Preferred Stock, and
such Warrants, in each case on the terms and subject to the conditions set forth
herein.
AGREEMENT
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
     Section 1.01 Definitions.
          (a) The following terms, as used herein, have the following meanings:
          “Advent” means Advent International Corporation, a Delaware
corporation, the manager of the Advent Funds.
          “Advent Funds” means those Purchasers that are managed by Advent.
          “Affiliate” of a Person means any Person which, directly or
indirectly, controls, is controlled by, or is under common control with such
Person. The term “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, means the possession, directly or indirectly, of the power to elect a
majority of the board of directors (or other governing body) or to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise and, in any
event and without limiting the generality of the foregoing, any Person owning
more than twenty percent (20%) of the voting securities of another Person shall
be deemed to control that Person. With respect to each of the Purchasers, the
term “Affiliate” shall also include (i) any entity in which such Purchaser (or
one of its Affiliates) is a

 



--------------------------------------------------------------------------------



 



general partner or member, (ii) each investor in such Purchaser, but only in
connection with the liquidation, winding up or dissolution of, or in-kind
distribution by, the Purchaser, and only to the extent of such investor’s pro
rata share in the Purchaser, and (iii) any investment fund managed by Advent.
          “Alternative Transaction” means any (a) tender or exchange offer
involving the Company; (b) merger, consolidation or other business combination
involving the Company or any of the Subsidiaries, other than a merger,
consolidation or other business combination solely between the Company or any of
the Subsidiaries; (c) acquisition by any Person (other than Canopy, Advent,
Affiliates of Advent, EMC, Affiliates of EMC, the Company or any of the
Subsidiaries) of any interest in equity securities (either outstanding or newly
issued) of the Company or any of the Subsidiaries whereby after the consummation
of such acquisition such acquiring Person would be the beneficial owner of
twenty percent (20%) or more of the outstanding equity securities of the Company
or any of the Subsidiaries; (d) acquisition of all or any material portion of
the business or assets of the Company, or any of the Subsidiaries, when
considered as a whole; (e) recapitalization or restructuring with respect to the
Company; and (f) any other transaction substantially similar to any of the
foregoing with respect to the Company or any of the Subsidiaries, other than
pursuant to the transactions to be effected pursuant to this Agreement and the
other Transaction Documents.
          “Balance Sheet” means the balance sheet of the Company dated April 2,
2005 and filed in its Public Reports.
          “Board” means the Board of Directors of the Company.
          “Business” means the business of the Company and its Subsidiaries.
          “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized by law to close.
          “Canopy” means The Canopy Group, Inc.
          “Code” means the Internal Revenue Code of 1986, as amended, and the
rules and regulations promulgated thereunder or in connection therewith.
          “Commission” means the Securities and Exchange Commission.
          “Common Stock” means the Common Stock, par value $0.001 per share, of
the Company.
          “Common Stock Outstanding” means, as of any given date, the aggregate
number of shares of Common Stock issued and outstanding.
          “Company’s Knowledge” and “Knowledge of the Company” means the actual
knowledge of the following directors and executive officers of the Company, and
any knowledge a reasonably prudent person would have if he performed the
functions of his respective position with ordinary care and due diligence:
Thomas Raimondi, Jon Caputo, Scott Poteracki, Keith Clark, Todd Williams and
Rick Ruskin.

-2-



--------------------------------------------------------------------------------



 



          “Copyrights” means all copyrights, copyrightable works, mask works and
databases, including, without limitation, any Software and any other works of
authorship, whether statutory or common law, registered or unregistered, and
registrations for and pending applications to register the same, including all
reissues, extensions and renewals thereto.
          “Custodian” means Merrill Lynch & Co., Inc.
          “Employee Benefit Plan” means any pension, retirement, profit-sharing,
deferred compensation, bonus, incentive, performance, stock option, phantom
stock, stock purchase, restricted stock, premium conversion, medical,
hospitalization, vision, dental or other health, life, disability, severance
(other than non-U.S. statutory severance obligations), termination or other
employee benefit plan, program, arrangement, agreement or policy, whether
written or unwritten and whether or not subject to ERISA, to which the Company
or any Subsidiary contributes, is obligated to contribute to, is a party to or
is otherwise bound, or with respect to which the Company or any Subsidiary may
have any liability.
          “Environmental Laws” means any applicable federal, state, local or
foreign law, treaty, judicial decision, regulation, rule, judgment, order,
decree, injunction, permit or valid and binding governmental restriction or
requirement or any agreement with any governmental authority, now in effect,
relating to the protection of the environment or to the presence or potential
presence of pollutants, contaminants, wastes or chemicals or any toxic,
radioactive, ignitable, corrosive, reactive or otherwise hazardous substances,
wastes or materials in the environment.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder or in connection
therewith.
          “ERISA Affiliate” means (a) a member of any “controlled group” (as
defined in Section 414(b) of the Code) of which the Company is a member, (b) a
trade or business, whether or not incorporated, under common control (within the
meaning of Section 414(c) of the Code) with the Company, or (c) a member of any
affiliated service group (within the meaning of Section 414(m) of the Code) of
which the Company is a member.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and any successor thereto, and the rules and regulations promulgated thereunder
or in connection therewith, all as the same shall be in effect from time to
time.
          “Executive Officers” means the executive officers of the Company
within the meaning of Item 401 of Regulation S-K of the Commission.
          “GAAP” means U.S. generally accepted accounting principles
consistently applied and maintained throughout the applicable periods.
          “Indebtedness” means, of any Person at any date, without duplication,
all items which in accordance with GAAP, would be included in determining total
liabilities as shown on the liability side of the balance sheet as of the date
to be determined, and shall include, without limitation:

-3-



--------------------------------------------------------------------------------



 



          (a) indebtedness for borrowed money or funded debt;
          (b) liabilities in respect of capitalized leases and liabilities
secured by any Liens on property owned or acquired, whether or not such a
liability shall have been assumed (but only to the extent of the book value of
such property;
          (c) any obligation, contingent or otherwise, of such Person directly
or indirectly guaranteeing any debt or other obligation of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such debt or other
obligation of such other Person (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to take-or-pay, or to maintain financial statement conditions or
otherwise) or (ii) entered into for the purpose of assuring in any other manner
the obligee of such debt or other obligation for the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part); and
          (d) all reimbursement and other obligations with respect to surety
bonds, letters of credit and bankers’ acceptances, whether or not matured.
          “Indemnification Agreement” means the Indemnification Agreement to be
dated and issued as of the Closing Date by the Company in favor of the person
appointed or elected to the Board of Directors pursuant to the Certificate of
Designation, substantially in the form of Exhibit C.
          “Intellectual Property” means all rights in and to, including all
licenses related to, the Copyrights, Patents, Software, Trademarks, Trade
Secrets, web sites, and any other tangible or intangible proprietary or
confidential information, and all improvements, modifications, and enhancements
to and derivatives of any of the foregoing protected, created, developed and/or
arising, as of the date hereof under the laws of the United States or any other
jurisdiction, in whatever stage of development.
          “Investor Rights Agreement” means the Amended and Restated Investor
Rights Agreement to be dated and entered into as of the Closing Date among the
Company and the Purchasers and the purchasers of Series A Preferred Stock,
substantially in the form of Exhibit D.
          “Law” means any statute, law, ordinance, code, regulation, order or
rule of any federal, state, local or, foreign governmental or regulatory body or
authority, including Environmental Laws and those covering safety, health,
information technology, Tax, antitrust, transportation, bribery, recordkeeping,
zoning, export, import, employment and employment practices, wage and hour, and
price and “age control” matters.
          “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.
For the purposes of this Agreement, any Person shall be deemed to own subject to
Lien any asset that it has acquired or holds subject to the interest of a vendor
or lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.

-4-



--------------------------------------------------------------------------------



 



          “Management Rights Letter” means the Amended and Restated Management
Rights Letter to be dated and issued as of the Closing Date by the Company in
favor of the Purchasers or their affiliates designated by Advent, substantially
in the form of Exhibit E.
          “Material Adverse Effect” means any material adverse effect or series
of related effects on (a) the business, assets, financial condition, cash flow
or results of operations of the Company, or any of the Subsidiaries, when
considered as a group or (b) the ability of the Company to perform its
obligations under this Agreement. Notwithstanding the foregoing, in no event
shall any of the following constitute a Material Adverse Effect: (i) any
material adverse effect resulting from conditions generally affecting any
industry in which the Company participates or from generally prevailing
conditions in the United States or global economies, unless such conditions have
a disproportionate impact on the Company; (ii) conditions reasonably resulting
from the announcement and the pendency of the transactions contemplated by this
Agreement or any of the other Transaction Documents; (iii) conditions resulting
from acts of terrorism or war; (iv) conditions or changes in any industry in
which the Company participates resulting from changes or proposed changes in
laws, rules or regulations, unless such conditions or changes have a
disproportionate impact on the Company; or (v) conditions or events resulting
from actions taken pursuant to express authorizations in this Agreement or any
of the other Transaction Documents or with the prior written consent of Advent.
          “Material Contract” means each contract or agreement to which the
Company or any Subsidiary is a party or by which it is bound which is a material
contract as defined in Item 601(b)(10) of Regulation S-K of the Commission.
          “Nasdaq” means The NASDAQ Stock Market, Inc.
          “Patents” means all patents and patent applications (including,
without limitation, provisional applications, utility applications and design
applications) including, without limitations reissues, patents of addition,
divisions, renewals, continuations, continuations-in-part, substitutions,
additions, certificates of inventorship, reexaminations and extensions of any of
the foregoing and all licenses to any of the foregoing.
          “Person” means an individual or a corporation, partnership, limited
liability company, association, trust, or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
          “Preferred Stock” means the Preferred Stock, par value $0.001 per
share, of the Company.
          “Purchased Securities” shall mean the Series B Shares and the
Warrants.
          “Securities Act” means the Securities Act of 1933, as amended, and any
successor thereto, and the rules and regulations promulgated thereunder or in
connection therewith, all as the same shall be in effect from time to time.
          “Series A Preferred Stock” means the Series A Convertible Preferred
Stock, par value $0.001 per share, of the Company.

-5-



--------------------------------------------------------------------------------



 



          “Software” means (i) all software programs, including all versions of
source code, object code, assembly language, compiler language, machine code,
and all other computer instructions, code, and languages embodied in computer
software of any nature whatsoever and whether for use in or in conjunction with
a mainframe computer, personal computer (desk top, lap top or hand held),
personal digital assistant (PDA) or any other programmable hardware or device;
computer systems, computer hardware, network infrastructure and related
equipment, and all error corrections updates, upgrades, enhancements,
translations, modifications, adaptations, further developments, derivative
works, and other changes or functionality additions, of any kind to any of the
foregoing; (ii) all designs and design documents (whether detailed or not),
technical summaries, and documentation (including flow charts, logic diagrams,
white papers, manuals, guides and specifications) with respect to such software
described in the preceding clause; and (iii) all firmware and middleware
associated with any of the foregoing in subparts (i) and (ii) hereof.
          “Subsidiary” means any corporation or other entity of which a majority
of the capital stock or other ownership interests having voting power to elect a
majority of the board of directors or other persons performing similar functions
is at the time directly or indirectly owned by the Company.
          “Suits” means any action, suit, claim, litigation, arbitration or
other dispute resolution proceeding or governmental or administrative
proceeding, audit or investigation, including without limitation the following:
(i) any proceedings, audits, investigations or arbitrations by the Internal
Revenue Service, the Commission, the National Association of Securities Dealers,
Inc., Nasdaq, the National Labor Relations Board, any domestic stock exchanges,
quotation systems or other self-regulatory organizations, any foreign securities
commissions, foreign stock exchanges, foreign regulatory organizations or
foreign self-regulatory organizations, or state securities commissions; (ii) any
action, suit or proceeding by any Person that the Intellectual Property
infringes or misappropriates or constitutes unfair competition or trade
practices or other violation of such Person’s intellectual property or other
proprietary rights; and (iii) any action, suit or proceeding involving (A) the
prior employment of any of the Company’s or any Subsidiary’s employees, (B) the
use by such employees in connection with the Company’s business or any
Subsidiary’s business of any information or techniques allegedly proprietary to
any of their former employers or (C) the obligations of such employees under any
agreements with prior employers.
          “Superior Proposal” means any proposal relating to an Alternative
Transaction (on its most recently amended or modified terms, if amended or
modified) (a) which the Board determines in its good faith judgment (after
consultation with a financial advisor of nationally recognized reputation) to be
more favorable to the Company’s stockholders, from a financial point of view,
than the issuance and sale of the Securities under this Agreement (taking into
account all the terms and conditions of such Alternative Transaction and this
Agreement, including any changes to the financial terms of this Agreement
proposed by the Purchasers in response to such offer or otherwise), (b) for
which the Board has received evidence reasonably demonstrating that any
financing required in connection with the Alternative Transaction has been
obtained or is then committed, and (c) reasonably capable of being completed,
taking into account all financial, legal, regulatory and other aspects of such
Alternative Transaction.

-6-



--------------------------------------------------------------------------------



 



          “Tax” (and, with correlative meaning, “Taxes”) means any income,
alternative or add-on minimum tax, gross receipts, sales, use, ad valorem, value
added, transfer, franchise, capital stock, profits, license, withholding on
amounts paid to or by the Company or any of the Subsidiaries, payroll,
employment, excise, severance, stamp, occupation, premium, property,
environmental or windfall profit tax, custom, duty or other tax, governmental
fee, assessment or charge in the nature of taxes, together with any interest or
any penalty, addition to tax or additional amount due from, or in respect of the
Company or any of the Subsidiaries, as the case may be, imposed by any domestic
or foreign governmental authority (a “Taxing Authority”) responsible for the
imposition of any such tax, including any amounts for which liability arises
under Treasury Regulation Sections 1.1502-6 or similar provision under foreign,
state or local law.
          “Termination Date” means November 15, 2005.
          “Trade Secrets” means all common law and statutory trade secrets and
all other confidential information or other non-public information, whether or
not reduced to a writing or other tangible form including, without limitation,
patterns, designs, plans, product road maps, specifications, compilations,
programs, devices, schematics, technology, methods, inventions, discoveries,
improvements, concepts, ideas, drawings, analytics, techniques, processes and
procedures, working notes and memos, market studies, consultant reports,
know-how, research, customer lists, marketing, distribution and sales methods
and systems, formulae, technical and laboratory data, competitive samples, and
engineering prototypes and all similar information and know-how, whether or not
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating or referring in any way to such Trade Secret, and all
licenses to any of the foregoing, in any country or other geographic area in the
world.
          “Trademarks” means (i) all trademarks, service marks, trade names,
corporate names, company names, business names, fictitious business names, trade
dress, trade styles, certification marks, collective marks, logos, domain names,
uniform resource locaters (URLs), and other sources of business identifiers,
whether in use or not, (ii) all registrations and recordings thereof and all
applications to register in connection therewith, whether pending or in
preparation for filing, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any office or agency of the
United States of America or any State thereof or any foreign country, (iii) all
reissues, extensions or renewals of any of the items described in this
definition, (iv) all of the goodwill of the business connected with the use of,
and symbolized by the any of the foregoing.
          “Transaction Documents” means this Agreement, the Certificate of
Designation, the Investor Rights Agreement and the Management Rights Letter.
          “Transferee” means each Person who shall acquire any Company
Securities from any Purchaser, directly or indirectly, in compliance with the
Investor Rights Agreement.
          “Underlying Shares” shall mean all shares of Common Stock issuable
upon conversion of the Series B Preferred Stock.

-7-



--------------------------------------------------------------------------------



 



          (b) Each of the following terms is defined in the section hereof set
forth opposite such term:

      Term   Section
Affiliate Transaction
  Section 3.22
Agreement
  Preamble
Allocation Percentage
  Section 2.01(c)
Annual Meeting
  Section 6.04
Balance Sheet Date
  Section 3.08
Business Intellectual Property
  Section 3.14(a)
Certificate of Designation
  Background
Closing
  Section 2.02(a)
Closing Date
  Section 2.02(a)
Company
  Preamble
Company Securities
  Section 3.05(c)
Disclosure Letter
  Article 3
Expense Reimbursement Amount
  Section 9.02(b)
Gross Purchase Price
  Section 2.01(a)
Indemnified Person
  Section 8.02(c)
Indemnifying Person
  Section 8.02(c)
Infringes
  Section 3.14(d)
Investment Company Act
  Section 3.26
Loss Cap
  Section 8.03(b)
Loss Threshold
  Section 8.03(a)
Losses
  Section 8.02(a)
Permits
  Section 3.15
Price Per Share
  Section 2.01(b)
Proceeding
  Section 8.02(a)
Public Reports
  Section 3.07(a)
Purchase Price
  Section 2.01(c)
Purchaser(s)
  Preamble
Purchasers’ Percentage
  Section 8.02(a)
Returns
  Section 3.19(a)
Sarbanes-Oxley Act
  Section 3.28
Series B Preferred Stock
  Background
Stockholder Approval
  Section 3.02
Series B Shares
  Section 2.01(a)
Subsidiary Securities
  Section 3.06(b)
Superior Proposal Notice
  Section 5.07(c)
Superior Proposal Period
  Section 5.07(c)
Survival Date
  Section 8.01
WARN Act
  Section 3.08(o)
Warrants
  Section 2.01(a)
Warrant Shares
  Section 2.01(a)

-8-



--------------------------------------------------------------------------------



 



     Section 1.02 Interpretation and Rules of Construction. Definitions
contained in this Agreement apply to singular as well as the plural forms of
such terms and to the masculine as well as to the feminine and neuter genders of
such terms. Words in the singular shall be held to include the plural and vice
versa, and words of one gender shall be held to include the other gender or the
neuter as the context requires. The terms “hereof,” “herein,” “hereby” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement. The terms “includes” and the word “including” and
words of similar import shall be deemed to be followed by the words “without
limitation.” Article, section and paragraph, schedule and exhibit references
herein are to the articles, sections and paragraphs of, and schedules and
exhibits to, this Agreement unless otherwise specified. The word “or” shall not
be exclusive. For purposes of this Agreement, the terms “Company” and
“Subsidiary” shall include any entity which is, in whole or in part, a
predecessor of the Company or any Subsidiary, unless the context expressly
requires otherwise.
ARTICLE 2
PURCHASE AND SALE OF THE SECURITIES
     Section 2.01 Commitment to Purchase.
          (a) Upon the basis of the representations and warranties contained
herein and subject to the terms and conditions set forth herein, at the Closing,
the Company shall issue to the Purchasers:
               (i) The number of shares of Series B Preferred Stock, which
equals Twenty Million Dollars ($20,000,000) (the “Gross Purchase Price”) divided
by the Price Per Share, rounded to the nearest hundredth of a share (with .005
rounded up to .01); and
               (ii) Warrants (the “Warrants”) to purchase the number of shares
of Common Stock (the “Warrant Shares”), which is equal to thirty-seven and
one-half percent (37.5%) of the number of Underlying Shares (determined as of
the Closing Date), rounded to the nearest whole number of shares (with 0.5
shares rounded up to 1 share).
          The shares of Series B Preferred Stock issuable by the Company
pursuant to this Section 2.01(a) are referred to herein as the “Series B
Shares.”
          (b) The “Price Per Share” shall be (i) $19.50 or (ii) ten (10) times
ninety percent (90%) of the average closing price per share of Common Stock on
the Nasdaq SmallCap Market for the fifteen (15) trading days prior to (and not
including) the Closing Date, rounded to the nearest hundredth of a cent (with
$0.00005 rounded up to $0.0001), whichever is less.
          (c) Each Purchaser, severally but not jointly, agrees to purchase from
the Company, at the Closing, a portion of the Series B Shares and the Warrants,
respectively, equal to the product obtained by multiplying the aggregate number
of Series B Shares and Warrants, respectively, issuable pursuant to the terms
hereof by the percentage allocated to such Purchaser on Schedule A hereto (the
“Allocation Percentage”). The aggregate purchase price for the Purchased
Securities purchased by each Purchaser (the “Purchase Price”) shall be the Price
Per

-9-



--------------------------------------------------------------------------------



 



Share multiplied by the number of Series B Shares allocated to such Purchaser on
Schedule A hereto.
          (d) The Allocation Percentages shall be specified by Advent to the
Company in writing at least two (2) Business Days prior to the Closing Date.
Advent shall be entitled to resolve on behalf of the Purchasers any rounding
issues with respect to the allocations of the Purchased Securities in order to
avoid the issuance of fractional shares of Series B Preferred Stock or Warrants
to acquire fractional shares of Common Stock.
     Section 2.02 The Closing.
          (a) The purchase and sale of the Purchased Securities shall take place
via facsimile at a closing (the “Closing”) at the offices of Morrison & Foerster
LLP at 19900 MacArthur Boulevard, 12th Floor, Irvine, California 92612,
commencing at 10:00 a.m. local time on the first (1st) business day following
the Annual Meeting contemplated by Section 6.04 hereof or if all conditions to
Closing have not been satisfied by such date then the third (3rd) Business Day
following the date upon which all conditions to the obligations of the parties
to consummate the transactions contemplated hereby have been satisfied or waived
(other than conditions with respect to actions the respective parties will take
at the Closing itself), or such other location or date as the parties may
mutually determine but, unless otherwise agreed to in writing, not later than
the Termination Date. The date and time of the Closing are referred to herein as
the “Closing Date.”
          (b) At the Closing, each Purchaser shall deliver to the Company by
wire transfer of immediately available funds, to an account designated by the
Company at least two (2) Business Days prior to the Closing Date, an amount
equal to the Purchase Price for the Purchased Securities purchased by such
Purchaser.
          (c) At the Closing, the Company shall deliver to each Purchaser (or,
in the case of each Purchaser that is an Advent Fund, the Custodian), against
delivery of the Purchase Price, a certificate or certificates evidencing the
Series B Shares and a certificate evidencing the Warrants allocated to such
Purchaser, each in definitive form and registered in the name of such Purchaser
or in such nominee name as such Purchaser shall request at least two
(2) Business Days prior to the Closing Date.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
          Except as set forth in the disclosure letter dated the date of this
Agreement (the “Disclosure Letter”) and delivered to the Purchasers on the date
hereof, the Company represents and warrants to the Purchasers, as of the date
hereof, as set forth in this Article 3. The Disclosure Letter shall be arranged
in sections corresponding to the sections contained in this Agreement, and
disclosures set forth in any section of the Disclosure Letter shall qualify
(i) the corresponding section of this Agreement and (ii) other sections of this
Agreement to the extent (notwithstanding the absence of a specific
cross-reference) that such disclosure reasonably relates to such other sections.

-10-



--------------------------------------------------------------------------------



 



     Section 3.01 Existence and Power. The Company (a) is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, (b) has the full corporate power to own, lease and operate its
properties and assets and to carry on its business as now conducted, and (c) is
duly qualified to transact business as a foreign corporation and is in good
standing in each jurisdiction in which the failure so to qualify would have, or
could reasonably be expected to have, a Material Adverse Effect. The Company has
furnished to the Purchasers true and complete copies of the Company’s
certificate of incorporation and bylaws, each as in effect on the date hereof.
     Section 3.02 Authorization. The execution, delivery and performance by the
Company of this Agreement and each other Transaction Document and the
consummation of the transactions contemplated hereby and thereby are within the
Company’s corporate powers and have been duly authorized by all necessary
corporate action on the part of Company other than approval by the Company’s
stockholders (including the holders of the Series A Preferred Stock) at the
Annual Meeting (“Stockholder Approval”). Subject to the foregoing, this
Agreement and each of the other Transaction Documents constitutes (in the case
of the Certificate of Designation, upon the filing thereof with the Secretary of
State of Delaware) a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors, (ii) rules of law governing specific
performance, injunctive relief or other equitable remedies and by general
principles of equity, and (iii) with respect to the indemnification provisions
contained in the Investor Rights Agreement, applicable laws and principles of
public policy. The Board has taken all action necessary to render inapplicable
the provisions of Section 203 of the General Corporation Law of the State of
Delaware to the transactions contemplated by this Agreement and the other
Transaction Documents.
     Section 3.03 Governmental Authorization. The execution, delivery and
performance by the Company of this Agreement and each other Transaction
Document, and the consummation of the transactions contemplated hereby and
thereby, require no action by or in respect of, or filing with, any governmental
body, agency or official by the Company other than (a) the filing of the
Certificate of Designation with the Secretary of State of Delaware, (b) the
filing by the Company with the Commission of such reports and other documents
under the Securities Act or the Exchange Act, and filings pursuant to the rules
of Nasdaq, as may be required in connection with this Agreement and the other
Transaction Documents and the transactions contemplated hereby and thereby to be
effected at or prior to the Closing, and (c) any filings required by the
securities or blue sky laws of the various states and filings under the
Securities Act, the Exchange Act and/or pursuant to Nasdaq rules in connection
with a registration of securities pursuant to the Investor Rights Agreement.
     Section 3.04 Noncontravention. The execution, delivery and performance by
the Company of this Agreement and each other Transaction Document, and, upon
receipt of Stockholder Approval, the consummation of the transactions
contemplated hereby and thereby, do not and will not (a) violate the certificate
of incorporation or bylaws of the Company in effect, (b) violate the certificate
of incorporation, bylaws, operating, limited liability or partnership agreement
of any Subsidiary in effect, (c) violate any material law, rule, regulation,
judgment, injunction, order or decree applicable to the Company or any
Subsidiary, including applicable

-11-



--------------------------------------------------------------------------------



 



Nasdaq rules and regulations, (d) except for approvals required that result from
the filings referred to in Section 3.03 hereof, require any consent or other
action by any Person under, constitute a default under, or give rise to
termination, cancellation or acceleration of any right or obligation of the
Company or any Subsidiary or to a loss of any benefit to which the Company or
any Subsidiary is entitled under, and are not inconsistent with, any provision
of any Material Contract binding upon the Company or any Subsidiary, or
(e) result in the creation or imposition of any Lien on any material asset of
the Company or any Subsidiary.
     Section 3.05 Capitalization.
          (a) The authorized capital stock of the Company consists of
(i) 80,000,000 authorized shares of Common Stock and (ii) 5,000,000 authorized
shares of Preferred Stock, a total of 567,000 shares of which are designated
Series A Preferred Stock, and the remainder of which are undesignated and can be
issued by the Board without further stockholder approval.
          (b) As of the date hereof, there are (i) 35,493,360 shares of Common
Stock issued and outstanding, (ii) 566,797.03 shares of Series A Preferred Stock
issued and outstanding, and (iii) additional warrants and/or options to purchase
11,460,532 shares of Common Stock issued and outstanding. The Company has not
paid any dividends or made any other distributions of cash or other property in
respect of any shares of its outstanding capital stock since the Balance Sheet
Date.
          (c) All outstanding shares of capital stock of the Company have been
duly authorized and validly issued and are fully paid and non-assessable, and
none of such shares has been issued in violation of any preemptive right, right
of first refusal or similar right under any provision of the General Corporation
Law of the State of Delaware, the Company’s certificate of incorporation or
bylaws, or any agreement, document or instrument to which the Company is a party
or by which it is otherwise bound. Except as set forth in Section 3.05(c) of the
Disclosure Letter, the Series A Preferred Stock, the warrants issued in
connection therewith and the rights granted to the Purchasers in this Agreement,
there are no outstanding (i) securities of the Company convertible into, or
exchangeable or exercisable for, shares of capital stock or other voting
securities of the Company or (ii) options, warrants or other rights to acquire
from the Company, or other obligation of the Company to issue, any capital
stock, other voting securities or securities convertible into, or exchangeable
or exercisable for, capital stock or other voting securities of the Company (the
items in clauses (i) and (ii) of this sentence being referred collectively as
the “Company Securities”). Except for the Series A Preferred Stock and the
warrants issued in connection therewith, there are no obligations of the Company
or any Subsidiary to repurchase, redeem or otherwise acquire any outstanding
Company Securities.
          (d) Upon issuance at the Closing in accordance with the terms hereof,
all of the Purchased Securities will be duly and validly authorized and issued,
fully paid and non-assessable, free and clear of all Liens (other than Liens
imposed under the Investor Rights Agreement and the Securities Act and other
than Liens relating to, or resulting from, actions of the Purchasers), and the
issuance of any of the Purchased Securities as contemplated in and pursuant to
this Agreement, the Transaction Document and the Warrants will not (i) except
for anti-dilution adjustments to the conversion price of the Series A Preferred
Stock and assuming the holders of Series A Preferred Stock waive their
preemptive rights and approve the transaction

-12-



--------------------------------------------------------------------------------



 



pursuant to their voting rights, violate or trigger anti-dilution adjustments
under, or be subject to any preemptive rights or right of first refusal or
similar right under, any provision of the General Corporation Law of the State
of Delaware, the Company’s certificate of incorporation or bylaws, or any
material agreement, document or instrument to which the Company is a party or by
which it is otherwise bound (and which will be in effect immediately following
the Closing) or (ii) violate any applicable federal or state or foreign
securities laws as a result of any act or omission by any Person other than the
Purchasers or (iii) violate applicable rules or regulations of Nasdaq.
          (e) Prior to Closing and the issuance of the Purchased Securities, the
Company shall have reserved for issuance the total number of shares of Common
Stock issuable upon conversion of the authorized amount of Series B Preferred
Stock based upon the conversion ratio then in effect, as set forth in the
Certificate of Designation, and upon exercise of the Warrants based upon the
number of Warrant Shares and the purchase price then in effect. All of the
Underlying Shares and all Warrant Shares have been duly authorized and, when
issued in accordance with the terms of the Certificate of Designation and the
Warrants, as the case may be, will be duly and validly issued, fully paid and
non-assessable, free and clear of all Liens (other than Liens relating to, or
resulting from actions of, the Purchasers), and the issuance thereof will not,
(i) except pursuant to the Series A Preferred Stock, violate or trigger
anti-dilution adjustments under, or be subject to any preemptive rights or right
of first refusal or similar right under, any provision of the General
Corporation Law of the State of Delaware, the Company’s certificate of
incorporation or bylaws, or any material agreement, document or instrument to
which the Company is a party or by which it is otherwise bound or (ii) violate
any applicable federal or state or foreign securities laws as a result of any
act or omission by any Person other than the Purchasers.
          (f) All outstanding shares of capital stock of the Company and the
Subsidiaries have been issued in compliance with all applicable federal, state
and foreign securities laws and applicable listing standards, rules and
regulations of Nasdaq.
     Section 3.06 Subsidiaries.
          (a) All of the Subsidiaries, their respective jurisdictions of
incorporation or organization and percentage ownership by the Company are set
forth in Section 3.06(a) of the Disclosure Letter. The Company does not directly
or indirectly own, or hold the right to acquire, any capital stock or other
ownership interests of any Person not listed in Section 3.06(a) of the
Disclosure Letter. Each Subsidiary is duly incorporated or organized, validly
existing and (to the extent applicable) in good standing under the laws of its
jurisdiction of incorporation or organization and has the full corporate power
to own, lease and operate its properties and assets and to carry on its business
as now conducted. Each Subsidiary is duly qualified to transact business and (to
the extent applicable) is in good standing in each jurisdiction in which the
failure so to qualify would have, or could reasonably be expected to have, a
Material Adverse Effect.
          (b) Except as indicated in Section 3.06(a) of the Disclosure Letter,
all of the outstanding capital stock or other voting securities of each
Subsidiary is owned by the Company, directly or indirectly, free and clear of
any Lien and free of any other limitation or restriction (including any
restriction on the right to vote, sell or otherwise dispose of such capital
stock or

-13-



--------------------------------------------------------------------------------



 



other voting securities) excluding restrictions under applicable securities
laws. There are no outstanding (i) securities of the Company or any Subsidiary
convertible into, or exchangeable or exercisable for, shares of capital stock or
other voting securities of any Subsidiary or (ii) options, warrants or other
rights to acquire from the Company or any Subsidiary, or other obligation of the
Company or any Subsidiary to issue, any capital stock, other voting securities
or securities convertible into, or exchangeable or exercisable for, capital
stock or other voting securities of any Subsidiary (the items in clauses (i) and
(ii) of this sentence being referred to collectively as the “Subsidiary
Securities”). There are no obligations of the Company or any Subsidiary to
repurchase, redeem or otherwise acquire any outstanding Subsidiary Securities.
     Section 3.07 Public Reports; Financial Statements.
          (a) Since May 1, 2004, the Company has filed with the Commission all
forms, reports, schedules, proxy statements (collectively, and in each case
including all exhibits and schedules thereto and documents incorporated by
reference therein, and including all registration statements, prospectuses and
other reports and documents filed with the Commission since such date, the
“Public Reports”) required to be filed by the Company with the Commission. As of
its date of filing, except to the extent otherwise disclosed in subsequently
filed Public Reports, each Public Report complied in all material respects with
the requirements of the Securities Act and the Exchange Act, as applicable, and
the rules and regulations promulgated thereunder and, except to the extent
revised or superseded by a subsequent filing with the Commission prior to the
date hereof, none of such Public Reports (including any and all financial
statements included therein) when filed contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading.
          (b) Except to the extent otherwise disclosed in the Public Reports,
each of the consolidated financial statements (including the notes thereto)
included in the Public Reports complied as to form in all material respects, as
of its date of filing with the Commission, with applicable accounting
requirements and the published rules and regulations of the Commission with
respect thereto, was prepared in accordance with GAAP (except as may otherwise
be indicated in the notes thereto) and fairly presents in all material respects
the consolidated financial position of Company and its consolidated Subsidiaries
as of the dates thereof and the consolidated results of their operations and
cash flows for the periods then ended (subject, in the case of unaudited
financial statements, to (i) normal year-end adjustments, (ii) the absence of
footnote disclosure required to be included in audited financial statements and
(iii) as otherwise permitted by the Commission on Form 10-Q under the Exchange
Act, which collectively were not and are not expected to be in the aggregate
material).
     Section 3.08 Absence of Certain Changes. The Company and the Subsidiaries
have conducted their businesses since April 2, 2005 (the “Balance Sheet Date”)
in the ordinary course of business consistent with past practice. Without
limiting the generality of the foregoing, since the Balance Sheet Date there has
not been, except as set forth in the Public Reports, any:
          (a) event or series of related events which, individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect;

-14-



--------------------------------------------------------------------------------



 



          (b) declaration, setting aside or payment of any dividend or other
distribution with respect to any shares of capital stock of the Company, or any
repurchase, redemption or other acquisition by the Company or any Subsidiary of
any outstanding shares of capital stock or other securities of the Company or
any Subsidiary;
          (c) incurrence, assumption or guarantee by the Company or any
Subsidiary of any Indebtedness, other than in the ordinary course of business
consistent with past practices;
          (d) creation or other incurrence by the Company or any Subsidiary of
any Lien on any material asset other than in the ordinary course of business
consistent with past practices;
          (e) making of any loan, advance or capital contributions to or
investment by the Company or any Subsidiary in any Person, other than (i) loans,
advances or capital contributions to or investments in wholly-owned Subsidiaries
and (ii) loans to employees to advance reasonable and customary expenses to be
incurred by them in the performance of their duties on behalf of the Company or
any Subsidiary, in each case made in the ordinary course of business consistent
with past practices;
          (f) acquisition, disposition or similar transaction by the Company or
any Subsidiary involving any assets, properties or liabilities (other than sales
of inventory in the ordinary course of business consistent with past practices),
whether by merger, purchase or sale of stock, purchase or sale of assets or
otherwise;
          (g) damage, destruction or other casualty loss (whether or not covered
by insurance) which has not had, or could reasonably be expected to have, a
Material Adverse Effect;
          (h) Tax election or material change in any method of accounting or
accounting practice by the Company or any Subsidiary, except for any such change
after the date hereof required by reason of a concurrent change in GAAP;
          (i) payment, deferral, discharge or satisfaction of any material
claims, liabilities or obligations (absolute, accrued, contingent or otherwise),
other than the payment, deferral, discharge or satisfaction, in accordance with
the respective terms thereof and in the ordinary course of business consistent
with past practices, of liabilities and obligations (i) reflected or reserved
against in the Company’s financial statements included in the Public Reports or
in the notes thereto or (ii) incurred since the date of such financial
statements in the ordinary course of business consistent with past practices;
          (j) collection or attempt to collect any accounts receivable other
than in the ordinary course of business consistent with past practices;
          (k) resignation or, except as approved by the Board, any termination
or removal of any Executive Officers;
          (l) increase in the compensation of, or Employee Benefits made
available to, any of the Executive Officers or in the rate of pay or Employee
Benefits of any of its employees,

-15-



--------------------------------------------------------------------------------



 



except as part of regular compensation increases in the ordinary course of
business consistent with past practices;
          (m) labor dispute, other than routine individual grievances, or
written notice of any, or to the Company’s Knowledge threatened, activity or
proceeding by a labor union or representative thereof to organize any employees
of the Company or any Subsidiary, which employees were not subject to a
collective bargaining agreement at the Balance Sheet Date, or any lockouts,
strikes, slowdowns, or work stoppages by or with respect to any employees of the
Company or any Subsidiary, nor, to the Company’s Knowledge, has any Person
threatened to initiate any such activity;
          (n) Material Contract (other than the Transaction Documents) entered
into, or any relinquishment or waiver by the Company or any Subsidiary of any
material right under any Material Contract, and none of the Company or any of
the Subsidiaries has taken or omitted to take, and, to the Company’s Knowledge,
no third party has taken or omitted to take, any action that constitutes, or
would with the passage of time constitute, a material default under any Material
Contract or any transaction document entered into by the Company in connection
with the Series A Preferred Stock issuance; or
          (o) any (i) “plant closing” (as defined in the Worker Adjustment and
Retraining Notification Act of 1988 (the “WARN Act”)), or (ii) “mass layoff” (as
defined in the WARN Act), nor has the Company or any of the Subsidiaries engaged
in or given notice of layoffs or employment terminations sufficient in number to
trigger application of any similar state or local law, with respect to which,
under either (i) or (ii) above or under state or local law, the Company or any
of the Subsidiaries has any liability material to the Company and the
Subsidiaries taken as a whole.
     Section 3.09 Indebtedness; No Undisclosed Material Liabilities.
          (a) Except as set forth in the Public Reports, neither the Company nor
any Subsidiary has any secured or unsecured Indebtedness or commitments for
Indebtedness.
          (b) There are no liabilities of the Company or any Subsidiary of any
kind whatsoever, whether accrued, contingent, unliquidated, absolute,
determined, unknown or otherwise, other than:
               (i) liabilities provided for in the Company’s financial
statements included in the Public Reports or disclosed in the notes to the
financial statements set forth therein which liabilities, both individually and
in the aggregate, are not material to the Company and the Subsidiaries, taken as
a whole; and
               (ii) liabilities incurred since the Balance Sheet Date in the
ordinary course of business consistent with past practice.
          (c) Except for leases for personal or real property entered into in
the ordinary course of business, and except for instruments, arrangements or
agreements referred to in this Agreement, the Company has not issued any
instruments, entered into any agreements, commitments or arrangements or
incurred any obligations that would have, or could reasonably

-16-



--------------------------------------------------------------------------------



 



be expected to have, the effect of providing the Company with “off balance
sheet” financing, including, without limitation, any sale-leaseback
arrangements, “synthetic leases”, “GIC”s, “Synthetic GIC”s, shared trust
arrangements and “off balance sheet” Indebtedness.
     Section 3.10 Litigation.
          (a) Except as set forth in Section 3.10 of the Disclosure Letter,
there are no Suits pending or, to the Company’s Knowledge, threatened against
the Company or any of the Subsidiaries. To the Company’s Knowledge, there is no
reasonable basis upon which any Suit may be initiated against the Company or any
of the Subsidiaries that could result in any material liability to the Company.
          (b) Neither the Company nor any Subsidiary is party to or bound by
(i) any agreement to pay damages or fines to, or provide indemnification,
contribution or expense reimbursement to any Person with respect to any matter
that is the subject of a Suit or (ii) any release of any claims that it may have
against any Person with respect to any matter that is the subject of a Suit. No
Person has given written notice to the Company or any of the Subsidiaries of its
intention to seek such indemnification or expense reimbursement.
          (c) Neither the Company nor any Subsidiary is a named party in any
outstanding order, writ, injunction, judgment, arbitration award or decree of
any court, arbitrator, government agency, or instrumentality.
     Section 3.11 Compliance with Laws and Charter.
          (a) The Company and each of the Subsidiaries have complied with, are
not in violation of, and have not received any written notices alleging any
violation with respect to, any applicable provisions of any Laws with respect to
the conduct of its business, or the ownership or operation of its properties or
assets, except for failures to comply or violations that, individually or in the
aggregate, have not had, and could not reasonably be expected to have, a
Material Adverse Effect.
          (b) Since January 1, 2000, the Company has had in effect a policy
regarding insider trading, and the Company is not aware of any violation
thereof. A copy of the current version of such policy has been delivered to the
Purchasers.
          (c) Except as set forth on Section 3.11(c) of the Disclosure Letter,
the Company has complied, and is in compliance, with its Certificate of
Incorporation (including the Certificate of Designation of the Series A
Preferred Stock) and bylaws, except for failures to comply that, individually or
in the aggregate, have not had, and could not reasonably be expected to have, a
material effect on the Company.
     Section 3.12 Title to Assets. Each of the Company and the Subsidiaries has
good and marketable title to all of its real and personal property reflected in
the Public Reports, in each case free of all Liens other than (i) liens for
taxes not yet due and payable, (ii) liens imposed by law and incurred in the
ordinary course of business for obligations not past due, (iii) liens in respect
of pledges or deposits under workers’ compensation laws or similar legislation,
and (iv) liens, encumbrances and defects in title that do not materially detract
from the value or

-17-



--------------------------------------------------------------------------------



 



usefulness of the property subject thereto, do not have a Material Adverse
Effect, and have not arisen other than in the ordinary course of business.
     Section 3.13 Material Contracts. Except as set forth in Section 3.13(a) of
the Disclosure Letter, the Company and each of the Subsidiaries have performed
all the obligations required to be performed by them to date under each Material
Contract, except for such non-performance as could not reasonably be expected to
give rise to a declaration of a default thereunder. Neither the Company nor any
Subsidiary has received a notice of default and, to the Company’s Knowledge, are
not in default under any Material Contract now in effect. Except as set forth in
Section 3.13(b) of the Disclosure Letter, no written or oral contract,
instrument, agreement, commitment, obligation, plan or arrangement of the
Company or any Subsidiary limits or shall limit the payment of dividends on the
Preferred Stock or the Common Stock.
     Section 3.14 Intellectual Property.
          (a) For purposes of this Section 3.14, the term “Business Intellectual
Property” means all Intellectual Property owned, in whole or in part, or
licensed by the Company or any of its Subsidiaries or that has been used, is
used or has been acquired or developed with the intent of being used, in whole
or in part, in the Business, other than off-the-shelf software applications used
generally in the Business. Section 3.14(a) of the Disclosure Letter sets forth
an accurate and complete list, as of the date hereof, of all Business
Intellectual Property that is the subject of a registration, or for which a
registration application is pending, in the United States or any other
jurisdiction.
          (b) The Company or one of its Subsidiaries either (i) owns all right,
title and interest in the Business Intellectual Property without the making of
any payment or the obligation to grant rights to any Person, or (ii) possesses
adequate licenses or other valid rights to use the Business Intellectual
Property in the manner in which the Company and/or its Subsidiaries has used, is
using, or has contemplated using the Business Intellectual Property. Without
limiting the foregoing, except as set forth in Section 3.14(b) of the Disclosure
Letter, no open source or public library Software, including, without
limitation, any Software licensed pursuant to any GNU public license, is or was
used in the creation, development or modification of, or is or was incorporated
into, any material Business Intellectual Property. None of the uses of any open
source code or public library Software set forth in Section 3.14(b) of the
Disclosure Letter would have, or could reasonably be expected to have, a
Material Adverse Effect on the Business, the Company or any of its Subsidiaries.
          (c) All Business Intellectual Property registrations and applications
to register, whether in the United States or any other jurisdiction, (i) are in
compliance in all material respects with all formal legal requirements
(including, without limitation, examination and maintenance fees, recordations
and proofs of use) and (ii) if registered, are valid, subsisting and enforceable
and have not been abandoned and as to all applications to register any Business
Intellectual Property, are pending and in good standing without challenge of any
kind.
          (d) No claim has been brought or, to the Company’s Knowledge, is
threatened by any third party, and neither the Company nor any of its
Subsidiaries has received notice of any claim that (i) alleges that any Business
Intellectual Property, or the use thereof, infringes,

-18-



--------------------------------------------------------------------------------



 



violates, dilutes or misappropriates or has infringed, violated, diluted or
misappropriated (collectively “Infringes”) the rights of any Person,
(ii) challenges the ownership, validity or enforceability of any Business
Intellectual Property, or (iii) alleges that the conduct of the Business,
including, without limitation, any products or services or the actual or
contemplated use, offer or provision thereof by the Company or any of its
Subsidiaries, Infringes the rights of any Person. To the Company’s Knowledge,
neither the conduct of the Business including, without limitation, any products
or services or the actual or contemplated use, offer or provision thereof by the
Company or any of its Subsidiaries, nor any Business Intellectual Property, or
use thereof, Infringes the rights of any Person.
          (e) Neither the Company nor any of its Subsidiaries has threatened or
initiated any claim against any third party alleging that such third party
Infringes any Business Intellectual Property and no such claim is pending or
being considered. To the Company’s Knowledge, no Person is Infringing the rights
of the Company or any Subsidiary in the Business Intellectual Property.
          (f) The Company and its Subsidiaries have taken all commercially
reasonable actions to protect and preserve the security, confidentiality and
value of all material Business Intellectual Property, including, without
limitation, Trade Secrets.
          (g) All personnel of the Company and its Subsidiaries, including,
without limitation, all current and former officers, employees, agents,
developers, consultants and contractors, who have or have had access to, or have
contributed to or participated in the conception, reduction to practice,
creation or development of the Business Intellectual Property either (i) are a
party to a “work-for-hire” agreement that has accorded and assigned to the
Company all right, title and interest in and to all Intellectual Property and
all tangible and intangible property created or developed, in whole or in part,
by such Person or (ii) have executed appropriate instruments of assignment in
favor of the Company that have conveyed to the Company, and that contain a
continuing obligation to convey to the Company, all right, title and interest in
and to all Intellectual Property and all tangible and intangible property
created and/or developed, in whole or in part, by such Person.
          (h) Neither the Company nor any of its Subsidiaries has assigned,
licensed, leased, sold, placed in escrow or otherwise transferred, disposed of
or released any interest which the Company or any of its Subsidiaries has or had
in or to any Business Intellectual Property.
          (i) All contracts, including, without limitation, all licenses,
relating to or affecting the Business Intellectual Property, are legal, valid,
binding and enforceable. None of the Company, any of the Subsidiaries, or to the
Company’s Knowledge, any Person is in material default under any contract
relating to or affecting any of the Business Intellectual Property, including,
without limitation, contracts related to any Software service levels. The
execution and delivery of this Agreement and consummation of the transactions
contemplated hereby will not result in the breach of, or create on behalf of any
Person the right to terminate or modify, any license, sublicense or other
contract or agreement (i) relating to or affecting any Business Intellectual
Property or (ii) pursuant to which the Company or any of the Subsidiaries is
granted a license or otherwise authorized to use, sell, resell, distribute or
sublicense any third party Intellectual Property.

-19-



--------------------------------------------------------------------------------



 



          (j) All Software included in the Business Intellectual Property
performs in accordance with all user specifications in all material respects, is
covered by appropriate maintenance and disaster recovery agreements, and, to the
Company’s Knowledge, does not contain any viruses, worms, Trojan horses or
similar programs. To the Company’s Knowledge, no person or entity has been
supplied with any key, “backdoor” or other mechanism to reverse, defeat, disable
or weaken the full strength or power of any encryption, centralized management
interface, or other similar protections provided by or resident in the Software
included in the Business Intellectual Property.
     Section 3.15 Licenses and Permits. The Company and each of the Subsidiaries
has all material franchises, authorizations, memberships, approvals, orders,
consents, licenses, certificates, permits, registrations, qualifications or
other rights and privileges of any U.S. or foreign governmental or
self-regulatory authority or agency or political subdivision thereof
(collectively, “Permits”) necessary to permit the ownership of property and the
conduct of business as conducted by the Company and the Subsidiaries, and all
such Permits are valid and in full force and effect. No such Permit is
reasonably expected to be terminated as a result of the execution of this
Agreement, the Transaction Documents or consummation of the transactions
contemplated hereby or thereby.
     Section 3.16 Employee Matters.
          (a) Section 3.16(a) of the Disclosure Letter sets forth a true,
complete and accurate list of all Employee Benefit Plans.
          (b) Each of the Employee Benefit Plans conforms (and at all times has
conformed) in all material respects to, and is being administered and operated
(and has at all times been administered and operated) in material compliance
with, its terms and the requirements of ERISA, the Code and all other applicable
laws. All returns, reports and disclosures required to be made under ERISA, the
Code or any other applicable law with respect to the Employee Benefit Plans have
been timely filed or made, and all statements made on such returns, reports and
disclosures have been true and complete in all material respects. Neither the
Company nor any ERISA Affiliate has incurred any material liability for any tax,
excise tax, or penalty with respect to any Employee Benefit Plan, and no event
has occurred and no circumstance exists or has existed that could reasonably be
expected to give rise to a material liability for any such tax or penalty.
          (c) Each Employee Benefit Plan intended to be qualified under Section
401(a) of the Code and exempt from tax under Section 501(a) of the Code has been
determined by the Internal Revenue Service to be so qualified and exempt or a
timely application for such determination has been made or will be made with
respect to the initial qualification of each such Employee Benefit Plan. Any
such Internal Revenue Service determination remains in effect and has not been
revoked. Nothing has occurred since the date of any such determination that is
reasonably expected to affect adversely such qualification or exemption.
          (d) The Company has delivered or made available to the Purchasers
true, complete and accurate copies of the following documents: (i) all plan
documents, amendments and trust agreements relating to each Employee Benefit
Plan; (ii) the most recent annual and

-20-



--------------------------------------------------------------------------------



 




periodic accountings of plan assets; (iii) the most recent Internal Revenue
Service determination or notification letter for each Employee Benefit Plan that
is an “employee pension benefit plan” (as that term is defined in Section 3(2)
of ERISA) and a list identifying any amendment not covered by such determination
or notification letter; (iv) annual reports filed on Form 5500 (including
accompanying schedules) for each Employee Benefit Plan for the past three years,
if such reports were required to be filed; (v) the current summary plan
description, if any is required by ERISA, for each Employee Benefit Plan; and
(vi) all insurance contracts, annuity contracts, investment management or
advisory agreements, administration contracts, service provider agreements,
audit reports, fidelity bonds and fiduciary liability policies relating to any
Employee Benefit Plan; and (vii) all material correspondence with any
governmental authority relating to any Employee Benefit Plan.
          (e) There are no pending or, to the Knowledge of the Company,
threatened claims by or on behalf of any Employee Benefit Plan, or by or on
behalf of any individual participants or beneficiaries of any Employee Benefit
Plan, alleging any violation of ERISA or any other applicable laws or
regulations, or claiming payments (other than benefit claims made and expected
to be approved in the ordinary course of the operation of such plans), nor is
there any basis for such claim. No Employee Benefit Plan is the subject of any
pending or, to the Company’s Knowledge, threatened investigation or audit by the
Internal Revenue Service, the U.S. Department of Labor, the Pension Benefit
Guaranty Corporation or any other regulatory agency, foreign or domestic. To the
Company’s Knowledge, no “prohibited transaction” (as described in Section 406 of
ERISA, but not including transactions exempted by Section 408 of ERISA or
related regulations or rulings) has occurred with respect to any Employee
Benefit Plan.
          (f) All contributions to and payments from the Employee Benefit Plans,
have been timely made.
          (g) There has been no amendment to, written interpretation or
announcement (whether or not written) relating to, or change in employee
participation or coverage under, any Employee Benefit Plan which, when
aggregated with all such amendments, written interpretations, announcements or
changes, would increase materially the aggregate expense of maintaining the
Employee Benefit Plans above the level of the expense incurred in respect
thereof for the fiscal year of the Company ending immediately prior to the date
hereof. Each Employee Benefit Plan may be amended or terminated, at any time
determined by the Company in its sole discretion, except as limited by law and
with respect to previously accrued benefits.
          (h) The Company and the ERISA Affiliates do not sponsor, participate
in or contribute to, and have not in the past sponsored, participated in or
contributed to, and have no current or contingent obligation with respect to:
(1) any defined benefit pension plan subject to Title IV of ERISA, (2) any
“multiemployer plan” (as defined in Section 3(37) of ERISA), (3) any plan or
arrangement that provides post retirement medical benefits, death benefits or
other welfare benefits, except to the extent required by Part 6 of Title I of
ERISA or any similar law, or (4) any “welfare benefit fund” (within the meaning
of Section 419 of the Code).

-21-



--------------------------------------------------------------------------------



 



     Section 3.17 Key Employees and Executive Compensation.
          (a) Section 3.17(a) of the Disclosure Letter sets forth, as of the
date hereof, a true and complete list of the names, titles, annual salaries and
other compensation of all officers of the Company and the Subsidiaries and all
other employees of the Company and the Subsidiaries whose annual base salary
exceeds $200,000 or whose annual commissions exceeded $200,000 in the most
recent fiscal year. As of the date hereof, to the Knowledge of the Company none
of the individuals listed in Section 3.17(a) of the Disclosure Letter has
indicated that he or she intends to resign or retire as a result of the
transactions contemplated by this Agreement, or that he or she otherwise intends
to resign.
          (b) Neither the Company nor any Subsidiary, for the one year period
ending on the date hereof, has made any payment of any amount to any employee or
former employee that would not be deductible pursuant to Section 162(m) of the
Code.
          (c) The execution of and performance of the transactions contemplated
by this Agreement will not result in: (i) any payment, or obligation to make any
payment, to or acceleration, vesting or increase in the rights of any employee
or former employee of the Company or the Subsidiaries, including pursuant to any
employment, severance, indemnification, change of control or other agreement or
understanding, or (ii) any “excess parachute payment” (as defined in
Section 280G of the Code), or obligation to make such a payment, to any current
or former employee of the Company or the Subsidiaries.
          (d) Since June 1, 2004 there has not been: (i) any payment, or
obligation to make any payment, to or acceleration, vesting or increase in the
rights of any current or former employee of the Company or the Subsidiaries,
including pursuant to any employment, severance, indemnification, change of
control or other agreement or understanding, other than the vesting of options
or restricted stock as a result only of the passing of time as set forth in the
vesting schedule put in place at the time of the initial grant and any
compensation payments arising in the ordinary course of business, or (ii) any
“excess parachute payment” (as defined in Section 280G of the Code), or
obligation to make such a payment, to any current or former employee of the
Company or the Subsidiaries.
     Section 3.18 Labor Matters. None of Company or any of the Subsidiaries is a
party to or bound by any collective bargaining or similar agreement, letter of
understanding or any other agreement, formal or informal, with any labor
organization, or work rules or practices agreed to with any labor organization
or employee association applicable to employees of the Company or any of the
Subsidiaries in the United States. None of the employees of the Company or any
of the Subsidiaries is represented by any labor organization. The Company has
provided the Purchasers with true, complete and accurate copies of all written
employee handbooks, policy manuals and other material personnel policies, rules
or procedures applicable to employees of the Company or any of the Subsidiaries.
     Section 3.19 Taxes. Except as set forth in Section 3.19 of the Disclosure
Letter:
          (a) the Company and each of the Subsidiaries has timely filed in
accordance with all applicable laws, all Tax returns, statements, reports and
forms (collectively, the “Returns”)

-22-



--------------------------------------------------------------------------------



 



required to be filed with any Taxing Authority (taking into account any
extension of a required filing date);
          (b) such Returns were true, complete and accurate in all material
respects;
          (c) the Company has paid when due all Taxes that were required to be
withheld and paid to a taxing authority with respect to payments made to
employees, independent contractors and any other person payments to whom are
subject to tax withholding;
          (d) the charges, accruals and reserves reflected on the Balance Sheet
(excluding any provision for deferred income taxes) are adequate to cover the
Tax liabilities accruing through the date thereof;
          (e) the Company is not engaged in any proceeding involving an audit of
any Tax Returns of the Company and the Subsidiaries, and, to the Company’s
Knowledge, no such audit is pending or contemplated;
          (f) neither the Company nor any of the Subsidiaries has any obligation
under any tax sharing agreement, tax allocation agreement, tax indemnification
agreement or any other agreement or arrangement in respect of any Tax with any
Person or any distributions made or to be made with respect to Taxes;
          (g) neither the Company nor any of the Subsidiaries has been a member
of any affiliated, consolidated, combined or unitary group other than one in
which the Company was the common parent;
          (h) the Company is not now, and has never been a “United States Real
Property Holding Corporation” as defined in Section 897(c)(2) of the Code and
Section 1.897-2(b) of the Treasury Regulations promulgated thereunder;
          (i) none of the Subsidiaries that are not formed under the laws of the
United States has made an investment in U.S. property, as defined by Section 956
of the Code; and
          (j) the Subsidiaries are and, since the date of their acquisition or
formation (as the case may be) by the Company, have been corporations as defined
in Treasury Regulation 301.7701-2.
     Section 3.20 Environmental Matters. To the Company’s Knowledge, (a) the
Company is not in violation of any applicable statute, law or regulation
relating to the environment or occupational health and safety, and (b) no
material expenditures are or will be required in order to comply with any such
statute, law or regulation.
     Section 3.21 Certain Payments. To the Company’s Knowledge, neither the
Company nor any of the Subsidiaries nor any of their respective current or
former directors, officers, employees, agents or Affiliates has, on behalf of
the Company or any Subsidiary or in connection with their respective businesses,
(a) used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity, (b) made any direct or
indirect unlawful payments to any governmental officials or employees from

-23-



--------------------------------------------------------------------------------



 



corporate funds, (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets, (d) made any false or fictitious entries on
the books and records of the Company, (e) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment of any nature, or
(f) submitted any claims for payment to any Person that are not permitted by
applicable law.
     Section 3.22 Affiliate Transactions. All transactions (other than those
relating to services as directors or employees) between or among the Company or
any Subsidiary, on the one hand, and any Affiliate of the Company (other than a
Subsidiary), on the other hand (each, an “Affiliate Transaction”), are listed in
Section 3.22 of the Disclosure Letter or set forth in the Public Reports if such
Affiliate Transaction is either (i) with an Affiliate of the Company other than
Canopy and involves aggregate expenditures to be made by, or aggregate payments
to be received by, the Company of greater than $60,000 (except the transactions
contemplated by this Agreement), or (ii) with Canopy. All Affiliate Transactions
(including the transactions contemplated by this Agreement) have been entered
into in the ordinary course of business consistent with past practices and on
fair and reasonable terms, no less favorable to the Company or any Subsidiary
than such terms as reasonably could be expected to be obtained in a comparable
arm’s-length transaction with an unaffiliated Person.
     Section 3.23 Finders’ Fees. No investment banker, broker, finder or other
intermediary is or will be entitled to any fee or commission or other payment in
connection with the transactions contemplated by this Agreement.
     Section 3.24 Nasdaq SmallCap Market. The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act and is listed on the Nasdaq
SmallCap Market under the symbol “MTIC,” and the Company has taken no action
designed to, or expected to have the effect of, terminating the registration of
the Common Stock under the Exchange Act or delisting the Common Stock from the
Nasdaq SmallCap Market. Since May 1, 2004, the Company has not received any
notification that the Commission or Nasdaq is contemplating terminating such
registration or listing or that it is in violation of the Nasdaq listing
standards. There are no matters with respect to which the Company has received
notice of violation or deficiency from Nasdaq that, to the Company’s Knowledge,
remain open or unresolved.
     Section 3.25 No Manipulation of Stock. Neither the Company nor any of the
Subsidiaries has taken or authorized any Person to take, and, to the Company’s
Knowledge, no other Person has taken, any action designed to, or that might
reasonably be expected to cause or result in, any stabilization or manipulation
of the price of Common Stock in violation of applicable law.
     Section 3.26 Non-Investment Company. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company is not, and immediately after receipt of
payment for the Purchased Securities will not be, an “investment company” or an
entity “controlled” by an “investment company” within the meaning of the
Investment Company Act.
     Section 3.27 Compliance with Securities Act. The Company has complied with
all applicable federal and state securities laws in connection with the offer,
issuance and sale of the

-24-



--------------------------------------------------------------------------------



 



Purchased Securities pursuant to this Agreement. Neither the Company, nor any
Person authorized to, or with authority to, act on its behalf, has (i) taken any
action so as to bring the issuance and sale of the Purchased Securities pursuant
to this Agreement under the registration provisions of the Securities Act or
applicable state securities laws, or (ii) engaged in a general solicitation of,
or general advertising to (in each case, within the meaning of Regulation D of
the Securities Act) investors with respect to offers or sales of the Series B
Shares or the Warrants. The Company has not, directly or indirectly, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act) which is or will be integrated
with the Purchased Securities sold pursuant to this Agreement. The Purchasers
and the Company acknowledge the Company’s reliance on the representations set
forth in Section 4.05 hereof.
     Section 3.28 Sarbanes-Oxley Act. The Company is in compliance with the
applicable provisions of the Sarbanes-Oxley Act of 2002, and the rules and
regulations promulgated thereunder (the “Sarbanes-Oxley Act”), that are in
effect, and intends to comply with any other applicable provisions of the
Sarbanes-Oxley Act upon the effectiveness of such provisions. For the purposes
of clarification, nothing in this Section 3.28 shall be deemed to require the
Company to accelerate its compliance with any provision of the Sarbanes-Oxley
Act prior to the date the Company is required under the Sarbanes-Oxley Act to
comply with such provision.
     Section 3.29 Accounting Controls. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurances that
(a) transactions are executed in accordance with management’s general or
specific authorizations, (b) transactions are recorded as necessary to permit
preparation of financial statements in accordance with GAAP and to maintain
assets accountability, (c) access to assets is permitted only in accordance with
management’s general or specific authorization and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has not received a notice of non-compliance with respect to any such
internal controls and, to the Company’s knowledge, no such notice is pending or
threatened.
     Section 3.30 Acknowledgement Regarding Purchasers’ Purchase of Purchased
Securities. The Company acknowledges and agrees that each of the Purchasers is
acting solely in the capacity of an arm’s length purchaser with respect to this
Agreement, the other Transaction Documents and the transactions contemplated
hereby and thereby. The Company further acknowledges that no Purchaser is acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement, the other Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with this Agreement, the other Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to the Purchasers’ purchase
of the Purchased Securities. The Company further represents to each Purchaser
that the Company’s decision to enter into this Agreement has been based solely
on the independent evaluation of the Company and its representatives excluding
Michael Pehl, whom the Company acknowledges is a Partner of Advent.

-25-



--------------------------------------------------------------------------------



 



     Section 3.31 Form S-3 Eligibility. The Company has the ability to register
the Underlying Shares for resale by the Purchasers under Form S-3 promulgated
under the Securities Act.
     Section 3.32 Disclosure. To the Company’s Knowledge, neither this Agreement
nor the Disclosure Letter, nor any other documents, certificates or instruments
furnished to the Purchaser by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated by this Agreement taken as a
whole, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made herein and therein,
in light of the circumstances under which they were made, not misleading.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER
     Each Purchaser, severally as to itself and no other Purchaser, hereby
represents and warrants to the Company as of the date hereof that:
     Section 4.01 Existence and Power. Such Purchaser is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization.
     Section 4.02 Authorization. Such Purchaser has the power to execute,
deliver and perform its obligations under this Agreement and the other
Transaction Documents to which it is a party and has taken all necessary action
to authorize the execution, delivery and performance by it of this Agreement and
such other Transaction Documents. This Agreement constitutes, and each of the
other Transaction Documents to which it is a party, when executed and delivered
by such Purchaser, will constitute, a valid and binding agreement of such
Purchaser, enforceable in accordance with its terms.
     Section 4.03 Governmental Authorization. The execution, delivery and
performance by such Purchaser of this Agreement and the other Transaction
Documents to which it is a party, and the consummation of the transactions
contemplated hereby and thereby, require no action by or in respect of, or
filing with, any governmental body, agency or official, by such Purchaser other
than (a) the filing by such Purchaser with the Commission of such reports and
other documents under the Securities Act or the Exchange Act, and filings
pursuant to applicable stock exchange rules, as may be required in connection
with this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby to be effected at or prior to the Closing, and
(b) any filings required by the securities or blue sky laws of the various
states and filings under the Securities Act, the Exchange Act and/or pursuant to
Nasdaq rules in connection with a registration of securities pursuant to the
Investor Rights Agreement.
     Section 4.04 Noncontravention. The execution, delivery and performance by
such Purchaser of this Agreement and the other Transaction Documents to which it
is a party, and the consummation of the transactions contemplated hereby and
thereby do not and will not violate the organizational documents of such
Purchaser or any applicable material law, rule, regulation, judgment,
injunction, order or decree.
     Section 4.05 Private Placement. Such Purchaser is acquiring the Purchased
Securities pursuant to this Agreement for investment and not with a view to the
resale or distribution of the

-26-



--------------------------------------------------------------------------------



 



Series B Shares, the Warrants, the Underlying Shares or the Warrant Shares, or
any interest therein, without prejudice, however, to such Purchaser’s right,
subject to compliance with the Transaction Documents (including the Investor
Rights Agreement), at all times to sell or otherwise dispose of all or any part
of such Series B Shares, Warrants, Underlying Shares or Warrant Shares pursuant
to an effective registration statement under the Securities Act or under an
exemption from such registration and in compliance with applicable federal and
state securities laws. Nothing contained herein shall be deemed a representation
or warranty by such Purchaser to hold any of the Series B Shares, Warrants,
Underlying Shares or Warrant Shares for any period of time. Such Purchaser is
acquiring the Purchased Securities hereunder in the ordinary course of business.
Except as contemplated by the Investor Rights Agreement, such Purchaser has no
agreement, undertaking, arrangement, obligation or commitment providing for the
disposition of such Series B Shares, Warrants, Underlying Shares or Warrant
Shares. The Purchaser has not been organized, reorganized or recapitalized
specifically for the purpose of investing in the Purchased Securities. At all
times since the time such Purchaser was initially offered the Purchased
Securities, such Purchaser has been an “accredited investor” as such term is
defined in Regulation D under the Securities Act.
     Section 4.06 Access to Information. Such Purchaser acknowledges that it has
been afforded: (a) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Purchased Securities
and the merits and risks of investing in the Purchased Securities; (b) access to
information about the Company and the Subsidiaries and their respective
financial condition sufficient to enable it to evaluate its investment; and
(c) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Purchaser or its representatives or counsel, nor any other
provisions of this Section 4.06, shall modify, amend or affect such Purchaser’s
right to rely on the truth, accuracy and completeness of the representations and
warranties contained in the Transaction Documents to which it is a party.
     Section 4.07 General Solicitation. Such Purchaser is not purchasing
Purchased Securities as a result of any advertisement, article, notice or other
communication regarding such Purchased Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement.
     Section 4.08 Reliance. Such Purchaser understands and acknowledges that
(a) the Purchased Securities are being offered and sold to it without
registration under the Securities Act in a private placement that is exempt from
the registration provisions of the Securities Act and (b) the availability of
such exemption depends in part on, and the Company will rely upon the accuracy
and truthfulness of, the foregoing representations and such Purchaser hereby
consents to such reliance.
     Section 4.09 Absence of Litigation. There are no Suits pending or, to such
Purchaser’s knowledge, threatened against such Purchaser or any of its
Affiliates by or before any court or other governmental body or arbitrator in
which an unfavorable outcome, ruling or finding in any

-27-



--------------------------------------------------------------------------------



 



said Suit, or for all such Suits taken as a whole, questions this Agreement or
any of the Transaction Documents to which such Purchaser is a party or seeks to
or could reasonably be expected to delay or prevent the consummation of the
transactions contemplated hereunder or thereunder or the right of such Purchaser
to execute, deliver and perform hereunder or thereunder.
     Section 4.10 Finders’ Fees. Except for the persons entitled to the Expense
Reimbursement Amounts such Purchaser has not retained or authorized an
investment banker, broker, finder or other intermediary to act on behalf of such
Purchaser who might be entitled to any fee or commission or other payment from
the Company or any of its Affiliates in connection with the transactions
contemplated by this Agreement.
     Section 4.11 Economic Risk. Such Purchaser has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. Such Purchaser will bear the economic risk of this investment
until the Securities are registered pursuant to the Securities Act, or an
exemption from registration is available.
     Section 4.12 Legends. In addition to any legend required by any applicable
state securities law, the certificates evidencing the Series B Shares shall bear
the following legend until the Series B Shares are covered by an effective
registration statement filed with the Commission:

     
“THE SHARES OF PREFERRED STOCK EVIDENCED BY THIS CERTIFICATE, AND THE SHARES OF
COMMON STOCK ISSUABLE UPON CONVERSION OF SUCH PREFERRED STOCK (COLLECTIVELY, THE
“SHARES”), HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE SHARES MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO MTI TECHNOLOGY CORPORATION THAT
SUCH REGISTRATION IS NOT REQUIRED.”
   

          (a) In addition to any legend required by any applicable state
securities law, the Warrants shall bear the following legend until the Warrant
Shares are covered by an effective registration statement filed with the
Commission:

     
“THIS WARRANT, AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES
   

-28-



--------------------------------------------------------------------------------



 



LAWS. THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED
OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO MTI TECHNOLOGY
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”
          (b) In addition to any legend required by any applicable state
securities law, any certificates evidencing either (i) Conversion Shares that
the Company may issue upon conversion of the Series B Shares or (ii) Warrant
Shares that the Company may issue upon exercise of the Warrants, shall bear the
following legend until the Conversion Shares or Warrant Shares, as the case may
be, are covered by an effective registration statement filed with the
Commission:
“THE SHARES OF COMMON STOCK EVIDENCED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS. THESE SHARES MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND APPLICABLE STATE
SECURITIES LAWS, OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
MTI TECHNOLOGY CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”
ARTICLE 5
COVENANTS OF THE COMPANY
     Section 5.01 Notices of Certain Pre-Closing Events. From the date hereof
until the Closing Date, the Company shall notify each Purchaser of the
occurrence of any of the following circumstances or events promptly following
the Company’s becoming aware of such circumstances or events:
          (a) the Company’s receipt of any written notice or other written
communication from any Person alleging that the consent of such Person is or may
be required in connection with the transactions contemplated by this Agreement
or the other Transaction Documents;
          (b) the Company’s receipt of any notice or other communication from
the Commission, Nasdaq or any other governmental or regulatory agency or
authority regarding the transactions contemplated by the Transaction Documents
or regarding any of the terms set forth in the Certificate of Designation or the
other Transaction Documents in connection with the transactions contemplated by
this Agreement or the other Transaction Documents or otherwise;

-29-



--------------------------------------------------------------------------------



 



          (c) the Company’s or any Subsidiary’s receipt of written notice of any
Suit pending or, to the Company’s Knowledge, threatened against the Company or
any of the Subsidiaries, and any judgment, injunction, order, decree or
arbitration award relating to or involving or otherwise affecting the Company or
any Subsidiary, that, if pending or, to the Company’s Knowledge, threatened on
the date of this Agreement, would have been required to have been disclosed in
Section 3.10(a) of the Disclosure Letter or in the Public Reports;
          (d) any event or series of related events, which, individually or in
the aggregate, would have, or could reasonably be expected to have, a Material
Adverse Effect; and
          (e) any event which reasonably causes the Company to believe that any
of the conditions to Closing set forth in Section 7.01 and Section 7.02 hereof
cannot be satisfied.
     Section 5.02 Pre-Closing Conduct of the Company.
          (a) From the date hereof until the Closing Date, the Company shall,
and shall cause each of the Subsidiaries to:
               (i) conduct its and their businesses in the ordinary course
consistent with past practice;
               (ii) use its and their commercially reasonable efforts to
preserve intact its and their business organizations and relationships with
third parties;
               (iii) maintain all applicable Permits to do business;
               (iv) fund each Employee Benefit Plan in accordance with the terms
of such plan and with respect to benefits accrued or claims incurred through the
Closing Date, including the payment of applicable premiums on any insurance
contract funding an Employee Benefit Plan for coverage provided through the
Closing Date; and
               (v) comply in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and the rules and
regulations promulgated thereunder, including the timely filing of each Public
Report required to be filed by the Company.
          (b) Without limiting the generality of the foregoing, from the date
hereof until the Closing Date, the Company shall not, and shall not permit any
of the Subsidiaries to, without the prior written consent of Advent:
               (i) adopt or propose any change in the certificate of
incorporation or bylaws of the Company, other than the filing with the Secretary
of State of Delaware, at or prior to Closing, of the Certificate of Designation
in accordance with the General Corporation Law of the State of Delaware;
               (ii) issue any shares of Preferred Stock or file any certificate
of designation creating any class of Preferred Stock, other than the Certificate
of Designation;

-30-



--------------------------------------------------------------------------------



 



               (iii) issue any shares of Common Stock, other than shares of
Common Stock issuable upon the exercise of preferred stock, options, warrants or
other rights (including rights under the Company’s employee stock purchase plan)
outstanding on the date hereof, or other obligations of the Company to issue,
shares of Common Stock;
               (iv) issue any Company Securities, other than options and
restricted stock issued in accordance with Employee Benefit Plans in effect on
the date hereof;
               (v) redeem, retire, purchase or otherwise acquire, directly or
indirectly, any shares of Common Stock, any Company Securities or any other
equity interests of the Company, or declare, set aside or pay any cash or
non-cash dividends or other non-cash distributions in respect of such interests;
               (vi) split, combine or reclassify any shares of the capital stock
or other securities of the Company or any Subsidiary;
               (vii) merge or consolidate with any other Person (other than a
Subsidiary), or acquire a significant portion of the business assets of any
other Person (other than a Subsidiary);
               (viii) sell, lease, license or otherwise dispose of any material
amount of assets or property except in the ordinary course of business;
               (ix) pay, defer, discharge or satisfy any claims, liabilities or
obligations (absolute, accrued, contingent or otherwise), other than the
payment, deferral, discharge or satisfaction, in accordance with the respective
terms thereof and the ordinary course of business consistent with past
practices, of liabilities and obligations (1) reflected or reserved against in
the Company’s financial statements included in the Public Reports or in the
notes thereto or (2) incurred in the ordinary course of business consistent with
past practices;
               (x) collect or attempt to collect any of its accounts receivable,
except in the ordinary course of business consistent with past practices;
               (xi) take, commit to take or intentionally omit to take, any
action, that would result, or could reasonably be expected to result, in any of
the conditions to the obligations of the Purchasers set forth in Section 7.01
hereof not being satisfied;
               (xii) except as may be required by law or as may be necessary to
preserve an Employee Benefit Plan’s qualified status under Section 401 of the
Code, adopt, terminate, amend, extend, or otherwise change any Employee Benefit
Plan in a manner that, when aggregated with all such adoptions, terminations,
amendments, extensions or changes, would materially increase the aggregate costs
of the Employee Benefit Plans;
               (xiii) materially adjust the compensation of any executive
officer;
               (xiv) take or omit to take any action that would result in:

-31-



--------------------------------------------------------------------------------



 



                    (1) the representations and warranties of the Company made
in this Agreement which are qualified as to “materiality,” “Material Adverse
Effect” or words of similar meaning not being true and correct at and as of the
Closing Date, as if made at and as of such date (except for representations and
warranties made as of a particular date, which, on the Closing Date need to be
true and correct as of the particular date referenced therein);
                    (2) all other representations and warranties of the Company
made in this Agreement not being true and correct in all material respects at
and as of the Closing Date, as if made at and as of such date (except for
representations and warranties made as of a particular date, which, on the
Closing Date, need to be true and correct as of the particular date referenced
therein);
               (xv) release any party from any confidentiality agreement by
which such party is bound that was entered into in connection with a
contemplated purchase of securities of the Company, or from its obligations
under any agreements relating to covenants not to purchase the Company’s
securities or other standstill obligations; or
               (xvi) agree or commit to do any of the foregoing.
     Section 5.03 Tax Elections; Changes in Accounting Practices. From the date
hereof until the Closing Date, the Company shall not make any material Tax
election or material change in any method of accounting or accounting practice
of the Company or any Subsidiary except for any such change required by reason
of a concurrent change in GAAP.
     Section 5.04 Capital Stock Matters.
          (a) The Company shall file the Certificate of Designation prior to the
Closing with the Secretary of State of Delaware in accordance with Delaware law.
          (b) The Company shall file the Certificate of Amendment to the
Certificate of Designation of the Series A Preferred Stock in the form of
Exhibit G hereto with the Secretary of State of Delaware in accordance with
Delaware law, promptly after it receives the consent of the holders of Series A
Preferred Stock set forth in Exhibit H hereto.
          (c) After the Closing, the Company shall reserve and shall keep
available for issuance at all times when any shares of Series B Preferred Stock
are outstanding, solely for the purpose of effecting the conversion of the
Series B Preferred Stock, the total number of Underlying Shares issuable upon
conversion of the outstanding shares of Series B Preferred Stock.
          (d) After the Closing, the Company shall reserve and shall keep
available for issuance at all times when any Warrants are outstanding, solely
for the purpose of effecting the exercise of the Warrants, the total number of
Warrant Shares issuable upon exercise of the outstanding Warrants.
          (e) The Company shall use all commercially reasonable efforts to
comply with all applicable Nasdaq SmallCap Market eligibility requirements and
Nasdaq Marketplace Rules and to follow any recommendations by Nasdaq.

-32-



--------------------------------------------------------------------------------



 



          (f) The Company shall file with Nasdaq a Notification Form for Listing
Additional Shares with respect to the Underlying Shares within twenty (20) days
after the date of this Agreement or at such earlier time as may be required by
Nasdaq.
     Section 5.05 Pre-Closing Access to Information. From the date hereof until
the Closing Date, the Company shall, and shall cause each Subsidiary to,
(a) during regular business hours, and upon reasonable notice, give each
Purchaser, its counsel, financial advisors, auditors and other authorized
representatives, full access to the offices, properties, books and records of
the Company and the Subsidiaries upon reasonable notice by the Purchasers to
Company; (b) furnish to each Purchaser, its counsel, financial advisors,
auditors and other authorized representatives such financial and operating data
and other information relating to the Company or any Subsidiary as such Persons
may reasonably request, except to the extent that furnishing any such
information or data would violate any law, order, contract or license applicable
to the Company or any Subsidiary or by which any of their respective assets
and/or properties is bound; and (c) instruct the employees, counsel, auditors
and financial advisors of the Company or any Subsidiary to cooperate with each
Purchaser in its investigation of the Company and the Subsidiaries. No
investigation by any Purchaser, its counsel, financial advisors, auditors or
other authorized representatives or any other Person, and no information
received by any Purchaser, its counsel, financial advisors, auditors or other
authorized representatives or any other Person, shall operate as a waiver or
otherwise affect any representation, warranty, covenant or agreement given or
made by the Company hereunder. Unless otherwise agreed to in writing by the
Company, each Purchaser (for and on behalf of itself and its counsel, financial
advisors, auditors and other authorized representatives) who receives any
written proprietary or confidential information or data that is marked as such
after the date hereof and prior to the Closing Date with respect to the Company
or any Subsidiary pursuant to this Section 5.05 agrees, (i) except as required
by applicable law, to keep such information or data confidential and not to
disclose or reveal such information to any Person (other than the Purchaser’s
counsel, financial advisors, auditors and other authorized representatives in
connection with the transactions contemplated hereby), and (ii) not to use such
information or data for any purpose other than in connection with the
Purchaser’s ownership of Company securities and in connection with evaluating
the transactions contemplated hereby. In the event that any Purchaser (or its
counsel, financial advisors, auditors and other authorized representatives) is
requested, or required by applicable law, to disclose any proprietary or
confidential information or data with respect to the Company or any Subsidiary
pursuant to this Section 5.05, such Person will provide the Company with prompt
notice of such request or requirement. Notwithstanding the above, the
confidentiality and limited use obligations of this Section 5.05 shall not apply
to information received pursuant to this Section 5.05 which: (i) is or becomes
publicly known other than through a breach of this Section 5.05 by the
applicable Purchasers; or (ii) is already known to a Purchaser at the time of
disclosure; or (iii) is lawfully received by a Purchaser from a third party who
is not known by such Purchaser to be bound by any confidentiality agreement with
the Company with respect to such information; or (iv) is independently developed
by employees or agents of a Purchaser or one of its affiliates; or (v) is
authorized in writing by the Company to be released from the confidentiality
obligations herein.
     Section 5.06 Update of Disclosure. On or prior to the Closing Date, the
Company shall deliver to the Purchasers written notice of any event or
development that (a) renders any statement, representation or warranty of the
Company in this Agreement (including the

-33-



--------------------------------------------------------------------------------



 



Disclosure Letter) inaccurate or incomplete in any respect, or (b) constitutes
or results in a breach by the Company of, or a failure by the Company to comply
with, any agreement or covenant in this Agreement applicable to it. For the
purposes of clarification, no such written notice shall be deemed to supplement
or amend this Agreement, the other Transaction Documents or any Exhibit or
Schedule to this Agreement for the purpose of (i) determining the accuracy of
any of the representations and warranties made by the Company in this Agreement
or (ii) determining whether any conditions precedent to the Purchasers’
performance of their obligations hereunder have been satisfied.
     Section 5.07 No Solicitation.
          (a) Subject to Section 5.07(c) hereof, the Company shall not, and
shall cause each of the Subsidiaries and each of their respective directors and
officers not to, and shall use all commercially reasonable efforts to ensure
that each of the Company’s agents, advisors (including its legal counsel and
financial advisors) and employees do not, directly or indirectly: (i) initiate,
solicit or encourage, or take any action to facilitate the making of, any offer
or proposal from any Person which constitutes, or could reasonably be expected
to result in, an Alternative Transaction or an inquiry with respect thereto;
(ii) enter into any agreement with respect to any Alternative Transaction; or
(iii) engage in negotiations or discussions with, or provide any non-public
information or data to, any Person other than the Purchasers or any of their
Affiliates or representatives relating to any Alternative Transaction, or
otherwise cooperate in any way with, or assist or participate in, facilitate or
encourage any effort or attempt by any Person to do or seek any of the
foregoing.
          (b) Notwithstanding anything set forth in Section 5.07(a) hereof to
the contrary, the Company may furnish information in response to an unsolicited
written proposal (provided such proposal was not solicited by the Company’s
legal counsel or any other agent of the Company) regarding an Alternative
Transaction and engage in negotiations with a Person relating to any such
Alternative Transaction if, but only if, the Board determines in good faith that
(i) such Alternative Transaction is reasonably expected to result in a Superior
Proposal and (ii) after consultation with its independent outside counsel, the
failure to furnish such information or engage in such negotiations would
reasonably be expected to violate the Board’s fiduciary duties under applicable
law; provided, however, that the Company shall notify the Purchasers orally
(with written confirmation to follow within 24 hours) of any inquiries,
expressions of interest, proposals or offers received by, the Company or any of
the Subsidiaries or any of their representatives relating to any Alternative
Transaction indicating, in such notice, the name of the Person submitting the
Alternative Transaction proposal in question and the terms and conditions of
such proposal; provided, further, that the Company shall notify the Purchasers
orally (with written confirmation to follow within 24 hours) of any Superior
Proposal, which notice shall identify the Person submitting the Superior
Proposal and include a summary of the terms and conditions of such Superior
Proposal (a “Superior Proposal Notice”), the Company shall permit the Purchasers
a period of five (5) Business Days after receipt of a Superior Proposal Notice
(the “Superior Proposal Period”) to submit to the Company a new proposal in
response to the Superior Proposal that is the subject of the Superior Proposal
Notice. After one such Superior Proposal Period, the Board shall determine
whether and how, in its sole discretion in light of its fiduciary obligations
under applicable law, to proceed with respect to the Superior Proposal and the
Purchasers’ response.

-34-



--------------------------------------------------------------------------------



 



          (c) The Company shall, and shall cause each of the Subsidiaries and
each of their respective directors and officers to, and that it will use all
commercially reasonable efforts to cause each of its employees, advisors
(including its legal counsel and financial advisors) and agents to, immediately
cease and cause to be terminated any existing activities, discussions or
negotiations with any Persons conducted heretofore with respect to any
Alternative Transaction.
          (d) Nothing contained in this Section 5.07 or Section 6.04 hereof
shall prohibit the Company from (i) taking and disclosing to its stockholders a
position contemplated by Rule 14d-9 or Rule 14e-2(a) promulgated under the
Exchange Act or (ii) making any disclosure to its stockholders, in each case,
if, in the good faith judgment of the Board, after consultation with independent
outside counsel, the failure to take such position or make such disclosure would
violate, or would reasonably be expected to violate, applicable law.
          (e) Neither the Board nor any committee thereof shall, except as
permitted by this Section 5.07(e), (i) withdraw or modify, or propose publicly
to withdraw or modify, in a manner adverse to the Purchasers, the approval or
recommendation by the Board or such committee of this Agreement and the
transactions contemplated hereby, (ii) approve or recommend, or propose publicly
to approve or recommend, any Alternative Transaction, or (iii) authorize the
Company to enter into any letter of intent, agreement in principle, acquisition
agreement or other similar agreement related to any Alternative Transaction.
Notwithstanding the foregoing, in the event that, prior to the approval of the
issuance and sale of the shares of Purchased Securities and the transactions
contemplated by this Agreement by the stockholders of the Company, the Board
determines in good faith, after it has received a Superior Proposal and after
consultation with independent outside counsel, that the failure to approve or
recommend such Superior Proposal would reasonably be expected to violate the
Board’s fiduciary duties under applicable law, the Board may withdraw or modify
its approval or recommendation of this Agreement and the transactions
contemplated hereby but only after such time that the Board considers any
adjustments in the terms and conditions of this Agreement submitted by the
Purchasers during the Superior Proposal Period. The Board shall provide the
Purchasers’ with prior notice of the Board’s intention to so withdraw or modify
its approval and/or recommendation not less than two (2) Business Days prior to
such withdraw or modification.
     Section 5.08 Use of Proceeds. The Company shall use the proceeds from the
issuance and sale of the Purchased Securities to the Purchasers solely as
follows:
          (a) to pay the Expense Reimbursement Amount; and
          (b) for general working capital of the Company and the Subsidiaries.
     Section 5.09 Insurance. For so long as the holders of the Series B
Preferred Stock have the right to elect directors of the Company pursuant to the
Certificate of Designation, the Company shall use all commercially reasonable
efforts to carry and maintain any insurance against directors’ and officers’
liability to cover such directors to the same extent as directors elected by the
holders of Common Stock. The amount of such coverage shall not be less than
$15,000,000.

-35-



--------------------------------------------------------------------------------



 



ARTICLE 6
COVENANTS OF THE COMPANY AND THE PURCHASERS
     Section 6.01 Further Assurances. Each of the Purchasers, severally as to
itself, and the Company shall use, and the Company shall cause each Subsidiary
to use, all commercially reasonable efforts to cause the conditions to Closing
set forth in Section 7.01 and Section 7.02 hereof to be satisfied and to execute
and deliver such documents, certificates, agreements and other writings and to
take such other actions as may be necessary or desirable in order to consummate
or implement expeditiously the transactions contemplated by this Agreement or
any other Transaction Document.
     Section 6.02 Required Filings and Consents. The Company and each Purchaser
agree to cooperate with each other (i) in determining whether any action by or
in respect of, or filing with, any governmental body, agency, official or
authority is required, or any actions, consents, approvals or waivers are
required to be obtained from parties to any material contracts, in connection
with the consummation of the transactions contemplated by this Agreement and the
other Transaction Documents and (ii) in taking such actions or making any such
filings, furnishing information required in connection therewith and seeking
timely to obtain any such actions, consents, approvals or waivers.
     Section 6.03 Public Announcements. Except as may be required by law or
Nasdaq regulations, each of the Purchasers, severally as to itself, and the
Company agrees to consult with each other before issuing any press release or
making any public statement with respect to this Agreement or the transactions
contemplated hereby.
     Section 6.04 Proxy Statement. The Company, in consultation with the
Purchasers, shall use all commercially reasonable efforts to prepare and file
with the Commission, as promptly as practicable after the date hereof,
preliminary proxy materials with respect to a meeting of the stockholders (the
“Annual Meeting”) for the purpose of approving the issuance and sale of the
Purchased Securities hereunder and all transactions contemplated by this
Agreement; provided, however, that, prior to filing any such preliminary proxy
materials with the Commission, the Company shall afford the Purchasers
reasonable opportunity (which shall not be less than two (2) Business Days) to
review and comment on any such preliminary proxy materials; and provided,
further, that the Company shall not file any preliminary proxy materials to
which the Purchasers reasonably object. Thereafter, the Company, in consultation
with the Purchasers, shall promptly file with the Commission the definitive
proxy statement and, acting through the Board, (i) call an Annual Meeting to be
held as soon as reasonably practicable after the date hereof and in no event
later than 45 days after the earlier of (a) receiving notification that the
Commission is not reviewing the preliminary proxy materials and (b) the
conclusion of any Commission review of the preliminary proxy materials, for the
purpose of voting upon the approval of the sale of Purchased Securities
hereunder and all transactions contemplated by this Agreement and (ii) subject
to Section 5.07(e) hereof, include in the proxy statement the recommendation of
the Board that holders of the Common Stock approve the Company Proposals; and
provided, however, that, prior to filing any such definitive proxy statement
with the Commission, the Company shall afford the Purchasers reasonable
opportunity (which shall not be less than two (2) Business Days) to review and
comment on any change reflected in such definitive proxy statement; provided,
further, that the Company shall not file any definitive proxy statement to

-36-



--------------------------------------------------------------------------------



 



which the Purchasers reasonably objected. Neither prior to nor at the Annual
Meeting shall the Company put forth any matter, other than those matters
relating to transactions expressly contemplated by this Agreement and the
election of directors, to the holders of Common Stock for their approval without
the prior written consent of Advent.
          (a) Each of the Company, on the one hand, and each of the Purchasers,
severally and not jointly, on the other hand, hereby agrees that the information
provided and to be provided by it specifically for use in the preliminary proxy
material and the definitive proxy statement shall not, on the date upon which
the definitive proxy statement is mailed to the stockholders of the Company or
on the date of the Annual Meeting contemplated by this Agreement contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
Company and each of the Purchasers agrees to correct promptly any such
information provided by it that shall have become false or misleading in any
material respect, and the Company shall take all steps necessary to file with
the Commission any amendment or supplement to the definitive proxy statement so
as to correct the same and to cause such definitive proxy statement as so
corrected to be disseminated to the Company’s stockholders to the extent
required by applicable law.
          (b) Any proxy solicitation materials prepared and filed by the Company
with the Commission and/or delivered to the Company’s stockholders pursuant to
this Section 6.04, including the preliminary proxy materials and definitive
proxy statement to be filed in accordance with this Section 6.04, shall comply
as to form in all material respects with the provisions of the Exchange Act.
ARTICLE 7

CONDITIONS TO CLOSING
     Section 7.01 Conditions to Each Purchaser’s Obligations. The obligation of
each Purchaser to purchase the Purchased Securities is subject to the
satisfaction or waiver by Advent of the following conditions:
          (a) No provision of any applicable law or regulation shall have been
enacted, no judgment, injunction, order, decree or arbitration award shall have
been issued, and no Suit, of which any party hereto shall have received notice,
shall be pending or threatened, in any case which seeks to prohibit, and which
could reasonably be expected to result in the enjoinment of, any of the
transactions contemplated by this Agreement.
          (b) The Company shall not have received notice from Nasdaq with
respect to any material issues relating to the Notification Form for Listing of
Additional Shares filed pursuant to Section 5.04(f) hereof that remain
unresolved.
          (c) No event or series of related events shall have occurred that
shall have had or that could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.
          (d) Each of the following conditions shall have been satisfied:

-37-



--------------------------------------------------------------------------------



 



               (i) the Company shall have performed in all material respects all
of its obligations hereunder required to be performed by it on or prior to the
Closing Date;
               (ii) the representations and warranties of the Company and each
of the other Purchasers made in this Agreement which are qualified as to
“materiality,” “Material Adverse Effect” or words of similar meaning shall have
been true and correct when made on the date hereof and shall be true and correct
at and as of the Closing Date, as if made at and as of such date (except for
representations and warranties made as of a particular date, which, on the
Closing Date need to be true and correct as of the particular date referenced
therein);
               (iii) all other representations and warranties of the Company and
the other Purchasers made in this Agreement shall have been true and correct in
all material respects when made on the date hereof and shall be true and correct
in all material respects at and as of the Closing Date, as if made at and as of
such date (except for representations and warranties made as of a particular
date, which, on the Closing Date, need to be true and correct as of the
particular date referenced therein); and
               (iv) with respect to the conditions in this clause (d), the
Purchasers shall each have received a certificate signed by the Chief Executive
Officer and Chief Financial Officer of the Company to the foregoing effect.
          (e) The issuance and sale of the Purchased Securities and the
transactions contemplated by this Agreement shall have been approved and adopted
at the Annual Meeting, at which a quorum is present, by the requisite vote of
the stockholders of the Company under applicable law, the rules and regulations
of Nasdaq, and the Company’s certificate of incorporation and bylaws.
          (f) No proceeding with respect to the Proxy Statement shall have been
initiated or threatened in writing by the Commission.
          (g) The Company shall have filed the Certificate of Designation with
the Secretary of State of Delaware, and Advent shall have received a copy
thereof, together with a long-form good standing certificate issued by the
Secretary of State of Delaware, as of a date no earlier than five (5) days prior
to the Closing Date with respect to the good standing certificate and
immediately prior to the Closing in the case of the Certificate of Designation.
          (h) Advent shall have received (i) a certification from the Secretary
of the Company that the documents delivered to Advent pursuant to
Section 7.01(g) hereof, together with the Certificate of Incorporation
(including the certificates of designation) of the Company in effect on the date
hereof, constitute the entire charter of the Company, and that none of such
documents have been amended, modified or supplemented, and (ii) all other
documents reasonably requested by it relating to the existence of the Company,
the corporate authority for entering into, and the validity of, this Agreement
and each other Transaction Document, all in form and substance reasonably
satisfactory to Advent.
          (i) The Company and the Subsidiaries shall have received or obtained
all governmental and regulatory (non-customer) consents, and all material
third-party consents, authorizations or approvals (domestic and foreign)
necessary for the consummation of the

-38-



--------------------------------------------------------------------------------



 



transactions contemplated hereby, in each case in form and substance reasonably
satisfactory to Advent, and no such consent, authorization or approval shall
have been revoked. The Company shall have received any waivers or consents
related to the agreements required to be listed in Section 3.04, Section 3.11 or
Section 3.17(c) of the Disclosure Letter, in each case in form and substance
reasonably satisfactory to Advent, and no such consent, authorization or
approval shall have been revoked.
          (j) The Purchasers shall have received an opinion, dated the Closing
Date, of Morrison & Foerster LLP, counsel to the Company, in the form of
Exhibit F.
          (k) The application, on and as of the Closing Date, of the formula set
forth in Section 4(b) of the Certificate of Designation shall result in the
holders of Series B Preferred Stock being entitled to elect a Series B Director
(as defined in the Certificate of Designation) to the Board, and the Series B
Director shall have been elected to serve on the Board commencing immediately
after the Closing as the initial Series B Director designated by the holders of
Series B Preferred Stock.
          (l) The Series B Director, if one is selected prior to the Closing,
shall have received an executed copy of the Indemnification Agreement from the
Company.
          (m) The individuals designated as “key employees” in Section 3.17(a)
of the Disclosure Letter shall continue to be employed by the Company in the
same positions as such individuals were employed on the date hereof.
          (n) The Company shall have paid the Expense Reimbursement Amount in
accordance with Section 9.02(b) hereof.
          (o) The Purchasers designated by Advent prior to the Closing shall
have received an executed copy of the Management Rights Letter from the Company.
          (p) The Purchasers shall have received from each other party to the
Investor Rights Agreement (other than the Purchaser) either (i) a counterpart
for each such Transaction Document, signed on behalf of such party, or (ii) a
facsimile transmission of the signature pages to each such Transaction Document,
signed on behalf of such party.
          (q) The Company shall have issued the Purchased Securities in exchange
for the Gross Purchase Price in accordance with Section 2.02 hereof and the
other provisions of this Agreement, and the Purchasers (or, in the case of each
Purchaser that is an Advent Fund, the Custodian) shall have received
certificates evidencing the Purchased Securities issuable to each such Purchaser
hereunder, which certificates shall be in definitive form and registered in such
names as such Purchaser shall have requested.
          (r) The holders of Series A Preferred Stock shall have received a
certificate of adjustment as required by Section 4(j) of the Certificate of
Designation of the Series A Preferred Stock (which shall become effective
immediately following the Closing).
     Section 7.02 Conditions to Company’s Obligations. The obligations of the
Company to issue and deliver the Purchased Securities to the Purchasers
hereunder are subject to the

-39-



--------------------------------------------------------------------------------



 



satisfaction or waiver by the Company, at or prior to the Closing Date, of the
following conditions:
          (a) No provision of any applicable law or regulation shall have been
enacted, no judgment, injunction, order, decree or arbitration award shall have
been issued, and no Suit, of which any party hereto shall have received notice,
shall be pending or threatened, in any case which seeks to prohibit, and which
could reasonably be expected to result in the enjoinment of, any of the
transactions contemplated by this Agreement.
          (b) Each of the following conditions shall have been satisfied:
               (i) Each of the Purchasers shall have performed in all material
respects all of its obligations hereunder required to be performed by it on or
prior to the Closing Date;
               (ii) the representations and warranties of the several Purchasers
made to the Company in this Agreement and any other Transaction Document which
are qualified as to “materiality,” “Material Adverse Effect” or words of similar
meaning shall have been true and correct when made on the date hereof and shall
be true and correct at and as of the Closing Date, as if made at and as of such
date; and
               (iii) all other representations and warranties of the several
Purchasers made to the Company in this Agreement and any other Transaction
Document shall have been true and correct in all material respects when made on
the date hereof and shall be true and correct in all material respects at and as
of the Closing Date, as if made at and as of such date.
          (c) The Company shall have received from each other party to the
Investor Rights Agreement either (i) a counterpart to the Investor Rights
Agreement, signed on behalf of such party, or (ii) a facsimile transmission of
the signature pages to the Investor Rights Agreement, signed on behalf of such
party.
          (d) The Company shall have received a certificate from the Purchasers
indicating, in reasonable detail, the Expense Reimbursement Amount known as of
the Closing Date to be paid in accordance with Section 9.02(b) hereof.
          (e) The issuance and sale of the Purchased Securities and the other
transactions contemplated by this Agreement shall have been approved and adopted
at the Annual Meeting, at which a quorum is present, by the requisite vote of
the stockholders of the Company under applicable law, the rules and proposed
rules of Nasdaq, and the Company’s certificate of incorporation and bylaws.
          (f) No proceeding with respect to the Proxy Statement shall have been
initiated or threatened in writing by the Commission.
          (g) The Company shall have received the Gross Purchase Price for the
Purchased Securities from the Purchasers, as provided in Section 2.02 hereof.

-40-



--------------------------------------------------------------------------------



 



          (h) The Company shall not have received notice from Nasdaq with
respect to any material issues relating to the Notification Form for Listing of
Additional Shares filed pursuant to Section 5.04(f) hereof that remain
unresolved.
          (i) The holders of the Series A Preferred Stock shall have duly
authorized and approved the adoption and filing with the Secretary of State of
the State of Delaware on the Closing Date of the Certificate of Amendment of
Certificate of Designation of Series A Convertible Preferred Stock, as attached
hereto as Exhibit G, in accordance with the Series A Certificate of Designation
then in effect, the Company’s certificate of incorporation and bylaws then in
effect, and the Delaware Law, and such authorization and approval shall be in
full force and effect on the Closing Date.
          (j) The Company shall have received from each Investor an executed
Consent and Waiver, as attached hereto as Exhibit H.
ARTICLE 8

SURVIVAL; INDEMNIFICATION
     Section 8.01 Survival. All of the representations and warranties of the
Company and the Purchasers contained in this Agreement and in the other
Transaction Documents shall survive the execution and delivery hereof and
thereof and the issuance, sale and delivery of the Purchased Securities, and
shall remain in full force and effect until the date which is thirty (30) days
after the date upon which the Company’s Annual Report on Form 10-K for the
fiscal year ending April 1, 2006 has been filed with the Commission (the
“Survival Date”). All covenants and agreements of the Company and the Purchasers
contained in this Agreement and in the other Transaction Documents shall survive
the execution and delivery hereof and thereof and the issuance, sale and
delivery of the Purchased Securities, and shall remain in full force and effect
in accordance with their respective terms. Without limiting the generality of
the foregoing, with respect to a breach of any representation or warranty for
which notice is given prior to 5:00 p.m., New York City time, on the Survival
Date, the indemnification obligation set forth in Section 8.02 hereof shall
survive the Survival Date until the claim identified in the notice is finally
resolved.
     Section 8.02 Indemnification.
          (a) Subject to Section 8.03 hereof, from and after the Closing Date,
the Company agrees to indemnify, defend and hold harmless, each Purchaser and
its Affiliates from and against any and all losses, claims, damages,
liabilities, costs and expenses, including reasonable attorneys’ fees and
disbursements and other expenses incurred in connection with investigating,
preparing, settling or defending any action, claim or proceeding (each a
“Proceeding”), pending or threatened, and the costs of enforcement thereof
(collectively, “Losses”), which such Person may suffer or become subject to as a
result of (i) any misstatement in any representation or warranty, or (ii) any
breach of any covenant or agreement, made by, or to be performed on the part of,
the Company under this Agreement or any other Transaction Document, and in each
case to reimburse any such Person for all such Losses as they are incurred by
such Person. In the event of any breach by the Company of a representation or
warranty or covenant made by it in this Agreement or any other Transaction
Document, the Loss to the Purchasers shall be deemed

-41-



--------------------------------------------------------------------------------



 



to be equal to (i) the Purchasers’ Percentage multiplied by the amount equal to
the Loss to the Company divided by (ii) a percentage equal to one hundred
percent (100%) minus the Purchasers’ Percentage. “Purchasers’ Percentage” means
the number of shares of Common Stock into which the Series B Shares are
convertible on the date the Loss is incurred, divided by the Common Stock
Outstanding as of such date.
          (b) Subject to Section 8.03 hereof, each Purchaser, severally as to
itself and no other Purchaser, hereby agrees to indemnify, defend and hold
harmless, the Company and its Affiliates (which term shall not include any
Purchaser for the purposes of this Section 8.02(a)) from and against any and all
Losses which such Person may suffer or become subject to as a result of (i) any
misstatement in any representation or warranty made by, or (ii) any breach of
any covenant or agreement to be performed on the part of, such Purchaser under
this Agreement or any other Transaction Document, and in each case to reimburse
any such Person for all such Losses as they are incurred by such Person.
          (c) Promptly after receipt by any Person (the “Indemnified Person”) of
notice of any demand, claim or event which would, or could reasonably be
expected to, give rise to a claim or the commencement of any Suit in respect of
which indemnity may be sought pursuant to Section 8.02(a) or (b) hereof, such
Indemnified Person shall give notice thereof to the Person against whom such
indemnity may be sought (the “Indemnifying Person”) and the Company will deliver
a copy of such notice to each Purchaser. Notwithstanding the foregoing, the
failure so to give prompt notice to the Indemnifying Person will not relieve
such Indemnifying Person from liability, except to the extent such failure or
delay materially prejudices such Indemnifying Person. The Indemnifying Person
may participate in and, to the extent that it shall elect by written notice
delivered to the Indemnified Person promptly after receiving such notice from
the Indemnified Person, shall be entitled to control the defense of any such
Suit at its own expense with counsel reasonably satisfactory to the Indemnified
Person. After notice from the Indemnifying Person to such Indemnified Person of
its election to control the defense thereof, such Indemnifying Person shall not
be liable to such Indemnified Person for any legal expenses subsequently
incurred by such Indemnified Person in connection with the defense thereof;
provided, however, that if the named parties in any Suit (including any
impleaded parties) include both such Indemnified Person and such Indemnifying
Person and there exists or shall exist a conflict of interest that would make it
inappropriate, in the opinion of counsel to the Indemnified Person, for the same
counsel to represent both such Indemnified Person and such Indemnifying Person
or any affiliate or associate thereof, the Indemnified Person shall be entitled
to retain its own counsel at the expense of such Indemnifying Person; and
provided further that no Indemnifying Person shall be responsible for the fees
and expenses of more than one separate counsel for all Indemnified Persons, it
being understood that if any stockholder of the Company that is an Affiliate of
Advent or one of such stockholders’ Affiliates is an Indemnified Person, then
Advent shall select any such separate law firm (and local counsel) which may be
counsel to Advent or such Affiliates in other unrelated matters. The
Indemnifying Person shall not, except with the prior written consent of the
Indemnified Person, enter into any settlement, or consent to entry of any
judgment, that does not include as an unconditional term thereof that the Person
or Persons asserting such claim unconditionally release such Indemnified Person
from all liability with respect to such claim. The Indemnifying Person shall not
be liable under this Section 8.02 for the settlement of any claim or Suit in
respect of which indemnity may be sought hereunder if

-42-



--------------------------------------------------------------------------------



 



such settlement was effected without its consent (which consent shall not be
unreasonably denied, withheld or delayed).
          (d) Any amounts payable under subsections (a) or (b) of this
Section 8.02 shall be the exclusive remedy for any breach by a party of a
representation or warranty made by such party in this Agreement or any other
Transaction Document, absent any fraud on the part of such breaching party. All
amounts payable under subsections (a) or (b) of this Section 8.02 shall be
treated for all Tax purposes as adjustments to the Gross Purchase Price, except
as otherwise required by law.
     Section 8.03 Limitations on Indemnification.
          (a) The Company shall not have any liability to the Purchasers and
their Affiliates under Section 8.02 hereof until the aggregate amount of Losses
incurred under such Section 8.02(a) by the Purchasers and their Affiliates
exceeds One Hundred Fifty Thousand Dollars ($150,000) (the “Loss Threshold”), in
which case the Purchasers and their Affiliates shall be entitled to all Losses
they have incurred (including all Losses under the Loss Threshold).
          (b) The maximum amount of aggregate Losses incurred under
Section 8.02(a) hereof by the Purchasers and their Affiliates for which the
Company shall be liable shall not exceed Six Million Dollars ($6,000,000) (the
“Loss Cap”).
          (c) No Purchaser shall have any liability under Section 8.02(a) hereof
until the aggregate amount of Losses theretofore incurred under such
Section 8.02(a) by the Company and its Affiliates exceeds the Loss Threshold, in
which case the Company and its Affiliates shall be entitled to all Losses they
have incurred (including all Losses under the Loss Threshold).
          (d) The maximum amount of aggregate Losses incurred under
Section 8.02(a) hereof by the Company and its Affiliates for which the
Purchasers shall be liable shall not exceed the Loss Cap.
     Section 8.04 Equity Compensation for Losses. Notwithstanding anything in
this Article VIII to the contrary, if the Company and the Indemnified Parties
agree, the Company may settle or pay up to $2 million with respect to any
liability it may have to pursuant to this Article VIII by issuing additional
Series B Preferred Stock and Warrants for 37.5% of the Common Stock that may be
issued upon conversion of such Series B Preferred Stock. In the event of any
settlement or payment pursuant to this Section 8.04, and notwithstanding the
last sentence of Section 8.02(a) hereof, the amount of the Loss to the
Purchasers shall be deemed to be 100% of the Loss to the Company. The Loss
Threshold and the Loss Cap shall not apply to, and shall not take into account,
payments in equity pursuant to this Section 8.04. The number of shares of
Series B Preferred Stock (and associated Warrants as described above) to be
issued pursuant to this Section 8.04 shall be determined by dividing 100% of the
Loss to the Company by the Price Per Share.

-43-



--------------------------------------------------------------------------------



 



ARTICLE 9
MISCELLANEOUS
     Section 9.01 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile or similar writing) and
shall be given to such party at its address or facsimile number set forth on the
signature page hereof, or such other address or facsimile number as such party
may hereinafter specify for the purpose of this Section 9.01 to the party giving
such notice. Each such notice, request or other communication shall be effective
(a) if given by facsimile transmission, when such facsimile is transmitted to
the facsimile number specified on the signature pages of this Agreement and
electronic confirmation of the transmission of such facsimile is received or,
(b) if given by mail, 72 hours after such communication is deposited in the
mails with first class postage prepaid, addressed as aforesaid or, (c) if given
by any other means, when delivered at the address specified on the signature
pages of this Agreement.
     Section 9.02 Expenses; Documentary Taxes.
          (a) Except as expressly set forth in this Agreement or any other
Transaction Document, the Company and each Purchaser will each pay its own costs
and expenses in connection with this Agreement and the other Transaction
Documents and the transactions contemplated hereby or thereby.
          (b) The Company agrees to pay, promptly after the presentation of
invoices summarizing the work performed and supporting documentation, the
out-of-pocket expenses incurred by Advent and the Purchasers in connection with
the transactions contemplated by this Agreement and the other Transaction
Documents, including without limitation for the reasonable fees, costs and
disbursements of Pepper Hamilton LLP, in connection with the due diligence
investigation and the preparation and negotiation of this Agreement and the
other Transaction Documents (and the documents and instruments executed in
connection herewith and therewith) and the transactions contemplated hereby and
thereby, and any other reasonable third party costs and expenses incurred by
Advent and the Purchasers in connection with such transactions, including
customary post-closing matters (the “Expense Reimbursement Amount”). In the
event a Trigger Event occurs, the Expense Reimbursement Amount shall be paid not
later than two (2) Business Days following the date of the Trigger Event. In
addition, should the Closing occur, the Company agrees to pay any and all
reasonable out-of-pocket expenses (including fees and disbursements of counsel)
incurred by Advent or any Purchaser (or any of its assignees) in connection with
any amendment, waiver, consent or enforcement of this Agreement or any other
Transaction Document.
          (c)  In the event this Agreement is terminated (i) by a Purchaser
pursuant to Section 9.04(a)(iv), (ii) by the Company pursuant to
Section 9.04(a)(vi), or (iii) automatically pursuant to Section 9.04(a)(vii),
then in any such case (each being referred to as a “Trigger Event”), the Company
shall pay to Advent, as agent for the Purchasers, no later than five
(5) Business Days following the Trigger Event, by wire transfer of immediately
available funds, an amount equal to One Million Dollars ($1,000,000) plus any
amounts payable by the Company to the Purchasers under Section 9.02(b) in
respect of the Expense Reimbursement Amount.

-44-



--------------------------------------------------------------------------------



 



          (d) The Company agrees to pay any and all stamp, transfer and other
similar taxes payable or determined to be payable in connection with the
execution and delivery of this Agreement and the issuance of the Series B Shares
and all Underlying Shares, and the issuance of the Warrants and all Warrant
Shares.
     Section 9.03 Entire Agreement. This Agreement and the other Transaction
Documents constitute the entire agreement and understanding between the parties
hereto and supersede any and all prior agreements and understandings, written or
oral, relating to the subject matter of the Transaction Documents.
     Section 9.04 Termination.
          (a) This Agreement may be terminated at any time prior to the Closing:
               (i) by mutual written agreement of the Company and Advent;
               (ii) by the Company or Advent if the Closing shall not have been
consummated on or before the Termination Date (provided that the right to
terminate this Agreement under this Section 9.04(a)(ii) shall not be available
to any party whose failure to fulfill any obligation under this Agreement has
been a principal cause of or resulted in the failure of the Closing to occur on
or before the Termination Date);
               (iii) by the Company or the Purchasers if the Company’s
stockholders fail to approve the issuance and sale of the Purchased Securities
or the transactions contemplated by this Agreement at the Annual Meeting
contemplated by the Agreement;
               (iv) by Advent if the Company shall have breached any of its
representations, warranties, covenants or agreements contained in this Agreement
which would cause the conditions set forth in Section 7.01(d) hereof not to be
satisfied, and such breach is not cured to the reasonable satisfaction of Advent
within thirty (30) days after notice thereof is received by the Company or by
the Termination Date, whichever is earlier;
               (v) by the Company if any Purchaser shall have breached any of
its representations, warranties, covenants or agreements contained in this
Agreement which would cause the conditions set forth in Section 7.02(b) hereof
not to be satisfied, and such breach is not cured to the reasonable satisfaction
of the Company within thirty (30) days after notice thereof is received by such
Purchaser or by the Termination Date, whichever is earlier; or
               (vi) by the Company or any Purchaser if there shall be enacted
any law or regulation, if any order, decree or judgment of any court or
governmental body having jurisdiction is issued, or if any Suit is filed, in any
case which makes consummation of the transactions contemplated hereby in
accordance with the terms and conditions hereof illegal or otherwise permanently
prohibited.
               (vii) automatically upon the Company’s stockholders approval of a
Superior Proposal.

-45-



--------------------------------------------------------------------------------



 



          (b) If this Agreement is terminated as permitted by Section 9.04(a)
hereof, such termination shall be without liability of any party (or any
Affiliate of such party) to the other parties to this Agreement; provided,
however, that if such termination shall result from the (i) failure of any party
to perform any covenant or agreement contained in this Agreement or (ii) breach
by any party of any of its representations or warranties contained herein, then
such party shall be fully liable for any and all damages incurred or suffered by
the other parties as a result of such failure or breach (in addition to, in the
Company’s case, any payments required to be made pursuant to Section 9.02(c)
hereof).
          (c) Any party to this Agreement providing a notice of termination to
any other party to this Agreement pursuant to Section 9.04(a) hereof shall
simultaneously provide such notice to all other parties hereto.
          (d) The provisions of this Article 9 shall survive the termination of
this Agreement.
     Section 9.05 Amendments and Waivers.
          (a) Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed by the party
against whom such amendment or waiver is to be effective.
          (b) No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
     Section 9.06 Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of each other party. Notwithstanding the foregoing, any
Purchaser may assign or transfer, in whole or, from time to time, in part, the
right to purchase all or any portion of the Purchased Securities to (i) one or
more of its Affiliates or to one or more limited partners of the Purchasers who
have pre-existing contractual co-investment rights with the assigning Purchaser,
(ii) subject to the terms and conditions of the Investor Rights Agreement, from
and after the Closing Date, any Purchaser or other holder of Series B Shares or
Warrants may assign, pledge or otherwise transfer, in whole or from time to time
in part, its rights hereunder to any Person who acquires any interest in any
Series B Shares or Warrants and (iii) any Purchaser may assign or transfer any
of its rights or obligations under this Agreement, in whole or, from time to
time, in part to the Company or any other Purchaser or Affiliate of such
Purchaser. As a condition of any transfer pursuant to this Section 9.06, the
Transferee must agree in writing for the benefit of all parties to this
Agreement (which writing shall be in form and substance reasonably acceptable to
all parties to this Agreement) to be bound by the terms and conditions of this
Agreement and all other Transaction Documents with respect to any Series B
Shares or Warrants being transferred hereunder.

-46-



--------------------------------------------------------------------------------



 



     Section 9.07 Representative of the Purchasers. To the extent certain
provisions hereof expressly convey certain rights and authorities to Advent,
each Purchaser hereby appoints and authorizes Advent to act on its behalf with
respect to such rights and authorities; provided, however, that prior to any
such action Advent shall obtain the approval of Purchasers purchasing at least a
majority of the Series B Shares pursuant to this Agreement.
     Section 9.08 Third Party Beneficiaries. No provision of this Agreement
(other than Section 5.09, Section 8.02 and Section 9.07 hereof) is intended to
confer upon any Person other than the parties hereto any rights or remedies
hereunder.
     Section 9.09 Governing Law; Waiver of Jury Trial. ALL QUESTIONS CONCERNING
THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE STATE OF DELAWARE
FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH
ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN (INCLUDING WITH RESPECT
TO THE ENFORCEMENT OF ANY OF THE TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT. EACH
PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO
PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY
THEREOF VIA REGISTERED OR CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF
DELIVERY) TO SUCH PARTY AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS
AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.
EACH PARTY HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY.
     Section 9.10 Headings. The headings in this Agreement are included for
convenience of reference only and shall be ignored in the construction or
interpretation hereof.
     Section 9.11 Counterparts; Facsimile Signatures; Effectiveness. This
Agreement may be executed in any number of counterparts (including facsimile
signature) each of which shall be an original with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by the other party hereto.
[signature pages follow]

-47-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first above written.

     
 
  MTI TECHNOLOGY CORPORATION
 
   
 
  By: /s/ Thomas P. Raimondi, Jr.
 
  Name: Thomas P. Raimoni, Jr.
 
  Title: Chariman, President & Chief Executive Officer
 
   
 
  Address for notices:
 
   
 
  MTI Technology Corporation
 
  14661 Franklin Avenue
 
  Tustin, California 92780
 
  Attention: Chief Financial Officer
 
  Facsimile: (714) 481-4141
 
   
 
  with a copy to:
 
   
 
  Morrison & Foerster LLP
 
  19900 MacArthur Boulevard, 12th Floor
 
  Irvine, California 92612
 
  Attention: Tamara Tate, Esq.
 
  Facsimile: (949) 251-0900

[Purchaser signature pages follow]
 S-1

 



--------------------------------------------------------------------------------



 



     
 
  PURCHASERS:
 
   
 
  DIGITAL MEDIA & COMMUNICATIONS III LIMITED PARTNERSHIP
 
  DIGITAL MEDIA & COMMUNICATIONS III-A LIMITED PARTNERSHIP
 
  DIGITAL MEDIA & COMMUNICATIONS III-B LIMITED PARTNERSHIP
 
  DIGITAL MEDIA & COMMUNICATIONS III-C LIMITED PARTNERSHIP
 
  DIGITAL MEDIA & COMMUNICATIONS III-D C.V.
 
  DIGITAL MEDIA & COMMUNICATIONS III-E C.V.
 
   
 
  By:   Advent International Limited Partnership, General Partner
 
  By: Advent International Corporation, General Partner
 
   
 
  By:   /s/ Michael Pehl
 
  Name:   Michael Pehl
 
  Title:   Partner
 
   
 
  Address for notices:
 
   
 
  c/o Advent International Corporation
 
  75 State Street
 
  Boston, Massachusetts 02109
 
  Attention: Michael Pehl Partner
 
  Facsimile: 617.951.0566
 
   
 
  With a copy to:
 
   
 
  Pepper Hamilton LLP
 
  3000 Two Logan Square
 
  18th and Arch Streets
 
  Philadelphia, Pennsylvania 19103
 
  Attention: Julia D. Corelli, Esquire
 
  Facsimile: 215.981.4750

Purchaser Signature Page to Securities Purchase Agreement
 S-2

 



--------------------------------------------------------------------------------



 



         
 
  ADVENT PARTNERS DMC III LIMITED PARTNERSHIP    
 
  ADVENT PARTNERS II LIMITED PARTNERSHIP    
 
       
 
  By:   Advent International Corporation, General Partner    
 
       
 
  By:   /s/ Michael Pehl    
 
  Name:   Michael Pehl    
 
  Title:    Partner    
 
       
 
  Address for notices:    
 
       
 
  c/o Advent International Corporation    
 
  75 State Street    
 
  Boston, Massachusetts 02109    
 
  Attention: Michael Pehl Partner    
 
  Facsimile: 617.951.0566    
 
       
 
  With a copy to:    
 
       
 
  Pepper Hamilton LLP    
 
  3000 Two Logan Square    
 
  18th and Arch Streets    
 
  Philadelphia, Pennsylvania 19103    
 
  Attention:   Julia D. Corelli, Esquire    
 
  Facsimile:   215.981.4750    

Purchaser Signature Page to Securities Purchase Agreement
 S-3

 



--------------------------------------------------------------------------------



 



                  EMC CORPORATION    
 
           
 
  By:   /s/ Michael Cody     
 
  Name:  
Michael Cody
   
 
  Title:   Vice President, Corporate Development    

         
 
  Address for notices:    
 
       
 
  176 South Street    
 
  Hopkinton, Massachusetts 01748    
 
  Attention: C. Matthew Olton, Esquire    
 
                    Senior Corporate Counsel    
 
  Facsimile: 508.497.6915    
 
       
 
  With a copy to:    
 
       
 
  Pepper Hamilton LLP    
 
  3000 Two Logan Square    
 
  18th and Arch Streets    
 
  Philadelphia, Pennsylvania 19103    
 
  Attention: Julia D. Corelli, Esquire    
 
  Facsimile: 215.981.4750    

Purchaser Signature Page to Securities Purchase Agreement
 S-4

 



--------------------------------------------------------------------------------



 



Schedule A — Purchasers

                                                      Common Shares for        
    Allocation     Series B Shares     which Warrant     Amount of   Purchaser  
Percentage     Purchased     Exercisable     Investment    
Digital Media & Communications III Limited Partnership
                               
 
                               
Digital Media & Communications III-A Limited Partnership
                               
 
                               
Digital Media & Communications III-B Limited Partnership
                               
 
                               
Digital Media & Communications III-C Limited Partnership
                               
 
                               
Digital Media & Communications III-D C.V.
                               
 
                               
Digital Media & Communications III-E C.V.
                               
 
                               
Advent Partners DMC III Limited Partnership
                               
 
                               
Advent Partners II Limited Partnership
                               
 
                               
EMC Corporation
    25 %                   $ 5,000,000    
 
                               
Total
    100 %                   $ 20,000,000  

 



--------------------------------------------------------------------------------



 



Exhibit A
MTI TECHNOLOGY CORPORATION
 
FORM OF
CERTIFICATE OF DESIGNATION
OF
SERIES B CONVERTIBLE PREFERRED STOCK
(Pursuant to Section 151 of the Delaware General Corporation Law)
          MTI Technology Corporation, a Delaware corporation (the
“Corporation”), in accordance with the provisions of Section 103 of the Delaware
General Corporation Law, does hereby certify that the following resolution was
duly adopted by the Board of Directors of the Corporation as of ______, 2005, in
accordance with Section 141(c) of the Delaware General Corporation Law:
          RESOLVED, that a series of Preferred Stock, the Series B Convertible
Preferred Stock, par value $0.001 per share, of the Corporation is hereby
created and the designation, number of shares, powers, preferences, rights,
qualifications, limitations and restrictions thereof (in addition to any
provisions set forth in the Certificate of Incorporation of the Corporation that
are applicable to the Preferred Stock of all classes and series) are as follows:
SERIES B CONVERTIBLE PREFERRED STOCK
          A total of                                                       
         (                    )1 shares of the authorized and unissued Preferred
Stock of the Corporation are hereby designated “Series B Convertible Preferred
Stock” (“Series B Preferred Stock”) with such series having the following
rights, preferences, powers, privileges and restrictions, qualifications and
limitations:
     1. Rank.
          (a) Junior Stock. The Series B Preferred Stock shall rank senior, in
all matters, to (i) the Series A Convertible Preferred Stock (the “Series A
Preferred Stock”), (ii) any class of common stock of the Company, including,
without limitation, the Common Stock, par value $0.001 per share, of the
Corporation (the “Common Stock”) and any other class of capital stock into which
such Common Stock is reclassified or reconstituted, (iii) any other class of
capital stock of the Company either specifically ranking by its terms junior to
the Series B Preferred Stock or not specifically ranking by its terms senior to
or on parity with the Series B Preferred Stock and (iii) any class or class of
capital stock of the Company into which the capital stock referred to in the
preceding subclauses (i) and (ii) is reclassified or reconstituted (the Series A
Preferred
 

1  The number of shares will equal $20,000,000 divided by the Stated Value
rounded to the nearest thousand.

 



--------------------------------------------------------------------------------



 



Stock and the Common Stock and other capital stock described in this clause
(a) is hereinafter referred to as (“Junior Stock”).
     (b) Parity Stock. The Series B Preferred Stock shall rank on parity with
any class of capital stock of the Company specifically ranking by its terms on
parity, in all matters expressly provided, with the Series B Preferred Stock
(the “Parity Stock”).
     (c) Senior Stock. The Series B Preferred Stock shall rank junior, in all
matters expressly provided, to any class of capital stock of the Company
specifically ranking by its terms senior to the Series B Preferred Stock (the
“Senior Stock”), in each case, including, without limitation, as to payment of
dividends, voting, distributions of assets upon a Liquidation (as defined in
Section 3 below) or otherwise.
2. Dividends.
     (a) Dividend Rate. The holders of shares of Series B Preferred Stock shall
be entitled, out of funds legally available therefor, to receive cumulative
dividends at the rate per annum equal to eight percent (8%) (subject to
adjustment in accordance with Section 7(b) below) of the Stated Value (as
defined below) per share, payable only when, as and if declared by the Board of
Directors of the Corporation (the “Board”). Such dividends shall be calculated
on the basis of a 365-day year, shall accumulate daily with respect to each
share of Series B Preferred Stock commencing on the Series B Original Issue Date
(as defined below) and until such share is no longer outstanding, shall compound
annually to the extent not previously paid, and shall accumulate whether or not
earned or declared and whether or not there are profits, surplus or other funds
of the Corporation legally available for the payment of dividends. For the
purposes hereof, the “Stated Value” shall initially be $                     per
share2, which shall be subject to appropriate adjustment in the event of any
stock dividend, stock split, reverse stock split, combination, split-up,
recapitalization and like occurrences on or after the Series B Original Issue
Date affecting the shares of Series B Preferred Stock.
     (b) Dividend Payments. Dividends declared on Series B Preferred Stock by
the Board pursuant to Section 2(a) above shall be payable in cash. If the
Corporation elects to pay less than all of such accumulated dividends, an equal
amount of the dividends declared shall be paid with respect to each share of
Series B Preferred Stock.
     (c) Prohibition on Other Dividends. So long as any shares of Series B
Preferred Stock are outstanding, the Corporation shall not declare, pay or set
aside any dividends (other than dividends payable in shares of Common Stock, and
then only at such times as the Corporation is in compliance with its obligations
hereunder) on shares of Junior Stock (as defined below) unless dividends equal
to the full amount of accumulated and unpaid dividends on the Series B Preferred
Stock have been declared and have been, or are then being simultaneously, paid.
 

2  The Purchase Price per share.

-2-



--------------------------------------------------------------------------------



 



3. Liquidation Dissolution or Winding Up;
     Certain Mergers, Consolidations and Asset Sales.
     (a) Payments to Holders of Series B Preferred Stock.
     (i) In the event of any Liquidation (as defined below), the Corporation
shall pay the holders of shares of Series B Preferred Stock then outstanding out
of the assets of the Corporation available for distribution to its stockholders,
before any payment shall be made to the holders of Junior Stock by reason of
their ownership thereof, an amount per share (the “Series B Liquidation Amount”)
equal to:

  (A)   if the Liquidation occurs prior to the date that is six (6) months after
the Series B Original Issue Date, such amount per share as would be payable if
each such share had been converted into Common Stock pursuant to Section 4 below
immediately prior to such Liquidation; or     (B)   if the Liquidation occurs on
or subsequent to the date that is six (6) months after the Series B Original
Issue Date, the greater of:

  (I)   the sum of (x) the Stated Value plus (y) any accumulated but unpaid
dividends (the “Liquidation I Amount”) and (z) such amount per share as would be
payable if each such share (excluding any accumulated but unpaid dividends
thereon) (the “B Stated Value Shares”) had been converted into Common Stock
pursuant to Section 4 below immediately prior to such Liquidation and
participated in distributions to holders of Common Stock in connection with such
Liquidation (for purposes of this calculation, after payment of the Liquidation
I Amount, the assets available for distribution to the Corporation’s
stockholders shall be multiplied by a fraction the numerator of which is the A
Stated Value Shares and the denominator of which is the sum of the following:
the outstanding Common Stock, the B Stated Value Shares and either the A Stated
Value Shares or the A Stated Value Interest Shares (as each are defined in the
Series A Certificate of Designation), as applicable based on the choice of the
holders of the Series B Preferred Stock) after only the payment to the holders
of Series B Preferred Stock of the Liquidation I Amount; or     (II)   the sum
of (x) the Stated Value (the “Liquidation II Amount”) plus (y) such amount per
share as would be payable if each such share (including any accumulated but
unpaid dividends thereon) (the “B Stated Value Interest Shares”) had been
converted into Common Stock pursuant

-3-



--------------------------------------------------------------------------------



 



      to Section 4 below immediately prior to such Liquidation and participated
in distributions to holders of Common Stock in connection with such Liquidation
(for purposes of this calculation, after payment of the Liquidation II Amount,
the assets available for distribution to the Corporation’s stockholders shall be
multiplied by a fraction the numerator of which is the A Stated Value Interest
Shares and the denominator of which is the sum of the following: the outstanding
Common Stock, the B Stated Value Interest Shares and one of the B Stated Value
Shares or the B Stated Value Interest Shares (as each are defined in the
Series B Certificate of Designation) after only the payment to the holders of
Series B Preferred Stock of the Liquidation II Amount.     (III)   In the event
of any dispute with holders of any class of the Company’s stock, or the Company,
regarding the calculation of the Series A Liquidation Amount (as defined in the
Series A Certificate of Designation) or the Series B Liquidation Amount, any
reasonable interpretation of Section 2(a)(i) of the Series A Certificate of
Designation or the above that is agreed to by a majority of the holders of the
Series B Preferred Stock shall govern.

     (ii) The Corporation shall use its reasonable best efforts to pay the
Series B Liquidation Amount to the holders of shares of Series B Preferred Stock
within fifteen (15) days after consummation of the event constituting the
Liquidation.
     (iii) If upon any such Liquidation the remaining assets of the Corporation
available for distribution to its stockholders shall be insufficient to pay the
holders of shares of Series B Preferred Stock and any Parity Stock (as defined
below) the full amount to which they shall be entitled, the holders of shares of
Series B Preferred Stock and any Parity Stock shall share ratably in any
distribution of the remaining assets and funds of the Corporation in proportion
to the respective amounts that would otherwise be payable in respect of the
shares held by them upon such distribution if all amounts payable on or with
respect to such shares were paid in full.
     (iv) For purposes hereof, “Parity Stock” shall mean any class or series of
equity securities of the Corporation expressly on parity with the Series B
Preferred Stock, as to the payment of dividends and as to distribution of assets
upon liquidation, dissolution or winding up, whether the dividend rates,
dividend payment dates or redemption or liquidation prices per share thereof be
different from those of the Series B Preferred Stock, if the holders of such
class of stock or series and the Series B Preferred Stock shall be entitled to
the receipt of dividends and of amounts distributable upon liquidation,
dissolution or winding up in

-4-



--------------------------------------------------------------------------------



 



proportion to their respective amounts of accumulated but unpaid dividends per
share or liquidation preferences, without preference or priority one over the
other.
     (v) For purposes hereof, a “Liquidation” shall mean any of the following:
(A) a liquidation, dissolution or winding up of the Corporation, whether
voluntary or involuntary, or (B) a Deemed Liquidation Event (as defined below).
     (b) Payments to Holders of Junior Stock. After the payment of all
preferential amounts required to be paid to the holders of Series B Preferred
Stock, any Parity Stock and any other class or series of stock of the
Corporation ranking on liquidation senior to the Series B Preferred Stock, upon
any such Liquidation, the holders of shares of Junior Stock then outstanding
shall be entitled to receive the remaining assets and funds of the Corporation
available for distribution to its stockholders.
     (c) Deemed Liquidation Events.
     (i) The following events shall be deemed to be a liquidation of the
Corporation for purposes of this Section 3 (a “Deemed Liquidation Event”):

  (A)   a merger, consolidation, recapitalization, reorganization or other
transaction in which (x) the Corporation is a constituent party or (y) a
subsidiary of the Corporation is a constituent party and the Corporation issues
shares of its capital stock pursuant to such transaction, except any such
merger, consolidation, recapitalization, reorganization or other transaction
involving the Corporation or a subsidiary in which the holders of capital stock
of the Corporation immediately prior to such merger or consolidation continue to
hold immediately following such merger or consolidation, recapitalization,
reorganization or other transaction, at least fifty-one percent (51%), by voting
power and economic interest, of the capital stock of either the surviving or
resulting corporation, or, if the surviving or resulting corporation is a wholly
owned subsidiary of another corporation immediately following such merger or
consolidation, the parent corporation of such surviving or resulting
corporation; or     (B)   the sale, in a single transaction or series of related
transactions, by the Corporation of all or substantially all the assets of the
Corporation.

     (ii) The amount deemed paid or distributed to the holders of capital stock
of the Corporation upon any such Deemed Liquidation Event shall be the cash or
the fair market value of the property, rights or securities paid or distributed
to such holders by the Corporation or the acquiring person, firm or other
entity. The value of such property, rights or securities shall be determined in
good faith by the Board.

-5-



--------------------------------------------------------------------------------



 



     (d) Notice. The Corporation shall mail written notice of any Liquidation to
each holder of Series B Preferred Stock not less than twenty (20) days prior to
the payment date or effective date thereof.

  4.   Voting.

     (a) General Voting Rights. On any matter (other than the election of
directors) presented to the stockholders of the Corporation for their action or
consideration at any meeting of stockholders of the Corporation (or by written
action of stockholders in lieu of meeting), each holder of outstanding shares of
Series B Preferred Stock shall be entitled to the number of votes equal to the
number of whole shares of Common Stock into which the shares of Series B
Preferred Stock held by such holder are convertible pursuant to Section 5 below
as of the record date for determining stockholders entitled to vote on such
matter; provided, however, that in no event shall any share of Series B
Preferred Stock be entitled to more votes than the Maximum Per Share Preferred
Vote (as defined below). Except as provided by law or by the provisions of
Section 4(b) or 4(c) below, holders of Series B Preferred Stock shall vote
together with the holders of Common Stock, and with the holders of any other
series of Preferred Stock the terms of which so provide, as a single class.
               As used herein, the “Maximum Per Share Preferred Vote” for each
share of Series B Preferred Stock shall be                     3 (such number to
be adjusted for stock splits, reverse stock splits, stock dividends,
recapitalizations, reclassifications and similar adjustments to the
Corporation’s capital stock).
(b) Elections of Directors.
          (i) Subject to Section 4(b)(ii) below, the holders of the shares of
Series B Preferred Stock, exclusively and as a separate class, shall be entitled
to elect, by written consent or affirmative vote of the holders of a majority of
the shares of Series B Preferred Stock outstanding on the record date for the
applicable election, one (1) person to the Board (the “Series B Director”).
          (ii) The holders of the Series B Preferred Stock shall not be entitled
to elect a Series B Director pursuant to Section 4(b)(i) above if, at the time
of such election, the result of the following calculation is less than five
tenths (0.5):

  (A)   the total number of directors to be on the Board immediately following
such annual meeting; multiplied by     (B)   a fraction of which:

 
3 10 mulitiplied by a fraction the numerator of which is the Stated Value and
the denominator of which is the closing bid price per share of Common Stock on
the last trading day prior to the date of issuance.

-6-



--------------------------------------------------------------------------------



 



  (I)   the numerator shall be the number of votes to which the Series B
Preferred Stock is entitled pursuant to Section 4(a) above for all shares of
Series B Preferred Stock outstanding on the record date for such election, and  
  (II)   the denominator shall be the sum of (x) the total number of shares of
Common Stock outstanding as of the record date for such election, (y) the number
of votes to which the Series B Preferred Stock is entitled pursuant to Section
4(a) above for all shares of Series B Preferred Stock outstanding on the record
date for such election, and (z) for each other security of the Corporation
entitled to vote in an election for directors as of the record date for such
election, the number of votes such other securities are permitted to have under
(1) the Certificate of Incorporation of the Corporation, (2) any Certificate of
Designation of the Corporation, or (3) any applicable law, rule or regulation.

          (iii) A vacancy in any directorship filled by the Series B Director
shall be filled, subject to Section 4(b)(ii) above, only by written consent or
affirmative vote of the holders of a majority of the shares of Series B
Preferred Stock then outstanding.
     (c) Series Voting Rights. The Corporation shall not, without the written
consent or affirmative vote of the holders of a majority of the shares of
Series B Preferred Stock then outstanding, given in writing or by vote at a
meeting, consenting or voting (as the case may be) separately as a class:
          (i) amend the Certificate of Incorporation, including this Certificate
of Designation or the Bylaws of the Corporation, so as to amend, alter or repeal
the powers, preferences or special rights of the Series B Preferred Stock in a
manner that adversely affects the rights, preferences or privileges of the
holders of Series B Preferred Stock;
          (ii) authorize, designate or issue, or amend the terms of, any Parity
Stock or any class of stock of the Corporation ranking senior to the Series B
Preferred Stock as to the payment of dividends or as to distribution of assets
upon Liquidation (“Senior Stock”);
          (iii) amend, alter or repeal the Bylaws of the Corporation in any way
that is inconsistent with this Certificate of Designation or to opt into or out
of any law, regulation or ruling applicable or otherwise applicable, as the case
may be, to the Corporation;
          (iv) increase the number of directors of the Corporation to more than
eight (8) directors, or change the classification and terms of the Board
members;

-7-



--------------------------------------------------------------------------------



 



          (v) redeem, retire, repurchase or acquire, directly or indirectly
(including through a Corporation Subsidiary (as defined below)) any shares of
Junior Stock of the Corporation or any securities or indebtedness of any
Corporation Subsidiary (including securities convertible into or exchangeable
for such capital stock of the Corporation or a Corporation Subsidiary), other
than repurchases of Common Stock from employees and consultants who received the
stock in connection with their performance of services at cost upon termination
of employment or service;
          (vi) redeem, retire, repurchase or acquire directly or indirectly
(including through a Corporation Subsidiary) any shares of Senior Stock or
Parity Stock other than in accordance with the terms of such Senior Stock or
Parity Stock approved pursuant to Section 4(c)(ii) above;
          (vii) effect, or enter into an agreement to effect, any merger,
consolidation, recapitalization, reorganization or other similar transaction
involving the Corporation or any Corporation Subsidiary (other than transactions
to effect an internal reorganization of the Corporation and/or the Corporation
Subsidiaries); provided, however, that this Section 4(c)(b)(vii) shall only
apply to a Corporation Subsidiary if it represents greater than five percent
(5%) of the Corporation’s consolidated gross revenues; and
          (viii) effect, or adopt any plan to effect, any liquidation,
dissolution or winding up of the Corporation;
          (ix) sell or otherwise transfer, in a single transaction or series of
related transactions, any assets of the Corporation or a Corporation Subsidiary
other than sales in the ordinary course of business consistent with past
practices;
          (x) acquire all or substantially all of the assets of, or stock of any
class of or other equity interest in, any other corporation, partnership,
limited liability company, joint venture, association, joint stock company or
trust where the aggregate consideration paid by the Corporation for such
acquisition is greater than $5,000,000; or
          (xi) incur, or permit any Corporation Subsidiary to incur,
indebtedness for borrowed money (which shall not include trade payables or
indebtedness of Corporation Subsidiaries owed to the Corporation or other
intercompany indebtedness) in excess of $1,000,000 in the aggregate (excluding
indebtedness of the Corporation and the Corporation Subsidiaries for borrowed
money that is outstanding on the Series B Original Issue Date or that is
borrowed after the Series B Original Issue Date pursuant to the revolving line
of credit existing on the Series B Original Issue Date)).
               For purposes hereof, the term “Corporation Subsidiary” shall mean
any corporation, partnership, trust, limited liability company or other
non-corporate business enterprise (“Company”) in which the Corporation (or
another Corporation Subsidiary) holds

-8-



--------------------------------------------------------------------------------



 



stock or other ownership interests representing (1) more that fifty percent
(50%) of the voting power of all outstanding stock or ownership interests of
such entity, (2) the right to receive more than fifty percent (50%) of the net
assets of such entity available for distribution to the holders of outstanding
stock or ownership interests upon a liquidation or dissolution of such entity.

  5.   Optional Conversion. The holders of the Series B Preferred Stock shall
have conversion rights as follows (the “Conversion Rights”):

          (a) Right to Convert. Subject to Section 5(a)(i) below, each share of
Series B Preferred Stock shall be convertible, at the option of the holder
thereof, at any time and from time to time, and without the payment of
additional consideration by the holder thereof, into such number of fully paid
and non-assessable shares of Common Stock as is determined by dividing (i) the
Stated Value of such shares plus any accumulated and unpaid dividends by
(ii) the Conversion Price (as defined below) in effect on the Conversion Date
(as defined below).
          (i) The “Conversion Price” initially shall be $                    4,
and such initial Conversion Price, and the rate at which shares of Series B
Preferred Stock may be converted into shares of Common Stock, shall be subject
to adjustment as provided below.
          (ii) In the event of a notice of redemption of any shares of Series B
Preferred Stock pursuant to Section 6 or 7 below, the Conversion Rights of the
shares of Series B Preferred Stock designated for redemption shall terminate at
5:00 p.m., Pacific time, on the last full day preceding the applicable
Redemption Date (as defined below), unless the Redemption Price (as defined
below) is not paid or tendered for payment on the Redemption Date, in which case
the Conversion Rights for such shares shall continue until such price is paid,
or tendered for payment, in full.
          (iii) In the event of a Liquidation, the Conversion Rights shall
terminate at 5:00 p.m., Pacific time, on the tenth (10th) business day following
the receipt of the notice of the Liquidation by the holders of the Series B
Preferred Stock; provided, however, that if such Liquidation is not consummated
within ninety (90) days after the mailing of such notice, the Conversion Rights
shall be deemed to have not terminated and shall thereafter continue in full
force and effect.
          (iv) For the purposes of this Section 5(a), “Redemption Date” shall
mean any Call Date (as defined below) or Put Date (as defined below) and
“Redemption Price” shall mean, as applicable, the Call Price (as defined below)
or the Put Price (as defined below).
 

4  Stated Value divided by 10.

-9-



--------------------------------------------------------------------------------



 



          (b) Fractional Shares. No fractional shares of Common Stock shall be
issued upon conversion of the Series B Preferred Stock pursuant to this
Section 5. In lieu of any fractional shares to which the holder would otherwise
be entitled, the Corporation shall pay cash equal to such fraction multiplied by
the then-effective Conversion Price. The Corporation shall, as soon as
practicable after the Conversion Date, and in no event later than three (3) days
after the Conversion Date, pay to such holder any cash payable in lieu of any
such fraction of a share.
          (c) Mechanics of Conversion.
            (i) In order for a holder of Series B Preferred Stock to convert
shares of Series B Preferred Stock into shares of Common Stock, such holder
shall deliver to the office of the transfer agent for the Series B Preferred
Stock (or at the principal office of the Corporation if the Corporation serves
as its own transfer agent) a written notice (the “Conversion Notice”) that such
holder elects to convert all or any number of the shares of the Series B
Preferred Stock represented by such certificate or certificates. The Conversion
Notice shall state such holder’s name or the names of the nominees in which such
holder wishes the certificate or certificates for shares of Common Stock to be
issued. The date specified by the holder in the notice shall be the conversion
date or, if no date is specified in the Conversion Notice, the conversion date
shall be the date the Conversion Notice is delivered to the Corporation (such
date, as determined in accordance with the notice provisions hereof, the
“Conversion Date”). On or before the Conversion Date, the holders shall
surrender a certificate or certificates for the shares to be converted (or an
affidavit of loss and indemnity agreement relating thereto) to the office of the
transfer agent for the Series B Preferred (or at the principal office of the
Corporation if the Corporation serves as its own transfer agent). If required by
the Corporation, certificates surrendered for conversion shall be accompanied by
a written instrument evidencing such holder’s desire to convert a specified
number of shares of Series B Preferred Stock, duly executed by the registered
holder or such holder’s attorney duly authorized in writing. Upon surrender of a
certificate following one or more partial conversions, the Corporation shall
promptly deliver to such holder a new certificate representing the remaining
shares of Series B Preferred Stock. Upon conversion of any Series B Preferred
Stock, the Corporation shall promptly (but in no event later than three (3) days
after the Conversion Date) issue or cause to be issued and cause to be delivered
to, or upon the written order of, such holder (or former holder, as the case may
be) of Series B Preferred Stock and in such name or names as such holder may
designate, a certificate for the shares of Common Stock issuable upon such
conversion, free of restrictive legends unless such shares of Common Stock are
not then freely transferable without volume restrictions pursuant to Rule 144(k)
under the Securities Act. The shares of Common Stock issuable upon conversion of
the shares represented by the certificate or certificates delivered to the
Corporation shall be deemed to be outstanding as of the Conversion Date. Such
holder, or any person so designated by such holder to receive such shares of
Common Stock, shall be deemed to have become the holder of record of such shares
of Common Stock as of the Conversion Date. If and when such shares of

-10-



--------------------------------------------------------------------------------



 



Common Stock may be freely transferred pursuant to Rule 144 under the Securities
Act or pursuant to an effective registration statement, the Corporation shall
use its best efforts to deliver such shares of Common Stock electronically
through the Depository Trust Corporation or another established clearing
corporation performing similar functions, and shall issue such shares of Common
Stock in the same manner as dividend payment shares are issued pursuant to
Section 2(b)(iii) above.
          (ii) The Corporation covenants that it shall at all times when the
Series B Preferred Stock shall be outstanding, reserve and keep available out of
its authorized but unissued stock, for the purpose of effecting the conversion
of the Series B Preferred Stock, such number of its duly authorized but unissued
and otherwise unreserved shares of Common Stock as shall from time to time be
sufficient to effect the conversion of all outstanding Series B Preferred Stock
or, if the number of shares of Common Stock so reserved is insufficient, the
Corporation shall take any corporation action that is necessary to make
available a sufficient number of authorized but unissued and otherwise
unreserved shares of Common Stock within thirty (30) days after the occurrence
of such deficiency. Before taking any action that would cause an adjustment
reducing the Conversion Price below the then par value of the Common Stock, the
Corporation shall take any corporate action that may, in the opinion of its
counsel, be necessary in order that the Corporation may validly and legally
issue fully paid and nonassessable shares of Common Stock at such adjusted
Conversion Price.
          (iii) Upon any such conversion, shares of Common Stock issued upon
conversion of such shares of Series B Preferred Stock shall not be deemed
Additional Shares of Common Stock (as defined below) and no adjustment to the
Conversion Price shall be made for any accumulated but unpaid dividends on the
Series B Preferred Stock surrendered for conversion or on the Common Stock
delivered upon conversion.
          (iv) All shares of Series B Preferred Stock that shall have been
surrendered for conversion as herein provided shall no longer be deemed to be
outstanding and all rights with respect to such shares, including the rights, if
any, to receive notices and to vote, shall immediately cease and terminate on
the Conversion Date, except for the right of the holders thereof to receive
shares of Common Stock and cash, if any, in accordance with Sections 5(b) and
5(c) above. Any shares of Series B Preferred Stock so converted shall be retired
and canceled and shall not be reissued, and the Corporation (without the need
for action by the holders of Series B Preferred Stock or any other stockholders)
may from time to time take such appropriate action as may be necessary to reduce
the authorized number of shares of Series B Preferred Stock accordingly.
          (v) The Corporation shall pay any and all issue and other similar
taxes that may be payable in respect of any issuance or delivery of shares of
Common Stock upon conversion of shares of Series B Preferred Stock pursuant to
this Section 5. The Corporation shall not, however, be required to pay any tax
that

-11-



--------------------------------------------------------------------------------



 



may be payable in respect of any transfer involved in the issuance and delivery
of shares of Common Stock in a name other than that in which the shares of
Series B Preferred Stock so converted were registered, and no such issuance or
delivery shall be made unless and until the person or entity requesting such
issuance has paid to the Corporation the amount of any such tax or has
established, to the reasonable satisfaction of the Corporation, that such tax
has been paid.
(d) Adjustments to Conversion Price for Dilutive Issuances.

  (i)   Definitions. For purposes hereof, the following definitions shall apply:
    (A)   “Option” shall mean any rights, options or warrants to subscribe for,
purchase or otherwise acquire Common Stock or Convertible Securities.     (B)  
“Convertible Securities” shall mean any evidences of indebtedness, shares or
other securities directly or indirectly convertible into or exchangeable for
Common Stock, but excluding Options.     (C)   “Series B Original Issue Date”
shall mean the date on which a share of Series B Preferred Stock was first
issued, regardless of the number of times the transfer of such share shall be
made on the Corporation’s stock transfer records and regardless of the number of
certificates that may be issued to evidence such share.     (D)   “Additional
Shares of Common Stock” shall mean all shares of Common Stock issued (or,
pursuant to Section 5(d)(iii) below, deemed to be issued) by the Corporation
after the Series B Original Issue Date, other than shares of Common Stock
issued, issuable or deemed issued:

  (I)   by reason of a dividend, stock split, split-up or other distribution on
shares of Common Stock that is covered by Section 5(f) or 5(g) below;     (II)  
by reason of Options granted or stock issued with the approval of the Board to
employees, officers or directors of the Corporation or any Corporation
Subsidiary pursuant to an equity incentive plan approved by the stockholders of
the Corporation, provided that (x) for grants or issuances under any plan other
than a Series B Approved Plan, the exercise price of such Options or the
purchase price of such stock is equal to or greater than the Fair Market Value
of the Common Stock on the date such Options are granted or such stock is
issued, and (y) for grants or issuances of stock under any Series B Approved
Plan, the exercise price of such Options or the purchase price of such stock
represents



-12-



--------------------------------------------------------------------------------



 



      a discount of no more than fifteen percent (15%) from the Fair Market
Value of the Common Stock on the date such Options are granted or such stock is
issued. For purposes hereof, a “Series B Approved Plan” shall mean (1) the
Corporation’s Employee Stock Purchase Plan or any similar or replacement plan,
(ii) any stock option or equity incentive plan of the Corporation in effect as
of the Series B Original Issue Date, and (iii) any stock option or equity
incentive plan of the Corporation adopted after the Series B Original Issue Date
by either a majority the Board, which majority includes the Series B Director,
or approved by a majority of the holders of the Series B Preferred Stock;    
(III)   by reason of Options granted or stock issued with the approval of the
Board to consultants to the Corporation or any Corporation Subsidiary or to any
other person (other than grants or issuances to persons described in
Section 5(d)(i)(D)(II) above) pursuant to an equity incentive plan approved by
the stockholders of the Corporation, provided that the exercise price of such
Options or the purchase price of such stock is equal to or greater than the Fair
Market Value of the Common Stock on the date such Options are exercised or such
stock is issued;     (IV)   by reason of the warrants to purchase Common Stock
issued on the Series B Original Issue Date pursuant to that certain Securities
Purchase Agreement related to the Series B Preferred Stock Issuance; or     (V)
  in connection with any transaction with any strategic investor, vendor or
customer, lessor, customer, supplier, marketing partner, developer or integrator
or any similar arrangement, or any acquisition, in each case the primary purpose
of which is not to raise equity capital, provided that (1) the purchase price
for the shares of Common Stock to be issued in connection with such transaction
is equal to or greater than the Fair Market Value of the Common Stock on the
date of the closing of the transaction and (2) such transaction is approved by
the Board.

  (E)   “Fair Market Value” shall mean, as of any given date, either (1) the
fair market value as determined under the relevant equity incentive plan, if
applicable, or (2) an amount equal to the average closing price per share of
Common Stock on the Nasdaq Stock Market for the five (5) trading days prior to
(and not including) such date.

-13-



--------------------------------------------------------------------------------



 



          (ii) No Adjustment of Conversion Price. No adjustment in the
Conversion Price shall be made as the result of the issuance of Additional
Shares of Common Stock if the consideration per share (determined pursuant to
Section 5(d)(v) below) for such Additional Shares of Common Stock issued or
deemed to be issued by the Corporation is equal to or greater than the
applicable Conversion Price in effect immediately prior to the issuance or
deemed issuance of such Additional Shares of Common Stock. In addition, no
adjustment in the Conversion Price shall be made, or a lesser adjustment than
otherwise required may be made, if, prior to such issuance or deemed issuance of
Additional Shares of Common Stock, the Corporation receives written notice from
the holders of at least a majority of the shares of Series B Preferred Stock
then outstanding agreeing that no such adjustment, or a lesser adjustment, shall
be made as a result of such issuance or deemed issuance.
          (iii) Issue of Securities to be a Deemed Issue of Additional Shares of
Common Stock.

  (A)   If the Corporation at any time or from time to time after the Series B
Original Issue Date shall issue any Options or Convertible Securities (excluding
Options or Convertible Securities that, upon exercise, conversion or exchange
thereof, would entitle the holder thereof to receive shares of Common Stock that
are specifically excepted from the definition of Additional Shares of Common
Stock by Section 5(d)(i)(D) above) or shall fix a record date for the
determination of holders of any class of securities entitled to receive any such
Options or Convertible Securities, then the maximum number of shares of Common
Stock (as set forth in the instrument relating thereto without regard to any
provision contained therein for a subsequent adjustment of such number) issuable
upon the exercise of such Options or, in the case of Convertible Securities and
Options therefor, the conversion or exchange of such Convertible Securities,
shall be deemed to be Additional Shares of Common Stock issued as of the time of
such issue or, in case such a record date shall have been fixed, as of the close
of business on such record date.     (B)   If the terms of any Option or
Convertible Security, the issuance of which resulted in an adjustment to the
Conversion Price pursuant to the terms of Section 5(d)(iv) below, are revised
(either automatically pursuant the provisions contained therein or as a result
of an amendment to such terms) to provide for either (1) any increase or
decrease in the number of shares of Common Stock issuable upon the exercise,
conversion or exchange of any such Option or Convertible Security or (2) any
increase or decrease in the consideration payable to the Corporation upon such
exercise, conversion or exchange, then, effective upon such increase or decrease
becoming effective, the Conversion Price computed upon

-14-



--------------------------------------------------------------------------------



 



      the original issue of such Option or Convertible Security (or upon the
occurrence of a record date with respect thereto) shall be readjusted
prospectively to such Conversion Price as would have obtained had such revised
terms been in effect upon the original date of issuance of such Option or
Convertible Security. Notwithstanding the foregoing, no adjustment pursuant to
this clause (B) shall have the effect of increasing the Conversion Price to an
amount that exceeds the lower of (i) the Conversion Price on the original
adjustment date, or (ii) the Conversion Price that would have resulted from any
issuances of Additional Shares of Common Stock between the original adjustment
date and such readjustment date.     (C)   If the terms of any Option or
Convertible Security (excluding Options or Convertible Securities that, upon
exercise, conversion or exchange thereof, would entitle the holder thereof to
receive shares of Common Stock that are specifically excepted from the
definition of Additional Shares of Common Stock by Section 5(d)(i)(D) above),
the issuance of which did not result in an adjustment to the Conversion Price
pursuant to the terms of Section 5(d)(iv) below (either because the
consideration per share (determined pursuant to Section 5(d)(v) below) of the
Additional Shares of Common Stock subject thereto was equal to or greater than
the Conversion Price then in effect, or because such Option or Convertible
Security was issued before the Series B Original Issue Date), are revised after
the Series B Original Issue Date (either automatically pursuant the provisions
contained therein or as a result of an amendment to such terms) to provide for
either (1) any increase or decrease in the number of shares of Common Stock
issuable upon the exercise, conversion or exchange of any such Option or
Convertible Security or (2) any increase or decrease in the consideration
payable to the Corporation upon such exercise, conversion or exchange, then such
Option or Convertible Security, as so amended, and the Additional Shares of
Common Stock subject thereto (determined in the manner provided in Section
5(d)(iii)(A) above) shall be deemed to have been issued effective upon such
increase or decrease becoming effective.     (D)   Upon the expiration or
termination of any unexercised Option or unconverted or unexchanged Convertible
Security that resulted (either upon its original issuance or upon a revision of
its terms) in an adjustment to the Conversion Price pursuant to the terms of
Section 5(d)(iv) below, the Conversion Price shall be readjusted prospectively
to such Conversion Price as would have obtained had such Option or Convertible
Security never been issued.



-15-



--------------------------------------------------------------------------------



 



  (E)   No adjustment in the Conversion Price shall be made upon the issue of
shares of Common Stock or Convertible Securities upon the exercise of Options or
the issue of shares of Common Stock upon the conversion or exchange of
Convertible Securities.

          (iv) Adjustment of Conversion Price Upon Issuance of Additional Shares
of Common Stock. In the event the Corporation shall at any time after the
Series B Original Issue Date issue Additional Shares of Common Stock (including
Additional Shares of Common Stock deemed to be issued pursuant to
Section 5(d)(iii) above), without consideration or for a consideration per share
less than the applicable Conversion Price in effect immediately prior to such
issue, then the Conversion Price shall be reduced, concurrently with such issue,
to a price determined by multiplying the Conversion Price in effect immediately
prior to such issuance by a fraction, (A) the numerator of which shall be
(1) the number of shares of Common Stock outstanding immediately prior to such
issue plus (2) the number of shares of Common Stock that the aggregate
consideration received or to be received by the Corporation for the total number
of Additional Shares of Common Stock so issued would purchase at the Conversion
Price in effect immediately prior to such issuance; and (B) the denominator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such issue plus the number of such Additional Shares of Common Stock so
issued; provided, however, that, (i) all shares of Common Stock issuable upon
conversion or exercise of shares of Series B Preferred Stock, Options or
Convertible Securities outstanding immediately prior to such issue or upon
exercise of such securities shall be deemed to be outstanding, and (ii) the
number of shares of Common Stock deemed issuable upon conversion of such
outstanding shares of Series B Preferred Stock shall be determined without
giving effect to any adjustments to the Conversion Price resulting from the
issuance of Additional Shares of Common Stock that is the subject of this
calculation.
          (v) Determination of Consideration. For purposes of this Section 5(d),
the consideration received by the Corporation for the issue of any Additional
Shares of Common Stock shall be computed as follows:
          (A) Cash and Property. Such consideration shall:

  (I)   insofar as it consists of cash, be computed at the aggregate amount of
cash received by the Corporation, excluding amounts paid or payable for accrued
interest;     (II)   insofar as it consists of property other than cash, be
computed at the fair market value thereof at the time of such issue, as
determined in good faith by the members of the Board other than any member who
will receive such property; and



-16-



--------------------------------------------------------------------------------



 



  (III)   in the event Additional Shares of Common Stock are issued together
with other shares or securities or other assets of the Corporation for
consideration that covers both, be the proportion of such consideration so
received, computed as provided in clauses (I) and (II) above, as determined in
good faith by the members of the Board other than any member who will receive
such consideration.

  (B)   Options and Convertible Securities. The consideration per share received
by the Corporation for Additional Shares of Common Stock deemed to have been
issued pursuant to Section 5(d)(iii) above, relating to Options and Convertible
Securities, shall be determined by dividing:

  (I)   the total amount, if any, received or receivable by the Corporation as
consideration for the issue of such Options or Convertible Securities, plus the
minimum aggregate amount of additional consideration (as set forth in the
instruments relating thereto, without regard to any provision contained therein
for a subsequent adjustment of such consideration) payable to the Corporation
upon the exercise of such Options or the conversion or exchange of such
Convertible Securities, or in the case of Options for Convertible Securities,
the exercise of such Options for Convertible Securities and the conversion or
exchange of such Convertible Securities; by     (II)   the maximum number of
shares of Common Stock (as set forth in the instruments relating thereto,
without regard to any provision contained therein for a subsequent adjustment of
such number) issuable upon the exercise of such Options or the conversion or
exchange of such Convertible Securities.

          (vi) Multiple Closing Dates. In the event the Corporation shall issue
on more than one date Additional Shares of Common Stock that are comprised of
shares of the same series or class of Preferred Stock and that would result in
an adjustment to the Conversion Price pursuant to the terms of Section 5(d)(iv)
above, and such issuance dates occur within a period of no more than sixty
(60) days, then, upon the final such issuance, the Conversion Price shall be
readjusted prospectively to give effect to all such issuances as if they
occurred on the date of the final such issuance (and without giving effect to
any adjustments as a result of such prior issuances within such period).
     (e) Adjustment for Stock Splits and Combinations. If the Corporation shall
at any time or from time to time after the Series B Original Issue Date
(i) effect a subdivision of the outstanding Common Stock (whether by stock
split, stock dividend or

-17-



--------------------------------------------------------------------------------



 



otherwise) without a corresponding subdivision of the Series B Preferred Stock,
or (ii) combine the outstanding shares of Series B Preferred Stock (whether by
reverse stock split or otherwise) without a corresponding combination of the
Common Stock, the Conversion Price in effect immediately before that subdivision
or combination shall be proportionately decreased. If the Corporation shall at
any time or from time to time after the Series B Original Issue Date (x) combine
the outstanding shares of Common Stock (whether by reverse stock split or
otherwise) without a corresponding combination of the Series B Preferred Stock,
or (y) effect a subdivision of the outstanding shares of Series B Preferred
Stock (whether by stock split, stock dividend or otherwise) without a
corresponding subdivision of the Common Stock, the Conversion Price in effect
immediately before the combination or subdivision shall be proportionately
increased. Any adjustment under this paragraph shall become effective at the
close of business on the date the subdivision or combination becomes effective.
     (f) Adjustment for Certain Dividends and Distributions. In the event the
Corporation at any time, or from time to time after the Series B Original Issue
Date shall make or issue, or fix a record date for the determination of holders
of Common Stock entitled to receive, a dividend or other distribution payable in
additional shares of Common Stock, then and in each such event the Conversion
Price in effect immediately before such event shall be decreased, as of the time
of such issuance or, in the event such a record date shall have been fixed, as
of the close of business on such record date, by multiplying the Conversion
Price then in effect by the following fraction:
     (i) the numerator shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date; and
     (ii) the denominator shall be the total number of shares of Common Stock
issued and outstanding immediately prior to the time of such issuance or the
close of business on such record date plus the number of shares of Common Stock
issuable in payment of such dividend or distribution;
provided, however, that if such record date shall have been fixed and such
dividend is not fully paid or if such distribution is not fully made on the date
fixed therefor, the Conversion Price shall be recomputed accordingly as of the
close of business on such record date and thereafter the Conversion Price shall
be adjusted pursuant to this paragraph as of the time of actual payment of such
dividends or distributions; and provided further, that no such adjustment shall
be made if the holders of Series B Preferred Stock simultaneously receive (i) a
dividend or other distribution of shares of Common Stock in a number equal to
the number of shares of Common Stock as they would have received if all
outstanding shares of Series B Preferred Stock had been converted into Common
Stock on the date of such event or (ii) a dividend or other distribution of
shares of Series B Preferred Stock that are convertible, as of the date of such
event, into such number of shares of Common Stock as is equal to the number of
additional shares of Common Stock being issued with respect to each share of
Common Stock in such dividend or distribution.

-18-



--------------------------------------------------------------------------------



 



     (g) Adjustments for Other Dividends and Distributions. In the event the
Corporation at any time or from time to time after the Series B Original Issue
Date shall make or issue, or fix a record date for the determination of holders
of Common Stock entitled to receive, a dividend or other distribution payable in
securities of the Corporation (other than shares of Common Stock) or in cash or
other property, then and in each such event provision shall be made so that the
holders of the Series B Preferred Stock shall receive upon conversion thereof,
in addition to the number of shares of Common Stock to be received upon such
conversion, the kind and amount of securities of the Corporation, cash or other
property that they would have been entitled to receive had the Series B
Preferred Stock been converted into Common Stock on the date of such event and
had they thereafter, during the period from the date of such event to and
including the conversion date, retained such securities receivable by them as
aforesaid during such period, giving application to all adjustments called for
during such period under this paragraph with respect to the rights of the
holders of the Series B Preferred Stock; provided, however, that no such
provision shall be made if the holders of Series B Preferred Stock receive,
simultaneously with the distribution to the holders of Common Stock, a dividend
or other distribution of such securities, cash or other property in an amount
equal to the amount of such securities, cash or other property as they would
have received if all outstanding shares of Series B Preferred Stock had been
converted into Common Stock on the date of such event.
     (h) Adjustment for Merger or Reorganization, etc. Subject to the provisions
of Section 3(c) above, if there shall occur any reorganization,
recapitalization, reclassification, consolidation or merger involving the
Corporation (which is not a Liquidation) in which the Common Stock (but not the
Series B Preferred Stock) is converted into or exchanged for securities, cash or
other property (other than a transaction covered by paragraph (e), (f) or (g) of
this Section 5), then, following any such reorganization, recapitalization,
reclassification, consolidation or merger, each share of Series B Preferred
Stock shall be convertible into the kind and amount of securities, cash or other
property that a holder of the number of shares of Common Stock of the
Corporation issuable upon conversion of one share of Series B Preferred Stock
immediately prior to such reorganization, recapitalization, reclassification,
consolidation or merger would have been entitled to receive pursuant to such
transaction; and, in such case, appropriate adjustment (as determined in good
faith by the Board) shall be made in the application of the provisions in this
Section 5 with respect to the rights and interests thereafter of the holders of
the Series B Preferred Stock, to the end that the provisions set forth in this
Section 5 (including provisions with respect to changes in and other adjustments
of the Conversion Price) shall thereafter be applicable, as nearly as reasonably
may be, in relation to any securities or other property thereafter deliverable
upon the conversion of the Series B Preferred Stock.
     (i) Rounding of Calculations, Minimum Adjustments. All calculations under
this Section 5 shall be made to the nearest one tenth of a cent ($0.001), with
five one hundredths of a cent ($0.0005) rounded down. No adjustment in the
Conversion Price is required if the amount of such adjustment would be less than
one cent ($0.01); provided, however, that any adjustments which by reason of
this Section 5(j) are not required to be made will be carried forward and given
effect in any subsequent adjustment. The number

-19-



--------------------------------------------------------------------------------



 



of shares of Common Stock outstanding at any given time shall not include shares
owned or held by or for the account of the Corporation, and the disposition of
any such shares shall be considered an issue or sale of Common Stock.
     (j) Certificate as to Adjustments. Upon the occurrence of each adjustment
pursuant to this Section 5, the Corporation at its expense will promptly compute
such adjustment in accordance with the terms hereof and prepare a certificate
describing in reasonable detail such adjustment and the transactions giving rise
thereto, including all facts upon which such adjustment is based. The
Corporation will promptly deliver a copy of each such certificate to each holder
of Series B Preferred Stock and to the Corporation’s Transfer Agent. The
Corporation shall, as promptly as reasonably practicable after the written
request at any time of any holder of Series B Preferred Stock (but in any event
not later than ten (10) days thereafter), furnish or cause to be furnished to
such holder a certificate setting forth (i) the Conversion Price then in effect,
and (ii) the number of shares of Common Stock and the amount, if any, of other
securities, cash or property that then would be received upon the conversion of
Series B Preferred Stock.
     (k) Notice of Record Date. In the event:
     (i) the Corporation shall take a record of the holders of its Common Stock
(or other stock or securities at the time issuable upon conversion of the
Series B Preferred Stock) for the purpose of entitling or enabling them to
receive any dividend or other distribution, or to receive any right to subscribe
for or purchase any shares of stock of any class or any other securities, or to
receive any other right;
     (ii) of any capital reorganization of the Corporation, any reclassification
of the Common Stock of the Corporation, any consolidation or merger of the
Corporation with or into another corporation (other than a consolidation or
merger in which the Corporation is the surviving entity and its Common Stock is
not converted into or exchanged for any other securities or property), or any
transfer of all or substantially all of the assets of the Corporation; or
     (iii) of the voluntary or involuntary dissolution, liquidation or
winding-up of the Corporation;
then, and in each such case, the Corporation will send or cause to be sent to
the holders of the Series B Preferred Stock a notice specifying, as the case may
be, (i) the record date for such dividend, distribution or right, and the amount
and character of such dividend, distribution or right, or (ii) the effective
date on which such reorganization, reclassification, consolidation, merger,
transfer, dissolution, liquidation or winding-up is to take place, and the time,
if any is to be fixed, as of which the holders of Common Stock (or such other
stock or securities at the time issuable upon the conversion of the Series B
Preferred Stock) shall be entitled to exchange their shares of Common Stock (or
such other stock or securities) for securities or other property deliverable
upon such reorganization, reclassification,

-20-



--------------------------------------------------------------------------------



 



consolidation, merger, transfer, dissolution, liquidation or winding-up. Any
notice required under this Section 5(1) shall be sent at least twenty (20) days
prior to the record date or effective date for the event specified in such
notice.
     (l) No Impairment. The Corporation shall at all times in good faith assist
in the carrying out of all the provisions of this Section 5 and in the taking of
all such action as may be necessary or appropriate in order to protect the
rights of the holders of the Series B Preferred Stock against impairment.

6.   Redemption at the Option of the Corporation.

     (a) Corporation’s Right to Redeem.
     (i) At any time, and from time to time, on or after the fifth (5th)
anniversary of the Series B Original Issue Date, the Corporation may, in its
sole discretion, redeem all or any portion (provided that such portion would be
deemed as “substantially disproportionate” under Section 302(b)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”), or if such redemption
would otherwise qualify as an exchange under Section 302 of the Code, as
determined by the holders of the Series B Preferred Stock in their sole
discretion) of the outstanding shares of Series B Preferred Stock at a price per
share (the “Call Price”) equal to the greater of

  (A)   an amount equal to (I) the average closing price per share of Common
Stock on the Nasdaq Stock Market for the five (5) trading days prior to (and not
including) the Call Date (as defined below) multiplied by (II) the number of
shares of Common Stock into which a share of Series B Preferred Stock (and any
accumulated but unpaid dividends thereon) is convertible as of the Call Date;
and     (B)   the Stated Value plus all accumulated but unpaid dividends thereon
as of the Call Date.

     (ii) On each Call Date, the Corporation shall redeem, on a pro rata basis
in accordance with the number of shares of Series B Preferred Stock owned by
each holder, that number of outstanding shares of Series B Preferred Stock
specified in the related Call Notice (as defined below).
     (b) Call Notice. The Corporation shall provide written notice (a “Call
Notice”) to each holder of Series B Preferred Stock of the Corporation’s intent
to redeem shares of Series B Preferred Stock pursuant to Section 6(a) at least
thirty (30) days prior to the date on which such shares shall be redeemed (the
“Call Date”). Any Call Notice shall be delivered to each holder of record of
Series B Preferred Stock, as applicable, in accordance with the notice
provisions set forth in Section 13 below. Each Call Notice shall state:
     (i) the Call Date;

-21-



--------------------------------------------------------------------------------



 



     (ii) the Call Price;
     (iii) the number of shares of Series B Preferred Stock held by the holder
that the Corporation shall redeem on the Call Date;
     (iv) the date upon which the holder’s right to convert such shares
terminates (as determined in accordance with Section 5 above); and
     (v) that the holder is to surrender to the Corporation, in the manner and
at the place designated, its certificate or certificates (or an affidavit of
loss and indemnity agreement for such certificates) representing the shares of
Series B Preferred Stock to be redeemed.
     (c) Surrender of Certificates; Payment. On or before the applicable Call
Date, each holder of shares of Series B Preferred Stock to be redeemed on such
Call Date, unless such holder has exercised its right to convert such shares as
provided in Section 5 above, shall surrender the certificate or certificates (or
deliver an affidavit of loss and indemnity agreement for such certificates)
representing such shares to the Corporation, in the manner and at the place
designated in the Call Notice, and thereupon the Call Price for such shares
shall be payable to the order of the person whose name appears on such
certificate or certificates as the owner thereof, and each surrendered
certificate shall be canceled and retired. In the event less than all of the
shares of Series B Preferred Stock represented by a certificate are redeemed, a
new certificate representing the unredeemed shares of Series B Preferred Stock
shall promptly be issued to such holder.
     (d) Rights Subsequent to Call. If the Call Notice shall have been duly
given, and if on the applicable Call Date the Call Price payable upon redemption
of the shares of Series B Preferred Stock to be redeemed on such Call Date is
paid or tendered for payment, then notwithstanding that the certificates
evidencing any of the shares of Series B Preferred Stock so called for
redemption shall not have been surrendered, dividends with respect to such
shares of Preferred Stock shall cease to accumulate after such Call Date and all
rights with respect to such shares shall forthwith after the Call Date
terminate, except only the right of the holders to receive the Call Price
without interest upon surrender of their certificate or certificates therefor.
     (e) Redeemed or Otherwise Acquired Shares. Any shares of Series B Preferred
Stock that are redeemed pursuant to this Section 6 or Section 7 below or
otherwise acquired by the Corporation or any of its subsidiaries shall be
automatically and immediately canceled and shall not be reissued, sold or
transferred as shares of Series B Preferred Stock. Neither the Corporation nor
any of its subsidiaries may exercise any voting or other rights granted to the
holders of Series B Preferred Stock following any redemption.

7.   Redemption at the Option of the Holders of Series B Preferred Stock.

     (a) Holder Right to Require Redemption. At any time, and from time to time,
on or after the fifth (5th) anniversary of the Series B Original Issue Date,
each holder of Series B Preferred Stock may, in its sole discretion, require the
Corporation to redeem all

-22-



--------------------------------------------------------------------------------



 



or any portion of the shares of Series B Preferred Stock held by such holder at
a price per share equal to the Stated Value plus accumulated but unpaid
dividends as of the Put Date (as defined below) (the “Put Price”), by providing
the Corporation with written notice requesting such redemption (a “Put Notice”).
     (b) The process for effecting any such redemption shall be as follows:
     (i) Within fifteen (15) days after the receipt of a Put Notice, the
Corporation shall send to each holder of Series B Preferred Stock a notice (the
“Corporation Notice”) which shall (A) state the number of shares of Series B
Preferred Stock that are the subject of the applicable Put Notice, and
(B) specify a date (a “Put Date”) as of which a redemption pursuant to this
Section 7 shall be effected and the date by which a holder may elect to join in
the redemption pursuant to Section (b)(ii) below. Each Put Date shall be not
more than forty (40) days following the date on which the related Corporation
Notice is sent by the Corporation.
     (ii) Within ten (10) days after receipt of the Corporation Notice, each
holder of Series B Preferred Stock may provide notice to the Corporation that
such holder wishes to include all or a portion of its shares of Series B
Preferred Stock in such Put Notice and stating the number of shares to be so
included (and, thereafter such shares shall be deemed to be included in such Put
Notice).
     (iii) At least ten (10) days prior to the Put Date, the Corporation shall
provide each holder of Series B Preferred Shares for which redemption was
requested with written notice (“Closing Notice”) that states (i) the applicable
Put Price, (ii) the applicable Put Date, (iii) the number of shares requested to
be redeemed on that Put Date, (iv) the number of shares of Series B Preferred
Stock to be redeemed on such date, and (v) that the holder is to surrender to
the Corporation, in the manner and at the place designated, its certificate or
certificates (or affidavit of loss and indemnity agreement) representing the
shares of Series B Preferred Stock to be redeemed.
     (iv) Subject to the limitations above in this Section 7, on the applicable
Put Date, the Corporation shall redeem, on a pro rata basis in accordance with
the number of shares of Series B Preferred Stock owned by each holder for which
redemption was requested, that number of outstanding shares of Series B
Preferred Stock specified or deemed to be included in the Put Notice. In the
event the Corporation does not have sufficient funds legally available to redeem
on such Put Date all shares of Series B Preferred Stock to be redeemed on such
Put Date, the Corporation shall redeem a pro rata portion of each holder’s
shares out of funds legally available therefor, based on the respective amounts
that would otherwise be payable in respect of the shares to be redeemed if the
legally available funds were sufficient to redeem all such shares, and shall
redeem the remaining shares to have been redeemed as soon as practicable after
the Corporation has funds legally available therefor. If the Corporation has not
redeemed all outstanding shares of Series B Preferred Stock which are to be

-23-



--------------------------------------------------------------------------------



 



redeemed within one hundred twenty (120) days following the date on which the
related Put Notice is sent by the Corporation, the Dividend Rate with regard to
any shares of Series B Preferred Stock that remain outstanding shall be twelve
percent (12%) per annum from the date of the Put Notice until such date as such
shares are actually redeemed.
     (c) Put Notice and Other Notices. Any Put Notice shall be delivered to the
Corporation, and any Corporation Notice or Closing Notice shall be delivered to
each holder of record of Series B Preferred Stock, as applicable, in accordance
with the notice provisions set forth in Section 13 below.
     (d) Surrender of Certificates; Payment. On or before the applicable Put
Date, each holder of shares of Series B Preferred Stock to be redeemed on such
Put Date, unless such holder has exercised its right to convert such shares as
provided in Section 5 above, shall surrender the certificate or certificates (or
deliver an affidavit of loss and indemnity agreement for such certificates)
representing such shares to the Corporation, in the manner and at the place
designated by the Corporation in its notice pursuant to this Section 7, and
thereupon the Put Price for such shares shall be payable to the order of the
person whose name appears on such certificate or certificates as the owner
thereof, and each surrendered certificate shall be canceled and retired. In the
event less than all of the shares of Series B Preferred Stock represented by a
certificate are redeemed, a new certificate representing the unredeemed shares
of Series B Preferred Stock shall promptly be issued to such holder.
     (e) Rights Subsequent to Put. If the Put Notice shall have been duly given,
and if on the applicable Put Date the Put Price payable upon redemption of the
shares of Series B Preferred Stock to be redeemed on such Put Date is paid or
tendered for payment, then notwithstanding that the certificates evidencing any
of the shares of Series B Preferred Stock so called for redemption shall not
have been surrendered, dividends with respect to such shares of Preferred Stock
shall cease to accumulate after such Put Date and all rights with respect to
such shares shall forthwith after the Put Date terminate, except only the right
of the holders to receive the Put Price without interest upon surrender of their
certificate or certificates therefor.

8.   Preemptive Rights.

     (a) Definitions. For purposes of this Section 8, the following definitions
shall apply:
          (i) “Acceptance” means a written notice from a holder of Preferred
Stock to the Corporation containing the information specified in
Section 8(b)(ii).
          (ii) “Available Unsubscribed Amount” means the difference between the
total of all of the Basic Amounts available for purchase by holders of Preferred
Stock pursuant to Section 8(b)(i) and the Basic Amounts subscribed for pursuant
to Section 8(b)(ii).

-24-



--------------------------------------------------------------------------------



 



          (iii) “Basic Amount” means, with respect to a holder of Preferred
Stock, its pro rata portion of the Securities, determined by multiplying the
number of Securities by a fraction, the numerator of which is the aggregate
number of shares of Common Stock then held by such holder (giving effect to the
conversion into Common Stock of all shares of convertible preferred stock and
exercise of all warrants (assuming cashless exercise) then held by such holder)
and the denominator of which is the total number of shares of Common Stock then
outstanding (giving effect to the conversion into Common Stock of all shares of
convertible preferred stock or other convertible securities and exercise of all
options, warrants (assuming cashless exercise) or other rights to purchase
Securities of the Corporation then outstanding).
          (iv) “Offer” means a written notice of any proposed issuance, sale or
exchange of Securities containing the information specified in Section 8(b)(i).
          (v) “Preferred Stock” means, the Series A Preferred Stock and the
Series B Preferred Stock.
          (vi) “Refused Securities” means those Securities as to which an
Acceptance has not been given by holders of Preferred Stock pursuant to
Section 8(b)(ii).
          (vii) “Securities” means (a) any shares of Common Stock, (b) any other
equity securities of the Corporation, including shares of preferred stock,
(c) any option, warrant or other right to subscribe for, purchase or otherwise
acquire any equity securities of the Corporation, or (d) any debt securities
convertible into capital stock of the Corporation.
          (viii) “Unsubscribed Amount” means, with respect to a holder of
Preferred Stock, any additional portion of the Securities attributable to the
Basic Amounts of other holders of Preferred Stock as such holder indicates it
will purchase or acquire should the other holders subscribe for less than their
Basic Amounts.
(b) Rights of Investors.
          (i) The Corporation shall not issue, sell or exchange, agree to issue,
sell or exchange, or reserve or set aside for issuance, sale or exchange, any
Securities, unless in each such case the Corporation shall have first complied
with this Section 8. The Corporation shall deliver to each holder of Preferred
Stock an Offer, which shall (a) identify and describe the Securities,
(b) describe the price (expressed in either a fixed dollar amount or a
definitive formula pursuant to which the only variable is the market price of
the Common Stock at or near the time of the proposed issuance, sale or exchange)
and other terms upon which they are to be issued, sold or exchanged, and the
number or amount of the Securities to be issued, sold or exchanged, (c) identify
the offerees or purchasers (if known) to which or with which the Securities are
to be offered, issued, sold or exchanged,

-25-



--------------------------------------------------------------------------------



 



and (d) offer to issue and sell to or exchange with such holder of Preferred
Stock (1) such holder’s Basic Amount and (2) such holder’s Unsubscribed Amount.
     (ii) To accept an Offer, in whole or in part, a holder of Preferred Stock
must deliver to the Corporation, on or prior to the date fifteen (15) days after
the date of delivery of the Offer, an Acceptance indicating the portion of the
holder’s Basic Amount that such holder elects to purchase and, if such holder
shall elect to purchase all of its Basic Amount, the Unsubscribed Amount (if
any) that such holder elects to purchase. If the Basic Amounts subscribed for by
all holders of Preferred Stock are less than the total of all of the Basic
Amounts available for purchase, then each holder who has set forth an
Unsubscribed Amount in its Acceptance shall be entitled to purchase, in addition
to the Basic Amounts subscribed for, the Unsubscribed Amount it has subscribed
for; provided, however, that if the Unsubscribed Amounts subscribed for exceed
the Available Unsubscribed Amount, each holder who has subscribed for any
Unsubscribed Amount shall be entitled to purchase only that portion of the
Available Unsubscribed Amount as the Unsubscribed Amount subscribed for by such
holder bears to the total Unsubscribed Amounts subscribed for by all holders of
Preferred Stock, subject to rounding by the Board to the extent it deems
reasonably necessary.
     (iii) The Corporation shall have ninety (90) days from the expiration of
the period set forth in Section 8(b)(ii) to issue, sell or exchange all or any
part of the Refused Securities, but only to the offerees or purchasers described
in the Offer (if so described therein) and only upon terms and conditions
(including unit prices and interest rates) that are not more favorable, in the
aggregate, to the offerees or purchasers than those set forth in the Offer.
     (iv) In the event the Corporation shall propose to sell less than all the
Refused Securities, then each holder of Preferred Stock may, at its sole option
and in its sole discretion, reduce the number or amount of the Securities
specified in its Acceptance to an amount that shall be not less than the number
or amount of the Securities that the holder elected to purchase pursuant to
Section 7(b)(ii) multiplied by a fraction, (i) the numerator of which shall be
the number or amount of Securities the Corporation actually proposes to issue,
sell or exchange (including Securities to be issued or sold to holders of
Preferred Stock pursuant to Section 8(b)(ii) prior to such reduction) and
(ii) the denominator of which shall be the original amount of the Securities. In
the event that any holder so elects to reduce the number or amount of Securities
specified in its Acceptance, the Corporation may not issue, sell or exchange
more than the reduced number or amount of the Securities unless and until such
securities have again been offered to the holders of Preferred Stock in
accordance with Section 8(b)(ii).
     (v) Upon (a) the closing of the issuance, sale or exchange of all or less
than all of the Refused Securities or (b) such other date agreed to by the
Corporation and the holders of Preferred Stock who have subscribed for a
majority of the Securities subscribed for by the holders of Preferred Stock,
such

-26-



--------------------------------------------------------------------------------



 



holder or holders shall acquire from the Corporation and the Corporation shall
issue to such holder or holders, the number or amount of Securities specified in
the Acceptances, as reduced pursuant to Section 8(b)(iv) if any of the holders
has so elected, upon the terms and conditions specified in the Offer.
     (vi) The purchase by the holders of Preferred Stock of any Securities is
subject in all cases to the preparation, execution and delivery by the
Corporation and the holders of Preferred Stock of a purchase agreement relating
to such Securities reasonably satisfactory in form and substance to the holders
of Preferred Stock and their respective counsel.
     (vii) Securities not acquired by the holders of Preferred Stock in
accordance with Section 8(b)(ii) and not sold pursuant to Section 8(b)(iii) may
not be issued, sold or exchanged until they are again offered to the holders of
Preferred Stock under the procedures specified in this Section 8.
     (c) Excluded Transactions. The rights of the holders of Series B Preferred
Stock under this Section 8 shall not apply to:
     (i) any issuance of securities of the Corporation for consideration other
than cash, including the issuance of shares (a) as a stock dividend to holders
of Common Stock, Series B Preferred Stock, Series B Preferred Stock or any other
Corporation securities, or upon any subdivision or combination of shares of
Common Stock, Series B Preferred Stock or any other Corporation securities;
(b) upon exercise or conversion of preferred stock, options, warrants or debt
securities exercisable or convertible for Common Stock pursuant to their terms;
and (c) in connection with a transaction described in Section 4(c)(x) so long as
any required consent or vote is first obtained by the Corporation; and
     (ii) any issuance of securities of the Corporation if such issuance is
excluded from the definition of “Additional Shares of Common Stock” under
clauses (I) through (V) of Section 5(d)(i)(D) above.

9.   Waivers. The holders of Series B Preferred Stock shall also be entitled to,
and shall not be deemed to have waived, any other applicable rights granted to
such holders under the Delaware General Corporation Law. Any of the rights of
the holders of Series B Preferred Stock set forth herein may be waived by the
affirmative consent or vote of the holders of at least a majority of the then
outstanding shares of Series B Preferred Stock, subject to applicable law.   10.
  Registration of Series B Preferred Stock. The Corporation shall register
shares of the Series B Preferred Stock, upon records to be maintained by the
Corporation for that purpose (the “Series B Preferred Stock Register”), in the
name of the record holders thereof from time to time. The Corporation may deem
and treat the registered holder of shares of Series B Preferred Stock as the
absolute owner thereof for the purpose of any conversion hereof or any
distribution to such holder, and for all other purposes, absent actual notice to
the contrary.

-27-



--------------------------------------------------------------------------------



 



11.   Registration of Transfers. The Corporation shall register the transfer of
any shares of Series B Preferred Stock in the Series B Preferred Stock Register,
upon surrender of certificates evidencing such Shares to the Corporation at its
address specified herein. Upon any such registration or transfer, a new
certificate evidencing the shares of Series B Preferred Stock so transferred
shall be issued to the transferee and a new certificate evidencing the remaining
portion of the shares not so transferred, if any, shall be issued to the
transferring holder.   12.   Replacement Certificates. If any certificate
evidencing Series B Preferred Stock, or Common Stock issued upon conversion
thereof, is mutilated, lost, stolen or destroyed, the Corporation shall issue or
cause to be issued in exchange and substitution for and upon cancellation
hereof, or in lieu of and substitution for such certificate, a new certificate,
but only upon receipt of an affidavit of loss and indemnity agreement reasonably
satisfactory to the Corporation evidencing such loss, theft or destruction and
customary and reasonable indemnity, if requested. Applicants for a new
certificate under such circumstances shall also comply with such other
reasonable regulations and procedures and pay such other reasonable third-party
costs as the Corporation may prescribe.   13.   Notices. Any and all notices or
other communications or deliveries hereunder shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 5:00 p.m. (Pacific time) and electronic
confirmation of receipt is received by the sender, (ii) the day following the
date of mailing, if sent by nationally recognized overnight courier service, or
(iii) upon actual receipt by the party to whom such notice is required to be
given. The addresses for such communications shall be: (i) if to the
Corporation, to 14661 Franklin Avenue, Tustin, California 92780, facsimile:
(714) 481-4141, attention: Chief Executive Officer and President, or (ii) if to
a holder of Series B Preferred Stock, to the address or facsimile number
appearing on the Corporation’s stockholder records or such other address or
facsimile number as such holder may provide to the Corporation in accordance
with this Section.

*    *   *

-28-



--------------------------------------------------------------------------------



 



Exhibit B
FORM OF WARRANT
THIS WARRANT, AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE SHARES OF COMMON STOCK
ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO MTI TECHNOLOGY CORPORATION THAT SUCH REGISTRATION IS
NOT REQUIRED .



Warrant No. WB-_______   Number of Shares: _________          (subject to
adjustment) Date of Issuance: _________, 2005    

MTI TECHNOLOGY CORPORATION
Common Stock Purchase Warrant
(Void after ___________, 2015)
     MTI Technology Corporation, a Delaware corporation (the “Company”), for
value received, hereby certifies that __________________, or its registered
assigns (the “Registered Holder”), is entitled, subject to the terms and
conditions set forth below, to purchase from the Company, at any time or from
time to time on or before 5:00 p.m. (Pacific time) on _________,
2015,__________________(_________) shares of Common Stock, $0.001 par value per
share, of the Company (“Common Stock”). The purchase price shall be $_________1
per share. The shares purchasable upon exercise of this Warrant, and the
purchase price per share, each as adjusted from time to time pursuant to the
provisions of this Warrant, are hereinafter referred to as the “Warrant Shares”
and the “Purchase Price,” respectively. For purposes of this Warrant, “Warrant
Issue Date” shall mean the date on which this Warrant was first issued,
regardless of any subsequent transfer or partial exercise of this Warrant that
may occur after such date.
     1. Exercise
     (a) Exercise for Cash. The Registered Holder may, at its option, elect to
exercise this Warrant, in whole or in part and at any time or from time to time,
by surrendering this
 

1   The purchase price shall be the Price Per Share in the Securities Purchase
Agreement divided by 10.

 



--------------------------------------------------------------------------------



 



Warrant, with the purchase form appended hereto as Exhibit I duly executed by or
on behalf of the Registered Holder, at the principal office of the Company, or
at such other office or agency as the Company may designate, accompanied by
payment in full, in lawful money of the United States, of the Purchase Price
payable in respect of the number of Warrant Shares purchased upon such exercise.
     (b) Cashless Exercise
     (i) The Registered Holder may, at its option, elect to exercise this
Warrant, in whole or in part from time to time, on a cashless basis, by
surrendering this Warrant, with the purchase form appended hereto as Exhibit I
duly executed by or on behalf of the Registered Holder, at the principal office
of the Company, or at such other office or agency as the Company may designate,
by canceling a portion of this Warrant in payment of the Purchase Price payable
in respect of the number of Warrant Shares purchased upon such exercise. In the
event of an exercise pursuant to this subsection 1(b), the number of Warrant
Shares issued to the Registered Holder shall be determined according to the
following formula:
X = Y(A-B)
A

                 
 
  Where:   X   =   the number of Warrant Shares that shall be issued to the
Registered Holder pursuant to the cashless exercise;  
 
      Y   =   the number of Warrant Shares for which this Warrant is being
exercised (which shall include both the number of Warrant Shares issued to the
Registered Holder and the number of Warrant Shares subject to the portion of the
Warrant being cancelled in payment of the Purchase Price);  
 
      A   =   the Fair Market Value (as defined below) of one share of Common
Stock; and  
 
      B   =   the Purchase Price then in effect.

     (ii) For purpose of this Warrant, “Fair Market Value” per share of Common
Stock shall be determined as follows:
     (A) If the Common Stock is listed on a national securities exchange, the
Nasdaq SmallCap Market or another nationally recognized trading system as of the
Exercise Date, the Fair Market Value per share of Common Stock shall be deemed
to be the average of the high and low reported sale prices per share of Common
Stock thereon on the five (5) trading days immediately preceding (and not
including) the Exercise Date.
     (B) If as of the Exercise Date the Common Stock is not listed on a national
securities exchange, the Nasdaq SmallCap Market or another nationally recognized
trading system as of the Exercise Date, the Fair Market Value per

-2-



--------------------------------------------------------------------------------



 



share of Common Stock shall be deemed to be the amount most recently determined
by the Board of Directors of the Company (the “Board”) to represent the fair
market value per share of the Common Stock (including a determination for
purposes of granting Common Stock options or issuing Common Stock under any
plan, agreement or arrangement with employees of the Company); and, upon request
of the Registered Holder, such Board (or a representative thereof) shall, as
promptly as reasonably practicable but in any event not later than five (5) days
after such request, notify the Registered Holder of the Fair Market Value per
share of Common Stock and furnish the Registered Holder with reasonable
documentation of such Board’s determination of such Fair Market Value.
Notwithstanding the foregoing, if the Board has not made such a determination
within the three-month period prior to the Exercise Date, then (a) the Board
shall make, and shall provide or cause to be provided to the Registered Holder
notice of, a determination of the Fair Market Value per share of the Common
Stock within fifteen (15) days of a request by the Registered Holder that it do
so, and (b) the exercise of this Warrant pursuant to this subsection 1(b) shall
be delayed until such determination is made and notice thereof is provided to
the Registered Holder.
     (c) Exercise Date. Each exercise of this Warrant shall be deemed to have
been effected immediately prior to the close of business on the day on which
this Warrant shall have been surrendered to the Company as provided in
subsection 1(a) or 1(b) above (the “Exercise Date”). At such time, the person or
persons in whose name or names any certificates for Warrant Shares shall be
issuable upon such exercise as provided in subsection 1(d) below shall be deemed
to have become the holder or holders of record of the Warrant Shares represented
by such certificates.
     (d) Issuance of Certificates. As soon as practicable after the exercise of
this Warrant in whole or in part, and in any event within three (3) Trading Days
(as defined below) thereafter, the Company, at its expense, shall cause to be
issued in the name of, and delivered to, the Registered Holder, or as the
Registered Holder (upon payment by the Registered Holder of any applicable
transfer taxes) may direct:

  (i)   a certificate or certificates for the number of full Warrant Shares to
which the Registered Holder shall be entitled upon such exercise plus, in lieu
of any fractional share to which the Registered Holder would otherwise be
entitled, cash in an amount determined pursuant to Section 3 below; and     (ii)
  in case such exercise is in part only, a new warrant or warrants of like
tenor, calling in the aggregate on the face or faces thereof for the number of
Warrant Shares equal (without giving effect to any adjustment therein) to the
number of such shares called for on the face of this Warrant minus the number of
Warrant Shares for which this Warrant was so exercised.

For purposes of this Warrant, “Trading Day” shall mean (a) any day on which
quotations or listings with respect to the Common Stock are provided on the
Nasdaq SmallCap Market or another nationally recognized quotation or trading
system or (b) if the Common Stock is

-3-



--------------------------------------------------------------------------------



 



not then listed or quoted on the Nasdaq SmallCap Market or another nationally
recognized trading system, then a day on which trading occurs on the New York
Stock Exchange (or any successor thereto).
     2. Adjustments
     (a) Adjustment for Stock Splits and Combinations. If the Company shall at
any time or from time to time after the Warrant Issue Date (i) effect a
subdivision of the outstanding shares of Common Stock (whether by stock split,
stock dividend or otherwise), or (ii) combine the outstanding shares of Common
Stock (whether by reverse stock split or otherwise), the Purchase Price in
effect immediately before that subdivision or combination shall be
proportionately adjusted. Any adjustment under this paragraph shall become
effective concurrently with the effectiveness of the applicable subdivision or
combination of the outstanding shares of Common Stock. Notwithstanding
Section 13 hereof or the foregoing, in the event (a) the Company effects a split
of the Common Stock by means of a stock dividend and the Purchase Price of and
the number of Warrant Shares are adjusted as of the date of the distribution of
the dividend (rather than as of the record date for such dividend) and (b) the
Registered Holder exercises this Warrant between the record date and the
distribution date for such stock dividend, the Registered Holder shall be
entitled to receive, on the distribution date, the stock dividend with respect
to the shares of Common Stock acquired upon such exercise, notwithstanding the
fact that such shares were not outstanding as of the close of business on the
record date for such stock dividend.
     (b) Adjustments for Dividends and Other Distributions. In the event the
Company at any time or from time to time after the Warrant Issue Date shall make
or issue, or fix a record date for the determination of holders of Common Stock
entitled to receive, a dividend or other distribution payable in shares of
Common Stock or other securities of the Company or in cash or other property,
then, and in each such event, the Registered Holder shall receive upon exercise
hereof, in addition to the number of shares of Common Stock to be received upon
such exercise, the kind and amount of securities of the Company, cash or other
property that they would have been entitled to receive had this Warrant been
exercised (without use of the cashless exercise provisions) for shares of Common
Stock immediately prior to such event and had they thereafter, during the period
from the date of such event to and including the exercise date, retained such
securities, giving application to all adjustments called for during such period
under this paragraph with respect to the rights of the Registered Holder.
     (c) Adjustment for Merger or Reorganization, etc. If there shall occur any
reorganization, recapitalization, reclassification, consolidation or merger
involving the Company in which the Common Stock is converted into or exchanged
for securities, cash or other property (other than a transaction covered by
Subsections 2(a) or 2(b)), then, following any such reorganization,
recapitalization, reclassification, consolidation or merger, this Warrant shall
be exercisable into the kind and amount of securities, cash or other property
that a holder of the number of shares of Common Stock of the Company issuable
upon exercise of this Warrant immediately prior to such reorganization,
recapitalization, reclassification, consolidation or merger would have been
entitled to receive pursuant to such transaction; and, in such case, appropriate
adjustment (as

-4-



--------------------------------------------------------------------------------



 



determined in good faith by the Board) shall be made in the application of the
provisions in this Warrant with respect to the rights and interests thereafter
of the Registered Holder, to the end that the provisions set forth in this
Warrant (including provisions with respect to changes in and other adjustments
of the Purchase Price) shall thereafter be applicable, as nearly as reasonably
may be, in relation to any securities or other property thereafter deliverable
upon the exercise of this Warrant.
(d) Rounding of Calculations. All calculations under this Warrant shall be made
to the nearest whole number of shares, with five tenths (0.5) of a share rounded
up. The number of shares of Common Stock outstanding at any given time shall not
include shares owned or held by or for the account of the Company, and the
disposition of any such shares shall be considered an issue or sale of Common
Stock.
(e) Certificate as to Adjustments. Upon the occurrence of each adjustment
pursuant to this Warrant, the Company at its expense will promptly compute such
adjustment in accordance with the terms hereof and prepare a certificate
describing in reasonable detail such adjustment and the transactions giving rise
thereto, including all facts upon which such adjustment is based. The Company
will promptly deliver a copy of each such certificate to the Registered Holder
and to the Company’s Transfer Agent. The Company shall, as promptly as
reasonably practicable after the written request at any time of any Registered
Holder (but in any event not later than ten (10) days thereafter), furnish or
cause to be furnished to such Registered Holder a certificate setting forth
(i) the Purchase Price then in effect, and (ii) the number of shares of Common
Stock and the amount, if any, of other securities, cash or property that then
would be received upon the exercise of this Warrant.
(f) No Impairment. The Company shall at all times in good faith assist in the
carrying out of all terms and taking of all actions as may be necessary or
appropriate, pursuant to this Section 2, in order to protect the rights of the
Registered Holder against impairment.
     3. Fractional Shares. The Company shall not be required upon the exercise
of this Warrant to issue any fractional shares, but shall pay the value thereof
to the Registered Holder in cash on the basis of the Fair Market Value per share
of Common Stock.
     4. Compliance with Securities Laws; Investment Representations.
     (a) The Registered Holder is acquiring the Warrant for investment and not
with a view to the resale or distribution of the Warrant or the Warrant Shares,
or any interest therein, without prejudice, however, to the Registered Holder’s
right, subject to compliance with the Transaction Documents, including the
Investor Rights Agreement (as each are defined in that certain Securities
Purchase Agreement dated ___, 2005 by and among the Company and the several
purchasers named as “Purchasers” in Schedule A thereto), at all times to sell or
otherwise dispose of all or any part of such Warrant or Warrant Shares pursuant
to an effective registration statement under the Securities Act or under an
exemption from such registration and in compliance with applicable federal and
state securities laws. Nothing contained herein shall be deemed a representation
or warranty by the Registered Holder to hold any of the Warrant or Warrant
Shares for any period of time. The Registered Holder is acquiring the Warrant
hereunder in the ordinary course of business. Except as contemplated by the
Investor Rights Agreement, the Registered Holder

-5-



--------------------------------------------------------------------------------



 



has no agreement, undertaking, arrangement, obligation or commitment providing
for the disposition of such Warrant or Warrant Shares. The Registered Holder has
not been organized, reorganized or recapitalized specifically for the purpose of
investing in the Purchased Securities. At all times since the time the
Registered Holder was initially offered the Warrant, such Purchaser has been an
“accredited investor” as such term is defined in Regulation D under the
Securities Act of 1933, as amended.
     (b) The Registered Holder has substantial experience in evaluating and
investing in private placement transactions of securities in companies similar
to the Company so that it is capable of evaluating the merits and risks of its
investment in the Company and has the capacity to protect its own interests. The
Registered Holder will bear the economic risk of this investment until the
Warrant or Warrant Shares are registered pursuant to the Securities Act, or an
exemption from registration is available.
     (c) Unless a registration statement under the Act is effective with respect
to the Warrant Shares to be issued upon the exercise of this Warrant, the
certificate representing such Warrant Shares shall bear the following legend, in
addition to any legend imposed by applicable state securities laws:
THE SHARES OF COMMON STOCK EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID
ACT AND APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO MTI TECHNOLOGY CORPORATION THAT SUCH REGISTRATION IS NOT
REQUIRED.
     (d) Upon the exercise of this Warrant, the Registered Holder shall become a
party to the Investor Rights Agreement, to the extent not already a party
thereto, and shall be entitled to all of the benefits and subject to all of the
burdens of such agreement.
     5. Transfers, etc.
     (a) The Company shall maintain a register containing the name and address
of the Registered Holder of this Warrant. The Registered Holder may change its
address as shown on the warrant register by written notice to the Company
requesting such change.
     (b) Subject to the provisions of this Section 5 and the Investor Rights
Agreement, this Warrant and all rights hereunder are transferable, in whole or
in part, upon surrender of this Warrant with a properly executed assignment (in
the form of Exhibit II hereto) at the principal office of the Company (or, if
another office or agency has been designated by the Company for such purpose,
then at such other office or agency); provided, however, that any such transfer
must be in compliance with all applicable federal and state securities laws and
must include the delivery to the Company of representations of the transferee
substantially similar to those set forth in Section 4 hereof and, if this
Warrant or any rights hereunder are sold, pledged or hypothecated in whole or in
part, legal opinions with respect

-6-



--------------------------------------------------------------------------------



 



thereto in a form reasonably satisfactory to the Company, if such are requested
by the Company.
     6. Remedies. Nothing herein shall limit a Registered Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity,
including a decree of specific performance and/or injunctive relief with respect
to the Company’s failure to timely deliver certificates representing shares of
Common Stock upon exercise of this Warrant as required pursuant to the terms
hereof.
     7. Notices of Record Date, etc. In the event:

  (a)   the Company shall take a record of the holders of its Common Stock (or
other stock or securities at the time deliverable upon the exercise of this
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, or to receive any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right; or     (b)   of any capital reorganization of the Company, any
reclassification of the Common Stock of the Company, any consolidation or merger
of the Company with or into another entity (other than a consolidation or merger
in which the Company is the surviving entity and its Common Stock is not
converted into or exchanged for any other securities or property), or any
transfer of all or substantially all of the assets of the Company; or     (c)  
of the voluntary or involuntary dissolution, liquidation or winding-up of the
Company,

then, and in each such case, the Company will send or cause to be sent to the
Registered Holder a notice specifying, as the case may be, (i) the record date
for such dividend, distribution or right, and the amount and character of such
dividend, distribution or right, or (ii) the effective date on which such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up is to take effect, and the time, if any is to be
fixed, as of which the holders of record of Common Stock (or such other stock or
securities at the time deliverable upon the exercise of this Warrant) shall be
entitled to exchange their shares of Common Stock (or such other stock or
securities) for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, transfer, dissolution,
liquidation or winding-up. Such notice shall be sent at least ten (10) days
prior to the record date or effective date for the event specified in such
notice.
     8. Charges, Taxes and Expenses. The Company shall pay any and all issue and
other similar taxes that may be payable in respect of any issuance or delivery
of shares of Common Stock upon exercise of this Warrant. The Company shall not,
however, be required to pay any tax that may be payable in respect of any
transfer involved in the issuance and delivery of Warrant Shares or Warrants in
a name other than that in which this Warrant is registered.
     9. Reservation of Stock. The Company shall at all times reserve and keep
available, solely for issuance and delivery upon the exercise of this Warrant,
such number of Warrant Shares and other securities, cash and/or property, as
from time to time shall be issuable upon the

-7-



--------------------------------------------------------------------------------



 



exercise of this Warrant. If the number of shares of Common Stock so reserved is
insufficient, in addition to any other remedy available to the Registered
Holder, the Company shall take any corporate action that is necessary to make
available a sufficient number of authorized but unissued and otherwise
unreserved shares of Common Stock within sixty (60) days after the occurrence of
such deficiency.
     10. Obtaining Approvals and Listings. The Company will, at its own expense,
obtain and keep effective any and all permits, consents and approvals of
governmental agencies and authorities which may from time to time be required of
the Company in order to issue shares of Common Stock upon the exercise of the
Warrants and otherwise to perform its obligations hereunder, except, in each
case, for any such permits, consents and approvals (other than those relating to
blue sky laws) required as a result of the status of a Registered Holder of the
Warrants. The Company will, at its expense, obtain promptly and maintain the
approval for listing on the Nasdaq SmallCap Market or any successor thereto or
comparable system, upon official notice of issuance, the shares of Common Stock
issuable upon exercise of the then outstanding Warrants and maintain the listing
or quoting of such shares after their issuance so long as the Common Stock is so
listed or quoted.
     11. Exchange or Replacement of Warrants
     (a) Upon the surrender by the Registered Holder, properly endorsed, to the
Company at the principal office of the Company, the Company shall, subject to
the provisions of Section 5 above, issue and deliver to or upon the order of the
Registered Holder, at the Company’s expense, a new Warrant or Warrants of like
tenor, in the name of the Registered Holder or as the Registered Holder (upon
payment by the Registered Holder of any applicable transfer taxes) may direct,
calling in the aggregate on the face or faces thereof for the number of shares
of Common Stock (or other securities, cash and/or property) then issuable upon
exercise of this Warrant.
     (b) Upon receipt of evidence reasonably satisfactory to the Company of the
loss, theft, destruction or mutilation of this Warrant and (in the case of loss,
theft or destruction) upon delivery of an indemnity agreement to the Company, or
(in the case of mutilation) upon surrender and cancellation of this Warrant, the
Company will issue, in lieu thereof, a new Warrant of like tenor.
     12. Notices. All notices and other communications from the Company to the
Registered Holder in connection herewith shall be mailed by certified or
registered mail, postage prepaid, or sent via a reputable nationwide overnight
courier service guaranteeing next business day delivery, to the address last
furnished to the Company in writing by the Registered Holder. All notices and
other communications from the Registered Holder to the Company in connection
herewith shall be mailed by certified or registered mail, postage prepaid, or
sent via a reputable nationwide overnight courier service guaranteeing next
business day delivery, to the Company at its principal office. If the Company
should at any time change the location of its principal office to a place other
than its current principal office, it shall give prompt written notice to the
Registered Holder and thereafter all references in this Warrant to the location
of its principal office at the particular time shall be as so specified in such
notice. All such notices and communications shall be deemed delivered (a) two
(2) business days after being sent by certified

-8-



--------------------------------------------------------------------------------



 



or registered mail, return receipt requested, postage prepaid, or (b) one
(1) business day after being sent via a reputable nationwide overnight courier
service guaranteeing next business day delivery.
     13. No Rights as Stockholder. Subject to Section 2 and Section 7 hereof,
the Registered Holder shall not be entitled to vote or receive dividends or be
deemed the holder of Common Stock or any other securities of the Company that
may at any time be issuable on the exercise hereof for any purpose, nor shall
anything contained herein be construed to confer upon the Registered Holder, as
such, any of the rights of a stockholder of the Company or any right to vote for
the election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, or change of stock to no par value, consolidation, merger,
conveyance, or otherwise) or to receive notice of meetings, or to receive
dividends or otherwise until and to the extent the Warrant shall have been
exercised as provided herein.
     14. Amendment. This Warrant may be amended only by a writing signed by both
the Company and the Registered Holder (or their respective successors or
assigns).
     15. Construction. The section headings in this Warrant are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties. The word “including” as used herein
shall not be construed so as to exclude any other thing not referred to or
described. In case any one or more of the provisions of this Warrant shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Warrant shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
     16. Governing Law; Waiver of Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Warrant shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Delaware. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Warrant and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. Each of the Company and the Registered Holder
hereby waives all rights to a trial by jury.
     17. Facsimile Signature. This Warrant may be executed by facsimile
signature.
[signature page follows]

-9-



--------------------------------------------------------------------------------



 



     Executed as of the Date of Issuance indicated above.

                  MTI TECHNOLOGY CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

     
Attest:
   
 
   
 
   

 



--------------------------------------------------------------------------------



 



Exhibit I
PURCHASE FORM

To: MTI Technology Corporation Dated: ____________

     The undersigned is the Registered Holder of Warrant No. WB-___ (the
“Warrant”) issued by MTI Technology Corporation, a Delaware corporation (the
“Company”). Capitalized terms used herein and not otherwise defined have the
respective meanings set forth in the Warrant.

  a.   The Warrant is currently exercisable to purchase a total of ___ Warrant
Shares.     b.   The Registered Holder hereby exercises its right to purchase
___ Warrant Shares pursuant to the Warrant. Following this exercise, the Warrant
shall be exercisable to purchase a total of ___ shares.     c.   The Registered
Holder intends that payment of the Purchase Price shall be made as (check one):
        ___“Cash Exercise” under Subsection 1(a) of the Warrant        
___“Cashless Exercise” under Subsection 1(b) of the Warrant     d.   If the
holder has elected a Cash Exercise, the Registered Holder shall pay the sum of
$___ to the Company in accordance with the terms of the Warrant.     e.  
Pursuant to this exercise, the Company shall deliver to the Registered Holder
___ Warrant Shares in accordance with the terms of the Warrant.

     The undersigned hereby represents and warrants to the Company that: (i) the
Warrant Shares acquired hereby are being acquired solely for the Registered
Holder’s own account and not as a nominee for any other party, and solely for
investment, and the Registered Holder will not offer, sell or otherwise dispose
of any Warrant Shares acquired hereby except under circumstances that will not
result in a violation of the Securities Act of 1933, as amended (the “Act”), or
any applicable state securities laws; (ii) it is an “accredited investor” within
the meaning of Rule 501 promulgated under the Act; (iii) it has such knowledge
and experience in financial and business matters as to be capable of evaluating
the merits and risks of its investment in the Warrant Shares acquired hereby and
has the ability to bear the economic risks of its investment in the Warrant
Shares acquired hereby; and (iv) it has made such inquiry of and concerning the
Company and its business and personnel as it has deemed appropriate.
     The undersigned hereby agrees to be bound by the terms and conditions of
the Investor Rights Agreement with respect to all Warrant Shares received upon
said exercise of the Warrant.

                  Dated: ____________, ____   Registered Holder:                
       
 
  By:                
 
   
 
  Name:                
 
   
 
  Title:                
 
        (Signature must conform in all respects to name of holder as specified
on the face of the Warrant)    

I-1



--------------------------------------------------------------------------------



 



Exhibit I
ASSIGNMENT FORM
     For Value Received, _________ hereby sells, assigns and transfers all of
the rights of the undersigned under the attached Warrant (No. WB-___) with
respect to the number of shares of Common Stock of MTI Technology Corporation.
covered thereby set forth below, unto:

          Name of Assignee   Address   No. of Shares  
Dated:
  Registered Holder:    
 
  By:    
 
  Name:    
 
  Title:         (Signature must conform in all respects to name of holder as
specified on the face of the Warrant)

Signature Guaranteed:

         
By:
       
 
       
 
             The signature should be guaranteed by an eligible guarantor
institution (banks, stockbrokers, savings and loan associations and credit
unions with membership in an approved signature guarantee medallion program)
pursuant to Rule 17Ad-15 under the Securities Exchange Act of 1934.    

II-1



--------------------------------------------------------------------------------



 



     Exhibit C
INDEMNIFICATION AGREEMENT
     This INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into
as of _________, 2005 (the “Effective Date”) by and between MTI Technology
Corporation, a Delaware corporation (the “Company”), _________ (the
“Indemnitee”).
     WHEREAS, it is essential to the Company to retain and attract as directors
the most capable persons available;
     WHEREAS, Indemnitee is a director of the Company;
     WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors of public companies
in today’s environment;
     WHEREAS, the Company’s Amended and Restated Bylaws (the “Bylaws”) require
the Company to indemnify and advance expenses to its directors to the fullest
extent permitted by law, and the Indemnitee has agreed to serve as a director of
the Company in part in reliance on the Bylaws; and
     WHEREAS, in recognition of Indemnitee’s need for (i) substantial protection
against personal liability based on Indemnitee’s reliance on the Bylaws,
(ii) specific contractual assurance that the protection promised by the Bylaws
will be available to Indemnitee, regardless of, among other things, any
amendment to or revocation of the Bylaws or any change in the composition of the
Company’s Board of Directors or acquisition transaction relating to the Company,
and (iii) an inducement to provide effective services to the Company as a
director thereof, the Company wishes to provide for the indemnification of
Indemnitee and to advance expenses to Indemnitee to the fullest extent permitted
by law and as set forth in this Agreement, and, to the extent insurance is
maintained, to provide for the continued coverage of Indemnitee under the
Company’s directors’ and officers’ liability insurance policies.
     NOW, THEREFORE, in consideration of the premises contained herein and of
Indemnitee continuing to serve the Company directly or, at its request, with
another enterprise, and intending to be legally bound hereby, the parties hereto
agree as follows:
     1. Certain Definitions:
          (a) “Affiliate”: any corporation that directly, or indirectly through
one or more intermediaries, controls or is controlled by, or is under common
control with, the person specified.
          (b) “Change in Control”: shall be deemed to have occurred if

Page 1 of 9



--------------------------------------------------------------------------------



 



               (i) any “person,” as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”), as amended,
other than (a) a trustee or other fiduciary holding securities under an employee
benefit plan of the Company, (b) a corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (c) any current beneficial stockholder or
group, as defined by Rule 13d-5 of the Exchange Act, including the heirs,
assigns and successors thereof of beneficial ownership, within the meaning of
Rule 13d-3 of the Exchange Act, of securities possessing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding
securities, hereafter becomes the “beneficial owner,” as defined in Rule 13d-3
under the Exchange Act, directly or indirectly, of securities of the Company
representing twenty percent (20%) or more of the total voting power represented
by the Company’s then outstanding Voting Securities, or
               (ii) during any period of two consecutive years, individuals who
at the beginning of such period constitute the Board of Directors of the Company
and any new director whose election by the Board of Directors or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof,
or
               (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least eighty percent (80%) of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the stockholders
of the Company approve a plan of complete liquidation of the Company or an
agreement for the sale or disposition by the Company, in one transaction or a
series of transactions, of all or substantially all of the Company’s assets.
          (c) “Expense”: includes attorneys’ fees and all other costs, expenses
and obligations paid or incurred in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
defend, be a witness in or participate in any Proceeding relating to any
Indemnifiable Event.
          (d) “Indemnifiable Event”: any event or occurrence that takes place
either prior to or after the execution of this Agreement, related to the fact
that Indemnitee is or was a director of the Company, or while a director is or
was serving at the request of the Company as a director, officer, employee,
trustee, agent or fiduciary of another corporation, partnership, joint venture,
employee benefit plan, trust or other enterprise or by reason of anything done
or not done by Indemnitee in any such capacity.
          (e) “Potential Change in Control”: shall be deemed to have occurred if

Page 2 of 9



--------------------------------------------------------------------------------



 



               (i) the Company enters into an agreement or arrangement, the
consummation of which would result in the occurrence of a Change in Control,
               (ii) any person, including the Company, publicly announces an
intention to take or to consider taking actions which if consummated would
constitute a Change in Control,
               (iii) any person, other than (x) a trustee or other fiduciary
holding securities under an employee benefit plan of the Company acting in such
capacity, (y) a corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company, or (z) any current beneficial stockholder or group, as defined
by Rule 13d-5 of the Exchange Act, holding in excess of fifty percent (50%) of
the combined voting power of the Company’s outstanding securities, including the
heirs, assigns and successors thereof of beneficial ownership, within the
meaning of Rule 13d-3 of the Exchange Act, of securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities, hereafter becomes the beneficial owner, directly or
indirectly, of securities of the Company representing ten percent (10%) or more
of the combined voting power of the Company’s then outstanding Voting
Securities, increases his beneficial ownership of such securities by five
percent (5%) or more over the percentage so owned by such person on the date
hereof, or
               (iv) the Board adopts a resolution to the effect that, for
purposes of this Agreement, a Potential Change in Control has occurred.
          (f) “Proceeding”: any threatened, pending or completed action, suit or
proceeding, or any inquiry, hearing or investigation, whether conducted by the
Company or any other party, that Indemnitee in good faith believes might lead to
the institution of any such action, suit or proceeding, whether civil, criminal,
administrative, investigative or other.
          (g) “Reviewing Party”: any appropriate person or body consisting of a
member or members of the Company’s Board of Directors or any other person or
body appointed by the Board (including the special, independent counsel referred
to in Section 3) who is not a party to the particular Proceeding with respect to
which Indemnitee is seeking Indemnification.
          (h) “Voting Securities”: any securities of the Company which vote
generally in the election of directors.
     2. Agreement to Indemnify.
          (a) In the event Indemnitee was, is or becomes a party to or witness
or other participant in, or is threatened to be made a party to or witness or
other participant in, a Proceeding by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee to the fullest
extent permitted by law, as soon as practicable but in any event no later than
thirty (30) days after written demand is presented to the Company, against any
and all Expenses, judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such

Page 3 of 9



--------------------------------------------------------------------------------



 



Expenses, judgments, fines, penalties or amounts paid in settlement) of such
Proceeding and any federal, state, local or foreign taxes imposed on the
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, including the creation of the Trust pursuant to Section 4
hereof. Notwithstanding anything in this Agreement to the contrary and except as
provided in Section 5, Indemnitee shall not be entitled to indemnification
pursuant to this Agreement in connection with any Proceeding initiated by
Indemnitee against the Company or any director or officer of the Company unless
the Company has joined in or consented to the initiation of such Proceeding. If
so requested by Indemnitee, the Company shall advance, within ten (10) business
days of such request, any and all Expenses to Indemnitee (an “Expense Advance”);
provided, however, that such Expenses shall be advanced only upon delivery to
the Company of an undertaking by or on behalf of the Indemnitee to repay such
amount if it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Company; provided further, that the Company shall make such
advances only to the extent permitted by law.
          (b) Notwithstanding the foregoing, (i) the obligations of the Company
under Section 2(a) shall be subject to the condition that the Reviewing Party
shall not have determined (in a written opinion, in any case in which the
special, independent counsel referred to in Section 3 hereof is involved) that
Indemnitee would not be permitted to be indemnified under applicable law, and
(ii) the obligation of the Company to make an Expense Advance pursuant to
Section 2(a) shall be subject to the condition that, if, when and to the extent
that the Reviewing Party determines that Indemnitee would not be permitted to be
so indemnified under applicable law, the Company shall be entitled to be
reimbursed by Indemnitee (who hereby agrees to reimburse the Company) for all
such amounts theretofore paid; provided, however, that if Indemnitee has
commenced legal proceedings in a court of competent jurisdiction to secure a
determination that Indemnitee should be indemnified under applicable law, any
determination made by the Reviewing Party that Indemnitee would not be permitted
to be indemnified under applicable law shall not be binding and Indemnitee shall
not be required to reimburse the Company for any Expense Advance until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or have lapsed). Indemnitee’s obligation to
reimburse the Company for Expense Advances shall be unsecured and no interest
shall be charged thereon, to the extent permitted by law. If there has not been
a Change in Control, the Reviewing Party shall be selected by the Board of
Directors, and if there has been such a Change in Control, other than a Change
in Control which has been approved by a majority of the Company’s Board of
Directors who were directors immediately prior to such Change in Control, the
Reviewing Party shall be the special, independent counsel referred to in
Section 3 hereof. If there has been no determination by the Reviewing Party or
if the Reviewing Party determines that Indemnitee substantively would not be
permitted to be indemnified in whole or in part under applicable law, Indemnitee
shall have the right to commence litigation in any court in the States of
California or Delaware having subject matter jurisdiction thereof and in which
venue is proper seeking an initial determination by the court or challenging any
such determination by the Reviewing Party or any aspect thereof, and the Company
hereby consents to service of process and to appear in any such proceeding. Any
determination by the Reviewing Party otherwise shall be conclusive and binding
on the Company and Indemnitee.

Page 4 of 9



--------------------------------------------------------------------------------



 



     3. Change in Control. The Company agrees that if there is a Change in
Control of the Company, other than a Change in Control which has been approved
by a majority of the Company’s Board of Directors who were directors immediately
prior to such Change in Control, then with respect to all matters thereafter
arising concerning the rights of Indemnitee to indemnity payments and Expense
Advances under this Agreement or any other agreement or under applicable law or
the Company’s Certificate of Incorporation or Bylaws now or hereafter in effect
relating to indemnification for Indemnifiable Events, the Company shall seek
legal advice only from special, independent counsel selected by Indemnitee and
approved by the Company, which approval shall not be unreasonably withheld. Such
special, independent counsel shall not have otherwise performed services for the
Company or the Indemnitee, other than in connection with such matters, within
the last five (5) years. Such independent counsel shall not include any person
who, under the applicable standards of professional conduct then prevailing,
would have a conflict of interest in representing either the Company or
Indemnitee in an action to determine Indemnitee’s rights under this Agreement.
Such counsel, among other things, shall render its written opinion to the
Company and Indemnitee as to whether and to what extent the Indemnitee would be
permitted to be indemnified under applicable law. The Company agrees to pay the
reasonable fees of the special, independent counsel referred to above and to
indemnify fully such counsel against any and all expenses (including attorneys’
fees), claims, liabilities and damages arising out of or relating to this
Agreement or the engagement of special, independent counsel pursuant hereto.
     4. Establishment of Trust. In the event of a Potential Change in Control,
the Company shall, upon written request by Indemnitee, create a trust for the
benefit of the Indemnitee (the “Trust”) and from time to time upon written
request of Indemnitee shall fund such Trust, to the extent permitted by law, in
an amount sufficient to satisfy any and all Expenses reasonably anticipated at
the time of each such request to be incurred in connection with investigating,
preparing for and defending any Proceeding relating to an Indemnifiable Event,
and any and all judgments, fines, penalties and settlement amounts of any and
all Proceedings relating to an Indemnifiable Event from time to time actually
paid or claimed, reasonably anticipated or proposed to be paid. The amount or
amounts to be deposited in the Trust pursuant to the foregoing funding
obligation shall be determined by the Reviewing Party, in any case in which the
special, independent counsel referred to above is involved. The terms of the
Trust shall provide that upon a Change in Control (i) the Trust shall not be
revoked or the principal thereof invaded, without the written consent of the
Indemnitee, (ii) the trustee shall advance, within ten (10) business days of a
request by the Indemnitee, upon Indemnitee’s having made the undertaking
required under Section 2(a) hereof, any and all Expenses to the Indemnitee, to
the extent permitted by law (and the Indemnitee hereby agrees to reimburse the
Trust under the circumstances under which the Indemnitee would be required to
reimburse the Company under Section 2(b) of this Agreement), (iii) the Trust
shall continue to be funded by the Company in accordance with the funding
obligation set forth above, (iv) the trustee shall promptly pay to the
Indemnitee all amounts for which the Indemnitee shall be entitled to
indemnification pursuant to this Agreement or otherwise, and (v) all unexpended
funds in such Trust shall revert to the Company upon a final determination by
the Reviewing Party or a court of competent jurisdiction, as the case may be,
that the Indemnitee has been fully indemnified under the terms of this
Agreement. The trustee shall be chosen by the Indemnitee. Nothing in this
Section 4 shall

Page 5 of 9



--------------------------------------------------------------------------------



 



relieve the Company of any of its obligations under this Agreement. All income
earned on the assets held in the Trust shall be reported as income by the
Company for federal, state, local and foreign tax purposes.
     5. Indemnification for Expenses Incurred in Enforcing this Agreement. The
Company shall indemnify Indemnitee against any and all expenses (including
attorneys’ fees), and, if requested by Indemnitee, shall, within ten
(10) business days of such request, advance such expenses to Indemnitee, to the
extent permitted by law, which are incurred by Indemnitee in connection with any
claim asserted against or action brought by Indemnitee for (i) indemnification
or advance payment of Expenses by the Company under this Agreement or any other
agreement or relating to indemnification for Indemnifiable Events and/or
(ii) recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advance expense payment or
insurance recovery, as the case may be. Expenses shall be advanced, however,
only upon delivery to the Company of an undertaking by or on behalf of the
Indemnitee to repay such amount if it is ultimately determined that Indemnitee
is not entitled to be indemnified by the Company.
     6. Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties and amounts paid in settlement of a
Proceeding but not, however, for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled. Moreover, notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any or all Proceedings relating in whole or in part to
an Indemnifiable Event or in defense of any issue or matter therein, including
dismissal without prejudice, Indemnitee shall be indemnified against all
Expenses incurred in connection therewith.
     7. Defense to Indemnification, Burden of Proof and Presumptions. It shall
be a defense to any action brought by the Indemnitee against the Company to
enforce this Agreement (other than an action brought to enforce a claim for
expenses incurred in defending a Proceeding in advance of its final disposition
where the required undertaking has been tendered to the Company) that the
Indemnitee has not met the standards of conduct that make it permissible under
the Delaware General Corporation Law for the Company to indemnify the Indemnitee
for the amount claimed. In connection with any determination by the Reviewing
Party or otherwise as to whether the Indemnitee is entitled to be indemnified
hereunder, the burden of proving such right to indemnification shall be on the
Indemnitee. Neither the failure of the Company (including its Board of
Directors, independent legal counsel, or its stockholders) to have made a
determination prior to the commencement of such action by the Indemnitee that
indemnification of the claimant is proper under the circumstances because he has
met the applicable standard of conduct set forth in the Delaware General
Corporation Law, nor an actual determination by the Company (including its Board
of Directors, independent legal counsel, or its stockholders) that the
Indemnitee had not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that the Indemnitee has not met the
applicable standard of conduct. For purposes of this Agreement, the termination
of any claim, action, suit or proceeding, by

Page 6 of 9



--------------------------------------------------------------------------------



 



judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.
     8. Non-exclusivity. The rights of the Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Company’s Certificate
of Incorporation or Bylaws or the Delaware General Corporation Law or otherwise;
provided, however, that this Agreement shall supersede any prior indemnification
by agreement between the Company and the Indemnitee. To the extent that a change
in the Delaware General Corporation Law (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under the Company’s Certificate of Incorporation and Bylaws and this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change.
     9. Liability Insurance. To the extent the Company maintains an insurance
policy or policies providing directors’ and officers’ liability insurance,
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any Company
director or officer.
     10. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of the Company or any affiliate of the
Company against Indemnitee, Indemnitee’s spouse, heirs, executors or personal or
legal representatives after the expiration of two years from the date of accrual
of such cause of action, or such longer period as may be required by state law
under the circumstances, and any claim or cause of action of the Company or its
affiliate shall be extinguished and deemed released unless asserted by the
timely filing of a legal action within such period; provided, however, that if
any shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period shall govern.
     11. Amendment of this Agreement. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver. Except as
specifically provided herein, no failure to exercise or any delay in exercising
any right or remedy hereunder shall constitute a waiver thereof.
     12. Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.
     13. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against
Indemnitee to the

Page 7 of 9



--------------------------------------------------------------------------------



 



extent Indemnitee has otherwise actually received payment (under any insurance
policy, Bylaw or otherwise) of the amounts otherwise indemnifiable hereunder.
     14. Settlement of Claims. The Company shall not be liable to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any action
or claim effected without the Company’s written consent. The Company shall not
settle any action or claim in any manner which would impose any penalty or
limitation on Indemnitee without Indemnitee’s written consent. Neither the
Company nor the Indemnitee will unreasonably withhold their consent to any
proposed settlement. The Company shall not be liable to indemnify the Indemnitee
under this Agreement with regard to any judicial award if the Company was not
given a reasonable and timely opportunity, at its expense, to participate in the
defense of such action.
     15. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company, spouses, heirs, and personal and legal
representatives. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Company, by written agreement in form and substance satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as a director or officer of
the Company or of any other enterprise at the Company’s request.
     16. Severability. The provisions of this Agreement shall be severable in
the event that any of the provisions hereof (including any provision within a
single section, paragraph or sentence) is held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law.
Furthermore, to the fullest extent possible, the provisions of this agreement
(including, without limitation, each portion of this Agreement containing any
provision held to be invalid, void or otherwise unenforceable, that is not
itself invalid, void or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or
unenforceable.
     17. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such State without giving effect to the
principles of conflicts of laws.
     18. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Page 8 of 9



--------------------------------------------------------------------------------



 



     19. Notices. All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed to the
Company at:

         
 
  MTI Technology Corporation    
 
  14661 Franklin Avenue    
 
  Tustin, California 92780    
 
  Attention: Corporate Secretary    
 
       
and to Indemnitee at:
       
 
       
 
       
 
  75 State Street    
 
  Boston, MA 02109    

     Notice of change of address shall be effective only when done in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of delivery or on the third business day after
mailing.
     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Agreement as of the day first set forth above.

             
 
  MTI TECHNOLOGY CORPORATION    
 
           
 
  By:         
 
         
 
     Thomas P. Raimondi, Jr.
 President and Chief Executive Officer    
 
                     
 
     [                      ]    
 
     Indemnitee    

MTI Technology Corporation

Page 9 of 9



--------------------------------------------------------------------------------



 



Exhibit D
FORM OF
AMENDED AND RESTATED INVESTOR RIGHTS AGREEMENT
     THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) dated ___, 2005 by and
among MTI TECHNOLOGY CORPORATION, a Delaware corporation (the “Company”), and
the entities listed on the signature pages hereto (the “Investors”) amends and
restates the Investor Rights Agreement, dated as of June 17, 2004, as amended by
Amendment No. 1 to Investor Rights Agreement, dated as of August 30, 2004, and
as further amended by Amendment No. 2 to Investor Rights Agreement, dated as of
November 30, 2004, by and among the Company and the Investors (the original
agreements and such amendments, collectively the “Original IRA”).
BACKGROUND
     A. The Company sold and the Investors purchased Series A Stock and Warrants
(defined below) pursuant to a Securities Purchase Agreement, dated as of
June 17, 2004. The Company and the Investors entered into the Original IRA in
connection with the issuance of the Series A Stock and associated Warrants.
     B. The Company and the Investors have entered into another Securities
Purchase Agreement, dated as of _________, pursuant to which such Investors are
acquiring shares of Series B Convertible Preferred Stock, par value $0.001 per
share, and Warrants as provided for therein, of the Company contemporaneously
with the execution and delivery of this Agreement.
     B. Under Sections 7.01(p) and 7.02(c) of such Purchase Agreement, the
delivery of this Agreement is a condition to the Investors’ acquisition, and the
Company’s sale, of such shares of Series B Convertible Preferred Stock and
Warrants.
AGREEMENT
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the parties hereto hereby amend and restate the Original IRA in
its entirety to be follows:
     1. Definitions. As used in this Agreement, the following terms shall have
the indicated meanings:
     “Advent” means Advent International Corporation, a Delaware corporation.
     “Adverse Disclosure” means public disclosure of material non-public
information, which disclosure in the good faith judgment of the Board of
Directors (after consultation with external legal counsel) (i) would be required
to be made in any Registration Statement so that such Registration Statement
would not be materially misleading, (ii) would not be required to be made at
such time but for the filing, effectiveness or continued use of such
Registration Statement, and (iii) would be materially detrimental to the
Company’s ability to effect a material proposed merger, acquisition,
disposition, financing, reorganization,

 



--------------------------------------------------------------------------------



 



recapitalization, or similar transaction, or otherwise be materially detrimental
to the Company.
     “Board of Directors” means the Board of Directors of the Company.
     “Certificate” means the Series A Certificate and/or the Series B
Certificate as the context may require.
     “Commission” means the Securities and Exchange Commission.
     “Common Stock” means the common stock, par value $0.001 per share, of the
Company, or any common stock or other securities issued in respect of such
Common Stock, or into which such Common Stock is converted, due to stock splits,
stock dividends or other distributions, merger, consolidation,
reclassifications, recapitalizations or otherwise.
     “Company” has the meaning ascribed to it in the introductory paragraph
hereto.
     “Company Election Notice” has the meaning ascribed to it in Section 3.2(a)
below.
     “Company Policies” means the Company’s (a) Insider Trading Policy (Control
No. 10-010-R2), (b) Pre-Clearance and Blackout Policy (Control No. 10-011-R3)
and (c) Section 16 Compliance Program (Control No. 10-012-R3), as such policies
may be amended or modified from time to time.
     “Director” means the Series A Director and/or the Series B Director as the
context may require.
     “DMC III” means Digital Media & Communications III Limited Partnership, a
Delaware limited partnership.
     “EMC” means EMC Corp., a Massachusetts corporation.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
     “GAAP” means U.S. generally accepted accounting principles consistently
applied and maintained throughout the applicable periods.
     “Increased Maximum Vote Allowed” has the meaning ascribed to it in
Section 4.4(a) below.
     “Indemnified Person” means a Person entitled to indemnification pursuant to
Sections 2.6(a) or (b).
     “Indemnifying Person” means a Person obligated to provide indemnification
pursuant to Sections 2.6(a) or (b).
     “Investor”has the meaning ascribed to it in the introductory paragraph
hereto.

-2-



--------------------------------------------------------------------------------



 



     “Investor Indemnified Person” has the meaning ascribed to it in
Section 2.6(a) below.
     “Original IRA” has the meaning set forth in the introductory paragraph
hereto.
     “Other Registration Rights” means written agreements under which the
Company has agreed to include securities of the Company (other than Registrable
Shares) in a Registration Statement.
     “Other Registration Rights Holders” means holders of securities subject to
Other Registration Rights.
     “Person” means an individual or a corporation, partnership, limited
liability company, association, trust, or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.
     “Preferred Stock” means the Series A Stock and Series B Stock.
     “Prospectus” means the prospectus included in any Registration Statement,
as amended or supplemented by an amendment or prospectus supplement, including
post-effective amendments, and all material incorporated by reference or deemed
to be incorporated by reference in such Prospectus.
     “Purchase Agreement” means the Securities Purchase Agreement, dated as of
_________, by and among the Company and the Investors.
     “Registrable Shares” means (a) the Series A Registrable Shares, (b) the
Series B Registrable Shares, (c) any other shares of Common Stock issued or
issuable upon the conversion or exercise of any other securities held by an
Investor, including the Warrants, and (d) any other shares of Common Stock held
by an Investor; provided, however, that shares of Common Stock that are
Registrable Shares shall cease to be Registrable Shares upon any sale pursuant
to a Registration Statement or Rule 144 or at such time at which such
Registrable Shares may be sold pursuant to paragraph (k) of Rule 144.
     “Registration Expenses” means all expenses incurred by the Company in
complying with the provisions of Section 2, including all registration and
filing fees, exchange listing fees, printing expenses, fees and expenses of
counsel for the Company and the fees and expenses of Registration Selling
Investor Counsel, state Blue Sky fees and expenses, and the expense of any
special audits incident to or required by any such registration, but excluding
underwriting discounts, selling commissions and the fees and expenses of
Registration Selling Investors’ own counsel (other than the Registration Selling
Investor Counsel).
     “Registration Initiating Investors” means the Investors initiating a
request for registration pursuant to Section 2.1(a).
     “Registration Selling Investor” means any Investor owning Registrable
Shares included in a Registration Statement.

-3-



--------------------------------------------------------------------------------



 



     “Registration Selling Investor Counsel” means, if Investors are
participating as Registration Selling Investors with respect to a registration,
counsel selected by Advent to represent all Registration Selling Investors with
respect to such registration. Any notice or other delivery requirement
deliverable by the Company to the Registration Selling Investor Counsel shall be
made to such person at such address as Advent may reasonably request from time
to time through written notice to the Company.
     “Registration Statement” means a registration statement filed by the
Company with the Commission for a public offering and sale of securities of the
Company, other than (a) a registration statement on Form S-4 or Form S-8, or
their successors, or any other form for a similar limited purpose, or (b) any
registration statement covering only securities proposed to be issued in
exchange for securities or assets of another corporation.
     “Registration Threshold Amount” has the meaning ascribed to it in
Section 2.1(a) below.
     “Rule 144” means Rule 144 promulgated under the Securities Act, and any
successor rule or regulation thereto, and in the case of any referenced section
of such rule, any successor section thereto, collectively and as from time to
time amended and in effect.
     “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended, and
the rules and regulations promulgated thereunder.
     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
     “Series A Certificate” means the Certificate of Designations of Series A
Convertible Preferred Stock forming a part of the Certificate of Incorporation
of the Company, as amended from time to time in accordance with the terms
thereof.
     “Series A Director” means the member of the Board of Directors designated
by the holders of shares of Series A Stock pursuant to the Series A Certificate.
     “Series A Nominator ”has the meaning ascribed to it in Section 3.2(b)
below.
     “Series A Registrable Shares” means (a) the shares of Common Stock issued
or issuable upon conversion of the Series A Stock held by an Investor from time
to time, and (b) the shares of Common Stock issued or issuable upon the exercise
of the Warrants issued contemporaneously with the Series A Stock and held by an
Investor from time to time.
     “Series A Stock” means the Series A Convertible Preferred Stock of the
Company issued pursuant to a Securities Purchase Agreement, dated June 17, 2004,
between the Investors and the Company.
     “Series B Certificate” means the Certificate of Designations of Series B
Convertible Preferred Stock forming a part of the Certificate of Incorporation
of the Company, as amended from time to time in accordance with the terms
thereof.

-4-



--------------------------------------------------------------------------------



 



     “Series B Director” means the member of the Board of Directors designated
by the holders of shares of Series B Stock pursuant to the Series B Certificate.
     “Series B Nominator ” has the meaning ascribed to it in Section 3.2(b)
below.
     “Series B Registrable Shares” means (a) the shares of Common Stock issued
or issuable upon conversion of the Series B Stock held by an Investor from time
to time, (b) the shares of Common Stock issued or issuable upon the exercise of
the Warrants issued contemporaneously with the Series B Stock and held by an
Investor from time to time.
     “Series B Stock” means the Series B Convertible Preferred Stock of the
Company issued pursuant to the Purchase Agreement.
     “Shares” means the shares of Series A Stock and Series B Stock held by the
Investors.
     “Shelf Registration Statement” means the Registration Statement filed by
the Company with the Commission pursuant to Section 2.3 covering the resale of
all Registrable Shares for an offering to be made on a continuous basis pursuant
to Rule 415 promulgated under the Securities Act.
     “Subsidiary” means any corporation or other entity of which the capital
stock or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other Persons performing similar functions
is at the time directly or indirectly owned by the Company.
     “Trading Day” means (a) any day on which the Common Stock is listed or
quoted and traded on the Nasdaq National Market, the New York Stock Exchange,
the American Stock Exchange or the Nasdaq SmallCap Market or (b) if the Common
Stock is not traded on any such market, then a day on which trading occurs on
the New York Stock Exchange (or any successor thereto).
     “Transfer” means, as the context requires, (a) any sale, transfer,
distribution or other disposition, whether voluntarily or by operation of law,
or (b) the act of effecting such a sale, transfer, distribution or other
disposition.
     “Warrants” means the warrants to purchase shares of Common Stock, par value
$0.001 per share, originally issued to an Investor in connection with the
issuance of either the Series A Stock or Series B Stock.
     2. Registration Rights
2.1. Demand Registrations
     (a) Investors holding in the aggregate at least a majority of the shares of
Preferred Stock then outstanding may, at any time, request, in writing, that the
Company file a Registration Statement on Form S-3 (or any successor form) to
effect the registration of an offering of Registrable Shares owned by such
Investor(s) and having an aggregate value of at least $5,000,000, based on the
last reported sale price of the Common Stock on the trading day immediately
preceding the date of such

-5-



--------------------------------------------------------------------------------



 



request (the “Registration Threshold Amount”); provided, however, that, if at
the time of such request the Company is not eligible to register for resale the
Registrable Shares on Form S-3, the Company shall register the Registrable
Shares on such other form as the Company is eligible to use. The Company shall
set forth in such Form S-3 any information that may be required in a
registration that is filed on Form S-1 and that the lead underwriter managing
the offering reasonably requests be expressly included in the Registration
Statement.
     (b) Upon receipt of any request for registration pursuant to this
Section 2, the Company shall promptly (but in any event within 10 days) give
written notice of such proposed registration to all other Investors. Such other
Investors shall have the right, by giving written notice to the Company within
20 days after the Company provides its notice, to elect to have included in such
registration such of their Registrable Shares as such Investors may request in
such notice of election, subject in the case of an underwritten offering to the
terms of Section 2.1(c). Thereupon, the Company shall, as expeditiously as
possible, use its best efforts to effect the registration on an appropriate
registration form of all Registrable Shares that the Company has been requested
to so register.
     (c) If the Registration Initiating Investors intend to distribute the
Registrable Shares covered by their request by means of an underwriting, they
shall so advise the Company as a part of their request made pursuant to
Section 2.1(a) and the Company shall include such information in its written
notice referred to in Section 2.1(b). In such event, (i) the right of any other
Investor to include its Registrable Shares in such registration pursuant to
Section 2.1(a) shall be conditioned upon such other Investor’s participation in
such underwriting on the terms set forth herein, and (ii) all Investors
including Registrable Shares in such registration shall enter into an
underwriting agreement upon customary terms with the underwriter or underwriters
managing the offering; provided that such underwriting agreement shall not
provide for indemnification or contribution obligations on the part of the
Investors materially greater than the obligations of the Investors pursuant to
Section 2.6.
     If the Company and the Registration Initiating Investors are unable to
mutually agree on the managing underwriter(s) for any underwritten offering
pursuant to Section 2.1(a) within 15 days after the Company receives the
Registration Initiating Investors’ request, the Company shall select an
underwriter out of a pool of three underwriting firms chosen by the Registration
Initiating Investors, each of which firms shall have a national reputation and
shall have prior experience with software companies.
     If any Investor that has requested inclusion of its Registrable Shares in
such registration as provided above disapproves of the terms of the
underwriting, such Person may elect, by written notice to the Company, to
withdraw its Registrable Shares from such Registration Statement and
underwriting; provided, however, that, if Registration Selling Investors holding
a majority of the remaining Registrable Shares mutually agree, the Company shall
continue to effect the registration of such remaining Registrable Shares
regardless of whether the aggregate value of the remaining Registrable Shares is
less than the Registration Threshold Amount, in which case the

-6-



--------------------------------------------------------------------------------



 



registration, once effective, shall be counted as a registration for the
purposes of Section 2.1(d).
     If the lead managing underwriter advises the Company in writing that
marketing factors require a limitation on the number of shares to be
underwritten, the number of Registrable Shares to be included in the
Registration Statement and underwriting shall be allocated first among Investors
holding the Series B Registrable Shares, in proportion, as nearly as
practicable, to the respective number of Series B Registrable Shares each
Investor has requested be included in such registration. In the event all
Series B Registrable Shares have been included, then the number of Registrable
Shares to be included in the Registration Statement and underwriting shall be
allocated second among Investors holding the Series A Registrable Shares, in
proportion, as nearly as practicable, to the respective number of Series A
Registrable Shares each Investor has requested be included in such registration.
In the event all Series A Registrable Shares have been included, then the number
of remaining Registrable Shares to be included in the Registration Statement and
underwriting shall be allocated finally among Investors holding of the remaining
Registrable Shares, in proportion, as nearly as practicable, to the respective
number of Registrable Shares each Investor has requested be included in such
registration.
     (d) The Company shall not be required to effect more than a total of three
(3) registrations requested pursuant to Section 2.1(a). The Investors shall not
deliver a notice pursuant to Section 2.1(a) requesting registration of any
underwritten offering until at least 6 months after the closing of any prior
underwritten offering registered pursuant to a request under Section 2.1(a). For
purposes of this Section 2.1(d), a Registration Statement shall not be counted
until such time as such Registration Statement has been declared effective by
the Commission. Notwithstanding the foregoing, any request for registration that
is withdrawn by the Registration Initiating Investors primarily as a result of
material adverse information concerning the business or financial condition of
the Company, where such information is made known to the Registration Initiating
Investors after the date on which such registration statement was filed, shall
not count as a Registration Statement.
     (e) If, at the time of any request to register Registrable Shares by
Registration Initiating Investors pursuant to this Section 2.1, such
registration would require Adverse Disclosure, or the Company is engaged or has
plans to engage in a registered public offering or is engaged in a material
proposed merger, acquisition, disposition, financing, reorganization,
recapitalization or similar transaction that, in the good faith determination of
the Board of Directors, could be adversely affected by the requested
registration, then the Company may at its option direct that such request be
delayed for a period not in excess of 90 days from the date of such request,
such right to delay a request to be exercised by the Company not more than once
in any 12-month period.
     2.2. Incidental Registrations
     (a) Whenever the Company proposes to file a Registration Statement covering
shares of Common Stock (other than a Registration Statement filed (i) pursuant
to

-7-



--------------------------------------------------------------------------------



 



Section 2.1 or 2.3 or (ii) in accordance with the requirements of a written
agreement entered into prior to the date hereof, except in any such case to the
extent expressly permitted therein) at any time and from time to time, it shall,
prior to such filing, give written notice to all Investors of its intention to
do so; provided that no such notice need be given if no Registrable Shares are
to be included therein as a result of a written notice from the managing
underwriter pursuant to Section 2.2(b). Upon the written request of an Investor
or Investors given within 10 days after the Company provides such notice (which
request shall state the intended method of disposition of such Registrable
Shares), the Company shall use its best efforts to cause all Registrable Shares
that the Company has been requested by such Investor or Investors to register to
be registered under the Securities Act to the extent necessary to permit their
sale or other disposition in accordance with the intended methods of
distribution specified in the request of such Investor or Investors; provided
that the Company shall have the right to postpone or withdraw any registration
effected pursuant to this Section 2.2 without obligation upon 10 days’ advance
written notice to the Investors. Upon receipt of any such notice, the Investors
may elect to exercise their right to demand a registration in accordance with
Section 2.1.
     (b) If the registration for which the Company gives notice pursuant to
Section 2.2(a) is a registered public offering involving an underwriting, the
Company shall so advise the Investors as a part of the written notice given
pursuant to Section 2.2(a). In such event, (i) the right of any Investor to
include its Registrable Shares in such registration pursuant to this Section 2.2
shall be conditioned upon such Investor’s participation in such underwriting on
the terms set forth herein and (ii) all Investors including Registrable Shares
in such registration shall enter into an underwriting agreement upon customary
terms with the underwriter or underwriters selected for the underwriting by the
Company. If any Investor who has requested inclusion of its Registrable Shares
in such registration as provided above disapproves of the terms of the
underwriting, such Investor may elect, by written notice to the Company, to
withdraw its             shares from such Registration Statement and
underwriting.
     If the managing underwriter advises the Company in writing that marketing
factors require a limitation on the number of shares to be underwritten, the
shares held by Persons other than the Investors shall be excluded from such
Registration Statement and underwriting to the extent deemed advisable by the
managing underwriter, and if a further reduction of the number of shares is
required, the number of shares that may be included in such Registration
Statement and underwriting shall be allocated first among Investors holding
Series B Registrable Shares requesting registration in proportion, as nearly as
practicable, to the respective number of shares of Common Stock (on an as
converted basis that are Series B Registrable Shares) held by them on the date
the Company gives the notice specified in Section 2.2(a). If all such Series B
Registrable Shares are included, then the number of shares that may be included
in such Registration Statement and underwriting shall be allocated second among
Investors holding Series A Registrable Shares requesting registration in
proportion, as nearly as practicable, to the respective number of shares of
Common Stock (on an as converted basis that are Series A Registrable Shares)
held by them on the date the Company gives the notice specified in Section
2.2(a). If all such Series A Registrable

-8-



--------------------------------------------------------------------------------



 



Shares are included, then the number of shares that may be included in such
Registration Statement and underwriting shall be allocated finally among
Investors holding any remaining Registrable Shares requesting registration in
proportion, as nearly as practicable, to the respective number of shares of
Common Stock (on an as converted basis) held by them on the date the Company
gives the notice specified in Section 2.2(a). If any Investor would be entitled
to include more shares than such holder has requested to be registered, the
excess shall be allocated among other requesting Investors pro rata in the
manner described in the preceding sentences. In no event shall the number of
shares permitted to be offered by the Company be reduced pursuant to the terms
of this paragraph.
     2.3. Shelf Registration. The Company shall prepare and file with the
Commission a Shelf Registration Statement as promptly as practicable after the
date hereof (and in any event by no later than 30 days after the Closing Date),
and shall use its best efforts to take such steps as are necessary to enable the
Shelf Registration to be declared effective by the Commission as promptly as
practicable after the date hereof. The Shelf Registration Statement shall be on
Form S-3 (except if the Company is not then eligible to register for resale the
Registrable Shares on Form S-3, in which case such Shelf Registration Statement
shall be on such other form as the Company is eligible to use). The Company
shall notify Registration Selling Investor Counsel in writing promptly (in any
event within one Trading Day) after receiving notification from the Commission
that the Shelf Registration Statement has been declared effective.
     2.4. Registration Procedures
     (a) If and whenever the Company is required by the provisions of this
Agreement to use its best efforts to effect the registration of any Registrable
Shares under the Securities Act, the Company shall:

  (i)   prepare and file with the Commission a Registration Statement with
respect to such Registrable Shares and use its best efforts to cause that
Registration Statement to become effective as soon as possible;     (ii)   not
less than (a) five (5) Trading Days prior to the filing of the Shelf
Registration Statement or any related Prospectus or any amendment or supplement
thereto (including any document that would be incorporated or deemed to be
incorporated therein by reference), or (b) ten (10) Trading Days prior to the
filing of any other Registration Statement or any related Prospectus or any
amendment or supplement thereto (including any document that would be
incorporated or deemed to be incorporated therein by reference), the Company
shall (i) furnish to Registration Selling Investor Counsel copies of all such
documents proposed to be filed, which documents (other than those incorporated
or deemed to be incorporated by reference) will be subject to the review of each
Registration Selling Investor and its counsel, and (ii) cause its officers and
directors, counsel and independent certified public accountants to respond to
such inquiries as shall be necessary, in the

-9-



--------------------------------------------------------------------------------



 



      reasonable opinion of respective counsel, to conduct a reasonable
investigation within the meaning of the Securities Act; and the Company shall
not file any Registration Statement or any such Prospectus or any amendments or
supplements thereto to which the Registration Selling Investors holding a
majority of the Registrable Shares to be registered thereunder and their counsel
shall reasonably object, provided that such objection is communicated to the
Company within three (3) Trading Days of receipt of such documents;

  (iii)   as expeditiously as possible prepare and file with the Commission any
amendments and supplements to the Registration Statement and the prospectus
included in the Registration Statement as may be necessary to comply with the
provisions of the Securities Act (including the anti-fraud provisions thereof)
and use its best efforts to keep the Registration Statement continuously
effective:

  (A)   in the case of the Shelf Registration Statement filed pursuant to
Section 2.3, until the earliest of (1) the date on which all of the Registrable
Shares covered by the Shelf Registration Statement have been sold, and (2) the
date on which all of such Registrable Shares may be sold pursuant to paragraph
(k) of Rule 144, as determined by the Company after consultation with legal
counsel; provided that if the Company ceases to keep the Registration Statement
effective by reason of clause 2 herein, the Company must certify to the
Investors, by delivery of a certificate to that effect to each Registration
Selling Investor, that the Registrable Shares may be sold pursuant to paragraph
(k) of Rule 144; and     (B)   in the case of all other registrations, for
(1) 180 days from the effective date or such greater period, up to 360 days, as
an underwriter may require, or (2) such lesser period until all such Registrable
Shares are sold; provided that the number of days specified in this clause
(B) shall not include any day on which a Registration Selling Investor is
restricted from offering or selling Registrable Shares pursuant to
Sections 2.4(b) or (c) below;

  (iv)   in all cases respond as promptly as possible to any comments received
from the Commission with respect to any Registration Statement or any amendment
thereto;     (v)   as expeditiously as possible furnish to each Registration
Selling Investor, without charge, at least one conformed copy of the applicable
Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference, and all exhibits to the extent requested by
such Person (including those previously furnished or

-10-



--------------------------------------------------------------------------------



 



      incorporated by reference) promptly after the filing of such documents
with the Commission;

  (vi)   as expeditiously as possible furnish to each Registration Selling
Investor such reasonable numbers of copies of the Prospectus, including any
preliminary Prospectus, in conformity with the requirements of the Securities
Act, and such other documents as such Registration Selling Investor may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Shares owned by such Registration Selling Investor; and the
Company hereby consents to the use of any such Prospectus and each amendment or
supplement thereto by each Registration Selling Investor in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto;     (vii)   use its best efforts to avoid
the issuance of or, if issued, obtain the withdrawal of (x) any order suspending
the effectiveness of any Registration Statement or (y) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction as soon as reasonably practicable;    
(viii)   as expeditiously as possible (and in the case of the Shelf Registration
Statement, prior to the public offering of Registrable Securities pursuant
thereto) use its best efforts to register or qualify the Registrable Shares
covered by the Registration Statement under the securities or Blue Sky laws of
such states as the Registration Selling Investors shall reasonably request, and
do any and all other acts and things that may be necessary or desirable to
enable the Registration Selling Investors to consummate the public sale or other
disposition in such states of the Registrable Shares owned by the Registration
Selling Investors; provided, however, that the Company shall not be required in
connection with this paragraph (viii) to qualify as a foreign corporation or
execute a general consent to service of process in any jurisdiction; as
expeditiously as possible, cause all such Registrable Shares to be listed on
each securities exchange or automated quotation system on which the same
securities issued by the Company are then listed;     (ix)   promptly provide a
transfer agent and registrar for all such Registrable Shares not later than the
effective date of such registration statement;     (x)   cooperate with the
Registration Selling Investors to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to an effective Registration Statement, which certificates
shall be free, to the extent permitted hereunder and in compliance with
applicable law, of all restrictive legends, and to enable such Registrable
Securities to be in

-11-



--------------------------------------------------------------------------------



 



      such denominations and registered in such names as any such Registration
Selling Investors may request;

  (xi)   promptly make available for inspection by the Registration Selling
Investors, any managing underwriter participating in any disposition pursuant to
such Registration Statement, and any attorney or accountant or other agent
retained by any such underwriter or selected by the Registration Selling
Investors, all financial and other records, pertinent corporate documents and
properties of the Company and cause the Company’s officers, directors, employees
and independent accountants to supply all information reasonably requested by
any such seller, underwriter, attorney, accountant or agent in connection with
such Registration Statement; provided that, unless otherwise mutually agreed by
the Company and the recipient Investor, the Company will not make any material
nonpublic information available to an Investor; and     (xii)   in connection
with an underwritten disposition of Registrable Shares, provide such reasonable
assistance in the marketing of the Registrable Shares as is customary of issuers
in primary underwritten public offerings (including participation by its senior
management in “road shows”).

     (b) At any time when a Prospectus is required to be delivered under the
Securities Act, the Company shall promptly notify each Registration Selling
Investor of any of the following events: (i) the Commission notifies the Company
whether there will be a “review” of the Registration Statement; (ii) the
Commission comments in writing on the Registration Statement (in which case the
Company shall deliver to each Registration Selling Investor a copy of such
comments and of all written responses thereto); (iii) the Registration Statement
or any post-effective amendment is declared effective or a supplement to any
Prospectus forming a part of such Registration Statement has been filed;
(iv) the Commission or any other Federal or state governmental authority
requests any amendment or supplement to the Registration Statement or Prospectus
or requests additional information related thereto; (v) the Commission issues
any stop order suspending the effectiveness of the Registration Statement or
initiates any Suit (as defined in the Purchase Agreement) for that purpose;
(vi) the Company receives notice of any suspension of the qualification or
exemption from qualification of the Registrable Securities for sale in any
jurisdiction, or the initiation or threat of any Suit for such purpose; or
(vii) the financial statements included in the Registration Statement become
ineligible for inclusion therein or any statement made in the Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference is untrue in any material respect or any
revision to the Registration Statement, Prospectus or other document is required
so that it will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If requested, the Registration Selling Investors shall
immediately cease making offers of Registrable Shares pursuant to the
Registration Statement until their

-12-



--------------------------------------------------------------------------------



 



receipt of the copies of the supplemented or amended Prospectus. Following
receipt of the revised Prospectuses, the Registration Selling Investors shall be
free to resume making offers of the Registrable Shares.
     (c) In the event that it is advisable to suspend use of a Prospectus
included in a Registration Statement because continued use would require Adverse
Disclosure, the Company shall notify each Registration Selling Investor to such
effect, and, upon receipt of such notice, each such Registration Selling
Investor shall immediately discontinue any sales of Registrable Shares pursuant
to such Registration Statement until such Registration Selling Investor has
received copies of a supplemented or amended Prospectus or until such
Registration Selling Investor is advised in writing by the Company that the then
current Prospectus may be used and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus. Notwithstanding anything to the contrary herein, the Company
shall not exercise its rights under this Section 2.4(c) to suspend sales of
Registrable Shares for a period in excess of 60 consecutive days or a total of
90 days in any 365-day period; provided that the Company may suspend such sales
for a period of up to 90 consecutive days (and a total of 120 days in a 365-day
period) if the reason for the continued suspension beyond 60 days relates solely
to the preparation of financial statements required to be filed in accordance
with Item 9.01 of Form 8-K under the Exchange Act (in which event the Company
shall use its best efforts to cause such financial statements to be prepared as
promptly as reasonably practicable in the circumstances), and such suspension
period shall automatically terminate two Trading Days after the filing of such
financial statements. In no event shall the Company’s right under this
Section 2.4(c) be exercised to suspend sales of Registrable Shares beyond the
period during which sales of Registrable Shares would require Adverse
Disclosure. After the end of any suspension period under this Section 2.4, the
Company shall use its best efforts (including filing any required supplemental
prospectus) to restore, as promptly as reasonably possible, the effectiveness of
the Registration Statement and the ability of the Registration Selling Investors
to publicly resell their Registrable Securities pursuant to such effective
Registration Statement.
     2.5. Payment of Expenses. The Company will pay all Registration Expenses
for all registrations under this Agreement.
     2.6. Indemnification and Contribution
     (a) In the event of any registration of any of the Registrable Shares under
the Securities Act pursuant to this Agreement, the Company shall indemnify and
hold harmless each Registration Selling Investor and each underwriter of such
Registrable Shares, their respective partners, members, agents, directors,
officers, fiduciaries, investment advisors, brokers (including brokers who offer
and sell Registrable Securities as principal as a result of a pledge or any
failure to perform under a margin call of Common Stock) and employees of each of
them, and each other Person, if any, who controls such Registration Selling
Investor or underwriter within the meaning of the Securities Act or the Exchange
Act and the officers, directors, partners, members, agents and employees of each
such controlling Person (each such Person an “Investor

-13-



--------------------------------------------------------------------------------



 



Indemnified Person”), to the fullest extent permitted by applicable law, from
and against any and all losses, claims, damages, liabilities, settlement costs
and expenses, as incurred, joint or several, that arise out of, relate to or are
based upon (i) any untrue statement or alleged untrue statement of any material
fact contained in any Registration Statement under which such Registrable Shares
were registered under the Securities Act, any preliminary prospectus or final
prospectus contained in the Registration Statement or any amendment or
supplement to such Registration Statement or Prospectus, (ii) the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, or (iii) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act, any
state securities law or any rule or regulation promulgated under the Securities
Act, the Exchange Act or any state securities law in connection with the
Registration Statement or the offering contemplated thereby; and the Company
will reimburse such Investor Indemnified Person for any legal or any other
expenses reasonably incurred by such Investor Indemnified Person in connection
with investigating or defending any such loss, claim, damage, liability or
action; provided, however, that the Company will not be liable to any Investor
Indemnified Person, in any such case to the extent that any such loss, claim,
damage or liability arises out of or is based upon any untrue statement or
omission made (x) in such Registration Statement, preliminary prospectus or
prospectus, or any such amendment or supplement, in reliance upon and in
conformity with information furnished to the Company, in writing, by such Person
specifically for use in the preparation thereof, or (y) in any Registration
Statement, preliminary prospectus or prospectus, or any amendment or supplement
thereto, which was corrected in a subsequent prospectus, or any amendment or
supplement thereto, and such Investor Indemnified Person failed to deliver or
provide a copy of such subsequent prospectus, or amendment or supplement
thereto, to a purchaser of Registrable Shares at or prior to the confirmation of
the sale of such Registrable Shares in any case where such delivery is required
by the Securities Act, provided that the limitation on indemnification provided
by this paragraph shall not apply if such Investor Indemnified Person’s failure
to deliver or provide a copy of the prospectus resulted from the Company’s
failure to furnish such Investor Indemnified Person such prospectus, or
amendment or supplement thereto, on a timely basis to permit such delivery or
provision.
     (b) In the event of any registration of any of the Registrable Shares under
the Securities Act pursuant to this Agreement, each Registration Selling
Investor, severally and not jointly, will indemnify and hold harmless the
Company, each of its directors and officers and each underwriter (if any) and
each Person, if any, who controls the Company or any such underwriter within the
meaning of the Securities Act or the Exchange Act, against any and all losses,
claims, damages, liabilities, settlement costs and expenses arising solely out
of (i) any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement under which such Registrable Shares were
registered under the Securities Act, any preliminary prospectus or final
prospectus contained in the Registration Statement, or any amendment or
supplement to the Registration Statement or Prospectus, or (ii) any omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, if and to the extent
(and only

-14-



--------------------------------------------------------------------------------



 



to the extent) that the statement or omission was made in reliance upon and in
conformity with information relating to such Registration Selling Investor
furnished in writing to the Company by such Registration Selling Investor
specifically for use in connection with the preparation of such Registration
Statement, prospectus, amendment or supplement; provided, however, that the
obligations of a Registration Selling Investor hereunder shall be limited to an
amount equal to the net proceeds to such Registration Selling Investor of
Registrable Shares sold in connection with such registration.
     (c) Each Indemnified Person shall give notice to the Indemnifying Person
promptly after such Indemnified Person has actual knowledge of any claim as to
which indemnity may be sought, and shall permit the Indemnifying Person to
assume the defense of any such claim or any litigation resulting therefrom;
provided, that counsel for the Indemnifying Person, who shall conduct the
defense of such claim or litigation, shall be approved by the Indemnified Person
(whose approval shall not be unreasonably withheld, conditioned or delayed); and
provided further, that the failure of any Indemnified Person to give notice as
provided herein shall not relieve the Indemnifying Person of its obligations
under this Section 2.6 except to the extent that the Indemnifying Person is
actually prejudiced by such failure. The Indemnified Person may participate in
such defense at such party’s expense; provided, however, that the Indemnifying
Person shall pay such expense if the Indemnified Person reasonably concludes
that representation of such Indemnified Person by the counsel retained by the
Indemnifying Person would be inappropriate due to actual or potential conflicts
of interests between the Indemnified Person and any other party represented by
such counsel in such proceeding; and provided further, that in no event shall
the Indemnifying Person be required to pay the expenses of more than one law
firm per jurisdiction as counsel for the Indemnified Person. The Indemnifying
Person also shall be responsible for the expenses of such defense if the
Indemnifying Person does not elect to assume such defense. No Indemnifying
Person, in the defense of any such claim or litigation shall, except with the
consent of each Indemnified Person, consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnified Person of a release from
all liability in respect of such claim or litigation, and no Indemnified Person
shall consent to entry of any judgment or settle such claim or litigation
without the prior written consent of the Indemnifying Person, which consent
shall not be unreasonably withheld, conditioned or delayed.
     (d) In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in this Section 2.6 is
due in accordance with its terms but for any reason is held to be unavailable to
an Indemnified Person in respect to any losses, claims, damages and liabilities
referred to herein, then the Indemnifying Person shall, in lieu of indemnifying
such Indemnified Person, contribute to the amount paid or payable by such
Indemnified Person as a result of such losses, claims, damages or liabilities to
which such party may be subject in such proportion as is appropriate to reflect
the relative fault of the Company on the one hand and the Registration Selling
Investors on the other in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities. The relative fault

-15-



--------------------------------------------------------------------------------



 



of the Company and the Registration Selling Investors shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of material fact related to information supplied by the Company or the
Registration Selling Investors and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The Company and the Registration Selling Investors agree that it would
not be just and equitable if contribution pursuant to this Section 2.6(d) were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to above.
Notwithstanding the provisions of this Section 2.6(d), in no case shall any one
Registration Selling Investor be liable or responsible for any amount in excess
of the net proceeds received by such Registration Selling Investor from the
offering of Registrable Shares; provided, however, that no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. Any party entitled to contribution
will, promptly after receipt of notice of commencement of any action, suit or
proceeding against such party in respect of which a claim for contribution may
be made against another party or parties under this Section 2.6(d), notify such
party or parties from whom contribution may be sought, but the omission so to
notify such party or parties from whom contribution may be sought shall not
relieve such party from any other obligation it or they may have thereunder or
otherwise under this Section 2.6(d). No party shall be liable for contribution
with respect to any action, suit, proceeding or claim settled without its prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.
     (e) The indemnity and contribution agreements contained in this Section 2.6
are in addition to any other liability that any Indemnifying Person may have to
any Indemnified Person.
     2.7. Other Matters with Respect to Underwritten Offerings. In the event
that Registrable Shares are sold pursuant to a Registration Statement in an
underwritten offering pursuant to Section 2.1, the Company agrees to (a) enter
into an underwriting agreement containing customary representations and
warranties with respect to the business and operations of the Company and
customary covenants and agreements to be performed by the Company, including
customary provisions with respect to indemnification by the Company of the
underwriters of such offering; (b) use its best efforts to cause its legal
counsel to render customary opinions to the underwriters with respect to the
Registration Statement; and (c) use its best efforts to cause its independent
public accounting firm to issue customary “cold comfort letters” to the
underwriters with respect to the Registration Statement.
     2.8. Information by Holder. Each holder of Registrable Shares included in
any registration shall furnish to the Company such customary information
regarding such holder and the distribution proposed by such holder as the
Company may reasonably request in writing and that is required under applicable
laws, rules and regulations. Each holder of Registrable Shares included in any
registration shall provide the Company with written

-16-



--------------------------------------------------------------------------------



 



notice within 10 business days of the sale of any Registrable Shares pursuant to
such registration.
     2.9. Termination. The rights and obligations under this Section 2 shall
terminate with respect to an Investor on the earlier of (a) the date on which
all of the Registrable Shares owned by that Investor and covered by the Shelf
Registration Statement or another Registration Statement have been sold, and
(b) the date on which all of the Registrable Shares owned by that Investor may
be sold within a single 90-day period under Rule 144 (as determined by such
Investor after consultation with legal counsel). Notwithstanding the foregoing,
the right and obligations of the Company and the Registration Selling Investors
under Section 2.6 (relating to indemnification) shall survive any termination of
this Agreement or any part thereof.
3. Board of Directors.
     3.1. Series B Director and Series A Director.
     (a) If the Series B Director was named prior to the Closing, then the
Company confirms that, effective contemporaneously with the execution and
delivery of this Agreement, such individual has become a director of the
Company, pursuant to the right of the Investors holding Series B Stock to
designate the Series B Director and that Michael Pehl is the Series A Director,
pursuant to the right of the Investors holding Series A Stock to designate the
Series A Director. If the Series B Director was not so named in advance of the
Closing, then the Company shall take all necessary action to cause such person,
promptly but in no event later than fifteen days after his designation, to
become a member of the Board.
     (b) The Company agrees that, if at any time (i) Series A Shares are
outstanding and the Investors holding the Series A Stock are unable to designate
a Director under Section 3(b) of the Series A Certificate by reason of the
operation of the formula set forth therein, or (ii) Series B Shares are
outstanding and the Investors holding the Series B Stock are unable to designate
a Director under Section 3(b) of the Series B Certificate by reason of the
operation of the formula set forth therein the Board of Directors shall, to the
extent permitted by the Bylaws of the Company, increase the size of the Board of
Directors to such number as will then enable the Investors to designate the
Series A Director or Series B Director, as applicable (in either case, such
number of Directors is referred to herein as the “Required Number of
Directors”). If at any time the Bylaws of the Company prevent the Board of
Directors from increasing the size of the Board of Directors to the Required
Number of Directors, the Board of Directors shall submit to the Company’s
stockholders for their approval an amendment to the Bylaws that will allow an
increase in the size of the Board of Directors to at least the Required Number
of Directors.
     (c) In the event that the board of directors of any Subsidiary is expanded
beyond the number of members existing as of the date hereof (for reasons other
than compliance with local law), the Company shall cause the Directors to be
elected to the board of directors of such Subsidiary and to provide to the
Directors the same rights

-17-



--------------------------------------------------------------------------------



 



with respect to such Subsidiary as provided by the Company to the Series B
Director and the Series A Director hereunder.
     (d) The Company and the Investors agree to take any such further actions as
may be necessary or desirable to effect the election, from time to time in the
future, of the Directors to (i) the Board of Directors and (ii), if and when
applicable, the board of directors of each Subsidiary.
     (e) No individual designated to serve on the Board of Directors as a
Director shall be deemed to be the deputy of or otherwise required to discharge
his or her duties under the direction of, or with special attention to the
interests of, the Investors.
     3.2. Designation of Series B Director and Series A Director.
     (a) The Company shall provide each Investor with at least 20 days’ prior
written notice (a “Company Election Notice”) of any intended mailing of a notice
to stockholders for a meeting or other action relating to an election of
directors. The Company Election Notice shall specify (i) the date of such
meeting, (ii) the date on which such mailing is intended to be made, and
(iii) the name or names of the directors of the Company whose terms are to
expire at such meeting.
     (b) If (i) the term of the Series B Director is expiring as indicated in
the Company Election Notice and (ii) DMC III (the “Series B Nominator”) owns any
shares of Series B Stock on the record date for such election, then the Series B
Nominator shall confer with the other Investors holding shares of Series B Stock
regarding the individual to be nominated for election as the Series B Director,
and after such discussion shall have the right to nominate, in its sole
discretion, the individual who shall be presented for election by the holders of
the Series B Stock, in accordance with the Certificate relating to the Series B
Stock, as the Series B Director. If (i) the term of the Series A Director is
expiring as indicated in the Company Election Notice and (ii) DMC III (the
“Series A Nominator” owns any shares of Series A Stock on the record date for
such election, then the Series A Nominator shall confer with the other Investors
holding shares of Series A Stock regarding the individual to be nominated for
election as the Series A Director, and after such discussion shall have the
right to nominate, in its sole discretion, the individual who shall be presented
for election by the holders of the Series A Stock, in accordance with the
Certificate relating to the Series A Stock, as the Series A Director. The
Series B Nominator or the Series A Nominator, as the case may be, shall give
written notice to the other Investors and the Company, no later than 15 days
after receipt of the applicable Company Election Notice, of such individual to
be nominated for election as the Series B Director or the Series A Director,
respectively, for election to the Board of Directors as of the date of such
meeting.
     (c) If (i) a Director is one of the directors whose term is indicated in
Company Election Notice as expiring and (ii) DMC III does not own any shares of
Series B Stock or Series A Stock, as applicable, on the record date for such
election, the Investors holding in the aggregate at least a majority of the
shares of Series B Stock or Series A Stock, as the case may be, on the record
date for such election shall give

-18-



--------------------------------------------------------------------------------



 



written notice to the other Investors and the Company, no later than 15 days
after receipt of the Company Election Notice, of the individual to be designated
by them for election to the Board of Directors as of the date of such meeting.
     (d) If the Company fails to receive notice from either the Series B
Nominator or the Series A Nominator, or other applicable Investors as provided
in Section 3.2(b) or 3.2(c), respectively, then the individual then serving as
the Series B Director or the Series A Director, as the case may be, shall be
deemed to have been designated for reelection.
     (e) The Investors agree to vote any Shares or Common Stock owned or
controlled by them in favor of the election of the individuals designated
pursuant to Section 3.2(b), 3.2(c) or 3.2(d), as the case may be, or otherwise
in accordance with the applicable Certificate, to the Board of Directors as the
Series B Director or the Series A Director, as the case may be, at such meeting
or in any consent in lieu of a meeting of the shareholders that is the subject
of a Company Election Notice.
     3.3. Observer Rights. The Company shall give EMC written notice of each
meeting of the Board of Directors and each committee thereof at least at the
same time and in the same manner as notice is given to the directors, and the
Company shall permit a representative of EMC to attend as a non-voting observer
all meetings of the Board of Directors and all committees thereof. The Company
shall deliver to the representative of EMC all written materials and other
information (including without limitation copies of meeting minutes) given to
directors in connection with such meetings at the same time such materials and
information are given to the directors. EMC understands and acknowledges that
the Board of Directors (or a committee of the Board of Directors, as the case
may be) shall have and reserve the right to exclude the observer from all or any
portion of a meeting to the extent (i) necessary to preserve attorney client
privilege or (ii) the Board of Directors (or such committee), in its sole
discretion, deems the presence of such observer to be inconsistent with the
Company’s goal of adhering to best practices of corporate governance or
otherwise inadvisable under then-current laws, rules, regulations, including any
guidelines and interpretations thereof set forth or proposed by the Nasdaq Stock
Market or any exchange on which the Common Stock is then traded. The Company
shall use its best efforts to provide such observer with as much advance notice
as is reasonably practicable of such need for exclusion. If any action is
proposed to be taken by written consent in lieu of a meeting of the Board of
Directors or any committee thereof, the Company shall give written notice
thereof to EMC on or before the effective date of such consent describing in
reasonable detail the nature and substance of such proposed action. If and to
the extent that the board of directors of a Subsidiary shall be expanded and
include the Series B Director and the Series A Director, pursuant to Section
3.1(c), then the Company shall cause the applicable Subsidiary to provide to EMC
the same rights with respect to such Subsidiary as provided by the Company to
EMC hereunder. Notwithstanding the foregoing, (a) the observer rights granted
pursuant to this Section 3.3 shall be subject to EMC and the observer complying
with the Company Policies, and (b) EMC agrees, and any EMC observer will agree,
to hold in confidence all confidential information concerning the Company
provided to EMC or learned by EMC in connection with its rights under this
Section 3.3, using the same degree of care as EMC uses to protect its own
confidential

-19-



--------------------------------------------------------------------------------



 



information, except to the extent otherwise required by law and any other
regulatory process to which EMC is subject. The Company agrees to grant Advent
or any affiliate thereof observer rights for one individual under the same terms
and conditions set forth above for EMC upon receipt of written notice from
Advent requesting observer rights for itself or any affiliate.
     3.4. Other Covenants.
     (a) For so long as any Director is serving on the Board of Directors:

  (i)   The Company shall reimburse the Director for his or her respective
reasonable out-of-pocket expenses incurred in attending meetings of the Board of
Directors or any committee thereof, to the extent provided in, and in accordance
with, the Company’s reimbursement policy in effect from time to time with
respect to other directors who are not employees of the Company or a Subsidiary.
A Director shall be entitled to receive such fees or other compensation as may
be paid by the Company from time to time to directors who are not employees of
the Company or a Subsidiary.     (ii)   The Company’s Certificate of
Incorporation shall at all times provide for the indemnification of the members
of the Board of Directors to the fullest extent provided by the Delaware General
Corporation Law and to the maximum extent provided in any indemnification
agreement entered into between the Company and any of its directors and
officers. In the event that the Company or any of its successors or assigns
(i) consolidates with or merges into any other entity and shall not be the
continuing or surviving corporation in such consolidation or merger or
(ii) transfers all or substantially all of its properties and assets to any
entity, then, and in each such case, to the extent necessary, proper provision
shall be made so that the successors and assigns of the Company assume the
obligations of the Company with respect to indemnification of members of the
Board of Directors as contained in the Company’s Certificate of Incorporation.  
  (iii)   The Company shall use its best efforts to carry and maintain any
insurance against directors’ and officers’ liability to cover each Director to
the same extent as directors elected by the holders of Common Stock; provided,
however, that the amount of such coverage shall not be less than $15,000,000.

     (b) For so long as the representative of EMC attends as a non-voting
observer all meetings of the Board of Directors and all committees thereof, the
Company shall reimburse the representative of EMC for his or her reasonable
out-of-pocket expenses incurred in attending meetings of the Board of Directors
or any committee thereof, to the extent provided in, and in accordance with, the
Company’s reimbursement policy in effect from time to time with respect to
directors who are not employees of the Company or a Subsidiary.

-20-



--------------------------------------------------------------------------------



 



     (c) By executing the signature page to this Agreement, each of the
Investors hereby (i) acknowledges the receipt of a copy of each Company Policy
as in effect on the date hereof, and (ii) agrees to comply with such Company
Policies.
4. Additional Covenants.
     4.1. Compliance with Federal Securities Laws. With a view to making
available to the Investors the benefits of Rule 144 and any other rule or
regulation of the Commission that may at any time permit a Holder to sell
securities of the Company to the public without registration, and with a view to
making it possible for Investors to have the Registrable Shares registered for
resale pursuant to a registration on Form S-3 (or any successor form), the
Company shall:
     (a) use its best efforts to make and keep current public information about
the Company available, as those terms are understood and defined in Rule 144, at
all times;
     (b) use its best efforts to file with the Commission in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act;
     (c) use its best efforts to comply with the applicable provisions of the
Sarbanes-Oxley Act that are currently in effect and to comply with any other
applicable provisions of the Sarbanes-Oxley Act not currently in effect as such
provisions become effective; and
     (d) furnish to any Investor upon request (i) a written statement by the
Company as to its compliance with the reporting requirements of Rule 144 and
(ii) such other reports and documents of the Company as such Investor may
reasonably request to avail itself of any similar rule or regulation of the
Commission allowing it to sell any Registrable Shares without registration.
     4.2. Other Registration Rights. Subsequent to the date hereof, the Company
shall not enter into any Other Registration Rights with any Other Registration
Rights Holder unless such Other Registration Rights do not conflict in any
material respect with the provisions of this Agreement. Other Registration
Rights shall not be deemed to conflict with this Agreement solely as a result of
a grant of incidental registration rights to the Other Registration Rights
Holders with respect to a Registration Statement filed pursuant to Section 2.1;
provided that:

  (i)   Investors are granted the right to exercise incidental registration
rights with respect to any registration required by such Other Registration
Rights Holders to be made by the Company;     (ii)   if a managing underwriter
advises the Company that marketing factors require a limitation on the number of
shares to be underwritten in an offering made at the request of the Other
Registration Rights Holders,

-21-



--------------------------------------------------------------------------------



 



      the shares held by such Other Registration Rights Holders shall be
excluded first, before any shares of the Investors are excluded; and

  (iii)   if a managing underwriter advises the Company that marketing factors
require a limitation on the number of shares to be underwritten in an offering
requested under Section 2.1, the shares held by such Other Registration Rights
Holders shall be excluded first, before any shares of the Investors are
excluded.

     4.3. Financial and Business Information. From and after the date hereof,
the Company shall deliver to each Investor:
     (a) Annual Statements. As soon as practicable after the end of each fiscal
year of the Company, and in any event within ninety (90) days thereafter:

  (i)   consolidated and consolidating balance sheets of the Company and any
subsidiaries at the end of such year;     (ii)   consolidated and consolidating
statements of income, stockholders’ equity and cash flows of the Company and any
subsidiaries for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and accompanied
by an opinion thereon of independent certified public accountants of recognized
national standing selected by the Company, which opinion shall state that such
financial statements fairly present the financial position of the Company and
any subsidiaries on a consolidated basis and have been prepared in accordance
with GAAP (except as described in the notes thereto and for changes in
application in which such accountants concur) and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and accordingly included
such tests of the accounting records and such other auditing procedures as were
considered necessary in the circumstances; and     (iii)   comparisons of each
pertinent item in (i) and (ii) above to the operating and capital budget
referred to in Section 4.3(b) below.

     (b) Quarterly Statements. As soon as practicable after the close of each of
the first three (3) fiscal quarters of each fiscal year of the Company, a
consolidated balance sheet, statement of income and statement of cash flows of
the Company and any subsidiaries as at the close of such quarter and covering
operations for such quarter and the portion of the Company’s fiscal year ending
on the last day of such quarter, all in reasonable detail and prepared in
accordance with GAAP, subject to audit and year-end adjustments, setting forth
in each case in comparative form the figures for the comparable period of the
previous fiscal year, and a summary written analysis of such comparison.

-22-



--------------------------------------------------------------------------------



 



     (c) Audit Reports. As soon as practicable after receipt thereof, a copy of
any financial report and internal control letter submitted to the Company by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Company.
     (d) Other Reports. As soon as practicable after receipt thereof, one copy
of each financial statement, report, notice of proxy statement, if any, sent by
the Company to stockholders generally, of each written communication received by
the Company from any domestic or foreign securities exchange, the Commission or
any foreign regulatory authority performing functions similar to the Commission.
     (e) Corporate Governance. The Investors and the Company agree that the
preparation and discussion of the information set forth in Section 4.3(e)(i),
(ii) and (iii) below are in the best interests of the Company and that the
Company will (x) prepare such information and make it available to any member of
the Board of Directors and (y) discuss the information with its Board of
Directors unless otherwise directed by the Board of Directors. The Company shall
deliver such information to an Investor upon an investors written request only
after compliance with Section 5 hereof by such Investor and the Company.

  (i)   Business Plans and Budgets. At least thirty (30) days prior to the end
of each fiscal year, (A) an annual business plan setting forth the anticipated
strategic business activities and goals, including an expected operating budget,
of the Company and projections of operating results, prepared on a quarterly
basis, and (B) an annual capital budget describing the intended capital
investment strategy of the Company that has been approved and adopted by the
Board.     (ii)   Quarterly Statements. As soon as practicable after the close
of each of the first three (3) fiscal quarters of each fiscal year of the
Company, the Company shall also provide comparisons of each pertinent item
required by 4.3(b) to the operating and capital budget referred to in
Section 4.3(e)(i) above.     (iii)   Monthly Statements. Within thirty (30) days
after the end of each month, a consolidated balance sheet, statement of income
and statement of cash flows of the Company and any subsidiaries as at the close
of such month and covering operations for such month and the portion of the
Company’s fiscal year ending on the last day of such quarter, all in reasonable
detail and prepared in accordance with GAAP, subject to audit and year-end
adjustments, setting forth in each case in comparative form the figures for the
comparable period of the previous fiscal year, and a summary written analysis of
such comparison. The Company shall also provide comparisons of each pertinent
item to the operating and capital budget referred to in Section 4.3(e)(i) above.

-23-



--------------------------------------------------------------------------------



 



     (f) Company Policies. The business and financial information rights granted
pursuant to this Section 4.3 shall be subject to the Investors’ continuing
compliance with the Company Policies.
     4.4. Amendments to Series B Certificate and Series A Certificate.
     (a) If, due to a future change in the applicable rules or regulations of
the Nasdaq Stock Market or other applicable market or exchange, shares of
Series A Stock and/or Series B Stock may be afforded a greater number of votes
(the “Increased Maximum Vote Allowed”) than the Maximum Per Share Preferred Vote
(as defined in the applicable Series A Certificate and Series B Certificate)
without requiring approval of the stockholders of the Company, the Company and
the Investors shall take such actions as may be necessary to amend Section 3(a)
of the Series A Certificate and Series B Certificate to increase the Maximum Per
Share Preferred Vote to equal the Increased Maximum Vote Allowed.
     (b) If, due to a future change in the applicable rules or regulations of
the Nasdaq Stock Market or other applicable market or exchange, the Series A
Stock may be converted into a greater number of shares of Common Stock (the
“Increased Conversion Threshold Allowed”) than the Conversion Threshold (as
defined in the Series A Certificate) without requiring approval of the
stockholders of the Company, the Company and the Investors shall take such
actions as may be necessary to amend Section 4(a)(ii) of the Series A
Certificate to increase the Conversion Threshold to equal the Increased
Conversion Threshold Allowed.
     4.5. Available Copy. The Secretary of the Company shall maintain an
original copy of this Agreement, duly executed by each of the parties hereto, at
the principal executive office of the Company and shall make such copy available
for inspection by any Person requesting it.
     5. Nonpublic Information. Neither the Company nor any Person acting on its
behalf shall provide any Investor with any material, nonpublic information about
the Company unless, in advance of the delivery of such information, the Investor
consents to the receipt of such information and agrees to maintain the
confidentiality of such information in writing, regardless of whether the
delivery of such information is otherwise required pursuant to the terms of this
Agreement or any other Transaction Document (as defined in the Purchase
Agreement). The Company understands and confirms that each of the Investors will
rely on the foregoing covenant in effecting transactions in securities of the
Company.
     6. General.
     6.1. Use of Best Efforts. Where this Agreement requires the “best efforts”
of the Company, it is understood and agreed that the Company shall not be
required by its obligation to undertake “best efforts” to incur any
extraordinary and material expense or undertake or engage in any litigation.
     6.2. Notices. All notices, certificates, deliverables required by this
Agreement, requests and other communications to any party hereunder shall be in
writing (including

-24-



--------------------------------------------------------------------------------



 



facsimile or similar writing) and shall be given to such party at its address or
facsimile number set forth on the signature page hereof, or such other address
or facsimile number as such party may hereinafter specify for the purpose of
this Section 6.2 to the party giving such notice. Each such notice, request or
other communication shall be effective (a) if given by facsimile transmission,
when such facsimile is transmitted to the facsimile number specified on the
signature pages of this agreement and the appropriate confirmation is received
or, (b) if given by mail, 72 hours after such communication is deposited in the
mails with first class postage prepaid, addressed as aforesaid or, (c) if given
by any other means, when delivered at the address specified on the signature
pages of this Agreement. Copies of anything sent pursuant to this Agreement to
any party shall be sent at the same time to the address or facsimile number of
the persons designated on the signature page hereof to receive copies, or such
other person, address or facsimile number as such party may hereinafter specify
for the purpose of this Section 6.2 to the party giving such notice.
     6.3. Amendments and Waivers. Other than with regard to the provisions of
Section 2, this Agreement may be amended or terminated and the observance of any
term of this Agreement may be waived with respect to all parties to this
Agreement (either generally or in a particular instance and either retroactively
or prospectively), with the written consent of the Company and Investors holding
at least a majority of the Series A Stock and Series B Stock, each voting as a
separate class, then held by Investors. The provisions of Section 2 may be
amended or terminated and the observance of any term of Section 2 may be waived
with respect to all parties to this Agreement (either generally or in a
particular instance and either retroactively or prospectively), with the written
consent of the Company and Investors holding at least a eighty-five percent
(85%) of the Series B Stock and Series A Stock, each voting as a separate class,
then held by Investors. Notwithstanding the foregoing, this Agreement may not be
amended or terminated and the observance of any term hereunder may not be waived
with respect to any Investor without the written consent of such Investor unless
such amendment, termination or waiver applies to all Investors in the same
fashion. The Company shall give prompt written notice of any amendment or
termination of this Agreement or waiver hereunder to any party hereto that did
not consent in writing to such amendment, termination or waiver. Any amendment,
termination or waiver effected in accordance with this Section 6.3 shall be
binding on all parties hereto, even if they do not execute such consent. No
waivers of or exceptions to any term, condition or provision of this Agreement,
in any one or more instances, shall be deemed to be, or construed as, a further
or continuing waiver of any such term, condition or provision.
     6.4. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that the Company may not assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement without
the written consent of Investors holding at least a majority of the Series B
Stock and Series A Stock, each voting as a separate class, then held by
Investors.
     6.5. Transfer of Rights. Provided that the Company is given written notice
by the Investor at the time of each transfer stating the name and address of the
transferee and identifying the securities with respect to which the rights under
this Agreement are being assigned, the rights under this Agreement may be
transferred in whole or in part in

-25-



--------------------------------------------------------------------------------



 



connection with the transfer of Registrable Shares, Series A Stock, Series B
Stock or Warrants. Notwithstanding the foregoing, if such transfer is subject to
covenants, agreements or other undertakings restricting transferability of the
rights under this Agreement shall not be transferred in connection with such
transfer unless such transfer unless such transfer complies with all such
covenants, agreements and other undertakings. In all cases, such rights shall
not be transferred unless the transferee thereof executes a Counterpart. If any
Investor transfers to another Person and such Person becomes a party to this
Agreement, such Person shall be deemed an Investor for all purposes hereof.
     6.6. Governing Law; Venue; Waiver of Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by and construed and enforced in accordance with the internal
laws of the State of Delaware. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the State of
Delaware, for the adjudication of any dispute hereunder or in connection with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, or that
such suit, action or proceeding is improper. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each of the parties hereby
waives all rights to a trial by jury.
     6.7. Entire Agreement. This Agreement constitutes the entire agreement and
understanding among the parties hereto with respect to the subject matter of
this Agreement and supersedes any and all prior agreements and understandings,
written or oral, relating to such subject matter, including without limitation
the Original IRA.
     6.8. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.
     6.9. Headings. The headings in this Agreement are included for convenience
of reference only and shall be ignored in the construction or interpretation
hereof.
     6.10. Counterparts; Facsimile Signatures; Effectiveness. This Agreement may
be executed in any number of counterparts (including facsimile signature) each
of which shall be an original with the same effect as if the signatures thereto
and hereto were upon the same instrument. This Agreement shall become effective
when each party hereto shall have received a counterpart hereof signed by the
other party hereto.
[signature pages follow]

-26-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Investor Rights
Agreement to be duly executed by their respective authorized signatories as of
the date first above written.

          MTI TECHNOLOGY CORPORATION    
 
       
By:
       
 
        Name:     Title:    

 
Address for notices:
 
MTI Technology Corporation
14661 Franklin Avenue
Tustin, California 92780
Attention:
Facsimile:
 
with a copy to:
Morrison & Foerster LLP
19900 MacArthur Boulevard, 12th Floor
Irvine, California 92612
Attention: Tamara Tate, Esq.
Facsimile: (949) 251-0900

[Investor signature pages follow]

S-1



--------------------------------------------------------------------------------



 



 
INVESTORS:
 
DIGITAL MEDIA & COMMUNICATIONS III LIMITED PARTNERSHIP
DIGITAL MEDIA & COMMUNICATIONS III-A LIMITED PARTNERSHIP
DIGITAL MEDIA & COMMUNICATIONS III-B LIMITED PARTNERSHIP
DIGITAL MEDIA & COMMUNICATIONS III-C LIMITED PARTNERSHIP
DIGITAL MEDIA & COMMUNICATIONS III-D C.V.
DIGITAL MEDIA & COMMUNICATIONS III-E C.V.

 
By: Advent International Limited Partnership, General Partner
By: Advent International Corporation, General Partner

         
By:
       
 
        Name: Michael Pehl     Title: Partner    

 
Address for notices:
 
c/o Advent International Corporation
 
75 State Street
Boston, Massachusetts 02109
Attention: Michael Pehl
                  Partner
Facsimile: 617.951.0566
 
With a copy to:
 
Pepper Hamilton LLP
3000 Two Logan Square
18th and Arch Streets
Philadelphia, Pennsylvania 19103
Attention: Julia D. Corelli, Esquire
Facsimile: 215.981.4750

Investor Signature Page to Investor Rights Agreement

 



--------------------------------------------------------------------------------



 



 
ADVENT PARTNERS DMC III LIMITED PARTNERSHIP
ADVENT PARTNERS II LIMITED PARTNERSHIP
 
By: Advent International Corporation, General Partner

         
By:
       
 
        Name: Michael Pehl     Title: Partner    

 
Address for notices:
 
c/o Advent International Corporation
 
75 State Street
Boston, Massachusetts 02109
Attention: Michael Pehl
               Partner
Facsimile: 617.951.0566
 
With a copy to:
 
Pepper Hamilton LLP
3000 Two Logan Square
18th and Arch Streets
Philadelphia, Pennsylvania 19103
Attention: Julia D. Corelli, Esquire
Facsimile: 215.981.4750

Investor Signature Page to Investor Rights Agreement

 



--------------------------------------------------------------------------------



 



          EMC CORP.    
 
       
 
       
By:
       
 
        Name:     Title:    

 
Address for notices:
 
176 South Street
Hopkinton, Massachusetts 01748
Attention: C. Matthew Olton, Esquire
                  Senior Corporate Counsel
Facsimile: 508.497.6915
 
With a copy to:
 
Pepper Hamilton LLP
3000 Two Logan Square
18th and Arch Streets
Philadelphia, Pennsylvania 19103
Attention: Julia D. Corelli, Esquire
Facsimile: 215.981.4750

Investor Signature Page to Investor Rights Agreement

 



--------------------------------------------------------------------------------



 



Exhibit E
MTI Technology Corporation
14661 Franklin Avenue
Tustin, California 92780
___________, 2005

     
To:
  Digital Media & Communications III Limited Partnership
 
  c/o Advent International Corporation
 
  75 State Street
 
  Boston, Massachusetts 02109

          This letter is being issued in connection with the acquisition by
Digital Media & Communications III Limited Partnership (“DMC III”) of _________
shares of Series B Convertible Preferred Stock (“Series B Preferred Stock”)
issued by MTI Technology Corporation (“MTI” or the “Company”), pursuant to the
terms and conditions set forth in that certain Securities Purchase Agreement,
dated as of _________ (“Purchase Agreement”). Unless otherwise stated,
capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Amended and Restated Investor Rights Agreement among the
Company and the purchasers of the Series B Preferred Stock dated the date
hereof. On June 27, 2004, DMC III entered into a substantially similar letter
(the “2004 Letter”) with the Company in connection with its acquisition of
Series A Convertible Preferred Stock (the “Series A Preferred Stock”) issued by
the Company. This letter amends and restates the 2004 Letter. DMC III desires to
actively assist the Company in developing, reviewing and considering certain
proposals and suggestions relating to the management of the Company’s business
and the Company desires such assistance. In order to facilitate DMC III’s input
with respect to the management of the business of the Company, the Company
agrees:
          1. For so long as DMC III owns shares of Series B Preferred Stock,
Series A Preferred Stock or Warrants (or shares of Common Stock issued upon the
exercise of any of them) representing, or that would represent upon exercise,
conversion or otherwise, one (1%) of the Company’s voting securities then issued
and outstanding, the Company hereby grants to DMC III the management rights
described below and further agrees that it will give due consideration to such
input as may be provided by DMC III in exercise of such rights:
            a) the right to receive financial statements, operating reports and
budgets and other financial reports on a regular basis describing MTI’s
financial performance, material developments or events and significant
proposals, and to consult with and advise the management of MTI on matters
materially affecting the business and affairs of MTI;
            b) the right to submit business proposals or suggestions to MTI’s
management from time to time with the requirement that MTI’s management agree to
discuss such proposals or suggestions with DMC III within a reasonable period
after such submission, the right to call a meeting with management in order to
discuss such proposals or suggestions, and the right to submit such proposals or
suggestions to the Board of Directors of MTI if not adopted or implemented by
management;
            c) the right to discuss the business operations, properties and
financial and other

 



--------------------------------------------------------------------------------



 



Digital Media & Communication III Limited Partnership
c/o Advent International Corporation
_________, 2005
Page 2 of 4
conditions of MTI with MTI’s officers, employees and directors; and
            d) the right to examine the books and records of MTI and inspect
MTI’s business premises and other properties during normal business hours and on
reasonable notice;
            e) the right to visit the Company’s business premises and other
properties during normal business hours and on reasonable notice; and
            f) the right to request such other information at reasonable times
and intervals in light of the Company’s normal business operations concerning
the general status of the Company’s business, financial condition and operations
but only to the extent such information is reasonably available to the Company
and in a format consistent with how the Company maintains such information.
          2. For so long as DMC III owns shares of Series B Preferred Stock,
Series A Preferred Stock or Warrants (or shares of Common Stock issued upon
exercise of any of them) representing, or that would represent upon exercise,
conversion or otherwise, one (1%) of the Company’s voting securities then issued
and outstanding, then DMC III shall have the following rights, subject, in all
cases, to paragraph 3 below:
            a) in the event that DMC III and/or its affiliates have the right
under the Series A Certificate, the Series B Certificate or the Amended and
Restated Investor Rights Agreement to appoint a Series B Director or a Series A
Director, the right to send such director to all meetings of committees of the
Board of Directors of the Company to which the Series B Director or a Series A
Director has not been appointed, in a non-voting observer capacity; and
            b) in the event that DMC III and its affiliates no longer have the
right under the Series A Certificate, the Series B Certificate or the Amended
and Restated Investor Rights Agreement to appoint a Series B Director or a
Series A Director, (i) the right to send one representative to attend all
meetings of the Company’s Board of Directors, and all meetings of each committee
of the Board of Directors, in a non-voting observer capacity, and (ii) the right
to receive copies of all notices, minutes, consents and other materials the
Company provides to its directors in connection with any meeting, except for
materials pertaining to the portion of any meeting from which a representative
of DMC III is excluded pursuant to paragraph 3 below.
     3. DMC III understands and acknowledges that the Board of Directors (or a
committee of the Board of Directors, as the case may be) shall have and reserve
the right to exclude the director (with respect to committee meetings attended
pursuant to paragraph 2(a) above, or other representative attending a meeting
under paragraph 2(b) above (in either case, a “Representative”) from all or any
portion of a meeting to the extent (i) necessary to preserve attorney client
privilege or (ii) the Board of Directors (or such committee), in its sole
discretion, deems the presence of such Representative to be inconsistent with
the Company’s goal of adhering to best practices of corporate governance or
otherwise inadvisable under then-current laws, rules, regulations, including any

 



--------------------------------------------------------------------------------



 



Digital Media & Communication III Limited Partnership
c/o Advent International Corporation
_________, 2005
Page 3 of 4
guidelines and interpretations thereof set forth or proposed by Nasdaq or any
exchange on which the Common Stock is then traded.
          4. Neither the Company nor any Person acting on its behalf shall
provide DMC III and any representative of DMC III with any material, nonpublic
information about the Company unless, in advance of the delivery of such
information, DMC III and any representative of DMC III consents to the receipt
of such information and agrees to maintain the confidentiality of such
information in writing, regardless of whether the delivery of such information
is otherwise required pursuant to the terms of this Agreement. The Company
understands and confirms that DMC III and any representative of DMC III will
rely on the foregoing covenant in effecting transactions in securities of the
Company. The rights granted pursuant to this letter agreement shall be subject
to DMC III and any representative of DMC III complying with the Company
Policies.
          5. The rights described herein shall terminate and be of no further
force or effect when DMC III no longer holds securities of the Company
representing, or that would represent upon exercise, conversion or otherwise,
one (1%) of the Company’s voting securities then issued and outstanding.
            The rights afforded by this letter agreement shall be assignable to
any other Advent Fund (as defined in the Purchase Agreement); provided that such
assignee shall be bound by the obligations and restrictions set forth in this
letter agreement.
            Please acknowledge your agreement by signing below and returning a
copy to the Company.

            Sincerely,


MTI TECHNOLOGY CORPORATION
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Digital Media & Communication III Limited Partnership
c/o Advent International Corporation
_________, 2005
Page 4 of 4
Acknowledged and agreed to as of the date first set forth above by:

     
DIGITAL
  MEDIA & COMMUNICATIONS III LIMITED PARTNERSHIP
 
   
By:
  Advent International Limited Partnership,
 
  General Partner
By:
  Advent International Corporation,
 
  General Partner

     
By:
   
 
    Name: Michael Pehl Title: Partner

 



--------------------------------------------------------------------------------



 



Exhibit F
[LETTERHEAD OF MORRISON & FOERSTER LLP]
__________ __, 2005
To the Purchasers listed on
Schedule A to the MTI Technology Corporation
Securities Purchase Agreement
dated as of [___], 2005
RE: MTI Technology Corporation
Ladies and Gentlemen:
We have acted as counsel for MTI Technology Corporation, a Delaware corporation
(the “Company”), in connection with the issuance and sale of up to [___] shares
of the Company’s Series B Convertible Preferred Stock, par value $0.001 per
share (the “Series B Shares” and warrants to purchase an aggregate of [___]
shares of Common Stock (the “Warrants,” and together with the “Series B Shares,”
the “Purchased Securities”), pursuant to the Securities Purchase Agreement dated
as of [___], 2005 (the “Purchase Agreement”), among the Company and the
purchasers listed on Schedule A thereto. This opinion is furnished to you
pursuant to Section 7.01(j) of the Purchase Agreement. Unless otherwise defined
herein, capitalized terms used herein shall have the same meanings as set forth
in the Purchase Agreement.
We have examined originals or copies of the following documents (individually a
“Document” and collectively the “Transaction Documents”), all dated as of [___],
2005, unless otherwise indicated:
(i) the Purchase Agreement;
(ii) the Certificate of Designation;
(iii) the form of Warrant attached as Exhibit B to the Purchase Agreement;
(iv) the form of Indemnification Agreement attached as Exhibit C to the Purchase
Agreement;
(v) the Investor Rights Agreement;
(vi) the Management Rights Letter;
(vii) the form of Certificate of Amendment of Series A Convertible Preferred
Stock Certificate of Designation attached as Exhibit G to the Purchase
Agreement; and
(viii) the form of Consent and Waiver attached as Exhibit H to the Purchase
Agreement.

 



--------------------------------------------------------------------------------



 



In addition, we have examined the certificate of incorporation of the Company,
as in effect on the date hereof, and such records, documents and certificates,
including certificates of public officials and a certificate executed by the
Chief Executive Officer and Chief Financial Officer of the Company, dated the
date hereof (the “Opinion Certificate”), made such inquiries of certain officers
of the Company and considered such questions of law as we have deemed necessary
for the purpose of rendering the opinions set forth herein. In rendering the
opinions herein, we have relied upon the Opinion Certificate as to certain
factual matters. We have made no independent investigation of the accuracy or
completeness of such matters, but we have no actual knowledge of any such
inaccuracy or incompleteness.
We have assumed the genuineness of all signatures (other than signatures of
officers of the Company), the authenticity of all items submitted to us as
originals and the conformity to originals of all items submitted to us as
copies. In making our examination of the Transaction Documents, we have assumed
that each party to one or more of such Transaction Documents (other than the
Company) has capacity (with respect to any party that is an individual) and the
power and authority (with respect to any party that is not an individual) to
enter into the Transaction Documents and perform all of its obligations
thereunder, and has duly authorized, executed and delivered such Transaction
Documents, and that such Transaction Documents constitute the legal, valid and
binding obligations of such party, enforceable against such party in accordance
with their respective terms.
Our opinions in paragraphs 1 and 2 below as to the good standing and/or
qualification of the Company are based solely on certificates of public
officials of the states named in such paragraphs. We have made no independent
investigations as to whether such certificates are accurate or complete, but we
have no actual knowledge of any such inaccuracy or incompleteness.
For our opinions in paragraphs 3 and 4(iv) below, other than matters covered by
the General Corporation Law of the State of Delaware which are required to
enable us to give such opinions, as to agreements which by their terms are or
may be governed by the laws of a jurisdiction other than California, we have
assumed that such agreements are governed by the law of California for purposes
of such opinion. In addition, we exclude from the scope of any such opinion any
potential violation of financial covenants contained in such agreements.
Our opinion in paragraph 4(ii) is based on a review of those laws, rules and
regulations which, in our experience, are normally applicable to transactions of
the type contemplated by the Agreement.
Our opinions in paragraphs 5(iii), 5(iv) and 8 below are based solely upon our
review of the orders, judgments, writs, decrees and Material Contracts described
in the Opinion Certificate, if any.
In rendering our opinion expressed in paragraphs 10 and 11 below, we have also
relied upon (i) the representations and warranties of the Purchasers contained
in the Purchase Agreement, which we have assumed to be true and correct in all
respects as of the date hereof, and (ii) the Opinion Certificate.
Our opinion in paragraph 9 below is based solely upon the Opinion Certificate
and the actual knowledge of Tamara P. Tate, John T. Mitchell and Steven M.
Sandberg. We have not conducted a docket search in any jurisdiction with respect
to litigation that may be pending against the Company or any of its officers or
directors or undertaken any further inquiry.

 



--------------------------------------------------------------------------------



 



Our opinion in paragraph 12 below is based solely upon a certificate of the
Inspector of Elections that served as such at the annual meeting of stockholders
of the Company held on [   ], 2005. We have made no independent investigations
as to whether such certificate is accurate or complete, but we have no actual
knowledge of any such inaccuracy or incompleteness.
We have made no independent investigation as to whether any of the
aforementioned certificates are accurate or complete, but we have no actual
knowledge of any such inaccuracy or incompleteness.
Whenever our opinion herein with respect to the existence or absence of facts is
indicated to be based on our knowledge, it is intended to signify that, in the
course of our representation of the Company in connection with the transactions
referred to in the first paragraph hereof, none of Tamara P. Tate, John T.
Mitchell or Steven M. Sandberg has acquired actual knowledge of the existence or
absence of such facts. Please be advised that the above named persons are the
only attorneys of this firm who have been actively engaged in the representation
of the Company in connection with that matter (although other attorneys of the
firm have represented and continue to represent the Company on other matters).
We have not undertaken any independent investigation to determine the existence
or absence of such facts, and no inference as to our knowledge of the existence
or absence of such facts should be drawn from the fact of our representation of
the Company.
The opinions hereinafter expressed are subject to the following further
qualifications and exceptions:
(i) The effect of bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws relating to or affecting the rights of
creditors, including, without limitation, laws relating to fraudulent transfers
or conveyances, preferences and equitable subordination;
(ii) Limitations imposed by general principles of equity upon the availability
of equitable remedies or the enforcement of provisions of the Transaction
Documents, and the effect of judicial decisions which have held that certain
provisions are unenforceable where their enforcement would violate the implied
covenant of good faith and fair dealing or would be commercially unreasonable,
or where a default under a Transaction Document is not material;
(iii) Except to the extent encompassed by an opinion set forth below with
respect to the Company, we express no opinion as to the effect on the opinions
expressed herein of (a) the compliance or non-compliance of any party to the
Transaction Documents with any law, regulation or order applicable to it, or
(b) the legal or regulatory status or the nature of the business of any such
party;
(iv) The effect of judicial decisions which may permit the introduction of
extrinsic evidence to modify the terms or the interpretation of the Transaction
Documents;
(v) The enforceability of provisions of the Transaction Documents providing for
indemnification or contribution, to the extent such indemnification or
contribution is against public policy, and the effect of California law which
provides that an indemnity provision may not be enforceable in the absence of
negligence on the part of the indemnitor or if a loss was caused by the
indemnitee’s negligence;

 



--------------------------------------------------------------------------------



 



(vi) The enforceability of provisions of the Transaction Documents expressly or
by implication waiving broadly or vaguely stated rights, or waiving rights
granted by law where such waivers are against public policy;
(vii) The enforceability of provisions of the Transaction Documents providing
that rights or remedies are not exclusive, that every right or remedy is
cumulative, or that the election of a particular remedy or remedies does not
preclude recourse to one or more other remedies;
(viii) Our opinion is based upon current statutes, rules, regulations, cases and
official interpretive opinions, and it covers certain items that are not
directly or definitively addressed by such authorities;
(ix) Other than as expressly stated herein, we express no opinion as to
compliance with applicable antifraud statutes, rules or regulations of
applicable state and federal laws concerning the issuance or sale of securities;
(x) We express no opinion as to the enforceability of provisions of the
Transaction Documents under which the Company agrees to submit to the
jurisdiction of, or that disputes arising under the Transaction Documents are to
be determined by, a particular court or courts;
(xi) We express no opinion as to the fairness of the transactions contemplated
by the Purchase Agreement to the Company or its stockholders;
(xii) We have assumed that the directors of the Company have acted and will act
in accordance with their fiduciary duties in authorizing the Transaction
Documents and taking corporate action thereunder; and
(xiii) We express no opinion as to the enforceability of any provision of the
Transaction Documents waiving the right to a jury trial.
Based upon and subject to the foregoing, we are of the opinion that:
1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware. The Company has the requisite
corporate power to own its properties and to conduct its business as it is
currently being conducted.
2. The Company is qualified to do business as a foreign corporation and is in
good standing in the State of California.
3. The Company has the corporate power and authority to execute and deliver and
to perform and observe its obligations under the Transaction Documents. The
Transaction Documents have been duly authorized, executed and delivered by the
Company and constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms. The Certificate
of Designation has been duly authorized by all necessary corporate action and is
in effect.
4. The execution, delivery and performance by the Company of the Transaction
Documents, and the consummation of the transactions contemplated thereby,
including the issuance of the Purchased Securities as contemplated by the
Purchase Agreement, do not (i) violate the Certificate of Incorporation or
Bylaws of the Company as in effect immediately prior to the Closing Date, (ii)
violate any material law, rule or regulation applicable to the Company,
including applicable Nasdaq rules and regulations, (iii) violate or constitute a
default under the provisions of any order, judgment, writ or decree applicable
to the Company, or (iv) to our knowledge, except for approvals required that
result from the filings referred to in Section 3.03 of the Purchase Agreement or
as set forth on Schedule 3.04 of the

 



--------------------------------------------------------------------------------



 



Disclosure Letter to the Purchase Agreement, require any consent or other action
by any Person under, constitute a default under, or give rise to termination,
cancellation or acceleration of any material right or obligation of the Company
or to a loss of any material benefit to which the Company is entitled under, any
provision of any Material Contract binding upon the Company.
5. The execution, delivery and performance by the Company of the Transaction
Documents, and the consummation of the transactions contemplated thereby,
require no consent, approval, order or authorization of, or any qualification,
registration or filing with, any governmental body, agency or official by the
Company other than (a) the filing of the Certificate of Designation with the
Secretary of State of the State of Delaware, (b) the filing by the Company with
the Commission of such reports and other documents under the Securities Act or
the Exchange Act, and filings pursuant to the rules of Nasdaq, as may be
required in connection with the Transaction Documents and the transactions
contemplated thereby to be effected at or prior to the Closing, and (c) any
filings required by the securities or blue sky laws of the various states and
filings under the Securities Act, the Exchange Act and/or pursuant to Nasdaq
rules in connection with a registration of securities pursuant to the Investor
Rights Agreement.
6. The authorized capital stock of the Company consists of (i) 80,000,000
authorized shares of Common Stock and (ii) 5,000,000 authorized shares of
Preferred Stock, of which (i) 567,000 shares have been designated as “Series A
Convertible Preferred Stock” and (ii) [___] shares have been designated as
“Series B Convertible Preferred Stock.” The Purchased Securities to be received
by each Purchaser pursuant to the Purchase Agreement have been duly authorized
and, upon issuance and delivery against payment therefor in accordance with the
terms of the Purchase Agreement, will be validly issued, fully paid and
nonassessable. The Common Stock issuable upon the conversion of the Series B
Shares and upon the exercise of the Warrants has been duly authorized for
issuance and validly reserved by all necessary corporate action of the Company
and, when issued in accordance with the certificate of incorporation and the
terms of the Warrants, as applicable, will be duly authorized, validly issued,
fully paid and nonassessable. The Series B Convertible Preferred Stock has the
respective rights, preferences and privileges stated in the Certificate of
Designation.
7. Except as set forth in Section 3.05 of the Purchase Agreement or on
Schedule 3.05(c) of the Disclosure Letter to the Purchase Agreement, and except
for the rights granted to the Purchasers in the Purchase Agreement, to the best
of our knowledge there are no obligations of the Company to repurchase, redeem
or otherwise acquire any outstanding Company Securities.
8. Except as set forth in the Purchase Agreement, the Amended and Restated
Investor Rights Agreement, and with respect to the Series A Convertible
Preferred Stock, to our knowledge the issuance of any of the Purchased
Securities will not trigger anti-dilution adjustments under, or be subject to
any preemptive rights or right of first refusal or similar right under, any
provision of the General Corporation Law of the State of Delaware, the Company’s
certificate of incorporation or bylaws, or any Material Contract to which the
Company is bound (and which will be in effect immediately following the
Closing).
9. Except as set forth on Schedule 3.10 of the Disclosure Letter to the Purchase
Agreement, to our knowledge there are no Suits pending or threatened against the
Company which, if adversely determined, could reasonably be expected to have a
material adverse effect on the Company or its business or properties (taken as a
whole).

 



--------------------------------------------------------------------------------



 



10. Assuming the filing of a Form D in accordance with Regulation D under the
Securities Act, the offer and sale of the Purchased Securities pursuant to the
terms of the Purchase Agreement are exempt from registration under the
Securities Act.
11. All consents, approvals, orders or authorizations of, and all
qualifications, registrations or filings with, any federal or State of
California governmental authority on the part of the Company required in
connection with the consummation of the transactions contemplated by the
Purchase Agreement have been obtained or made, except for any filings required
to be made after closing. The Company’s definitive proxy statement on
Schedule 14A (the “Definitive Proxy Statement”), as amended or supplemented from
time to time, and filed in connection with the sale and issuance of the Series B
Preferred Stock and the Warrants, to our knowledge complied as to form in all
material respects with the requirements of Regulation 14A and Schedule 14A under
the Securities Exchange Act of 1934, as amended.
12. The sale and issuance of the Series B Preferred Stock and the Warrants in
accordance with the terms and conditions of the Purchase Agreement, and as set
forth in the Definitive Proxy Statement, has been duly approved by the
stockholders of the Company.
We express no opinion as to matters governed by any laws other than the
substantive laws of the State of California, the General Corporation Law of the
State of Delaware and the federal laws of the United States of America, in each
case without reference to choice of law rules and in each case which are in
effect on the date hereof. We express no opinion as to whether the laws of any
particular jurisdiction apply, and no opinion to the extent the laws of any
jurisdiction, other than those identified above, are applicable to the subject
matter hereof.
This opinion is solely for your benefit and may not be relied on by, nor may
copies be delivered to, any other person without our prior written consent.
Very truly yours,

 



--------------------------------------------------------------------------------



 



EXHIBIT G
MTI TECHNOLOGY CORPORATION
 
CERTIFICATE OF AMENDMENT OF
CERTIFICATE OF DESIGNATION
OF
SERIES A CONVERTIBLE PREFERRED STOCK
(Pursuant to Section 151 of the Delaware General Corporation Law)
     MTI Technology Corporation, a corporation organized and existing under the
General Corporation Law of the State of Delaware, does hereby certify that:
     I. The name of the corporation is MTI Technology Corporation (the
“Corporation”).
     II. The Corporation’s Certificate of Designation of Series A Convertible
Preferred Stock (the “Series A Certificate of Designation”), which was filed
with the Secretary of State of the State of Delaware on June 17, 2004, is hereby
amended as set forth herein.
     III. The amendments to the Series A Certificate of Designation as set forth
herein have been duly adopted in accordance with the provisions of Section 242
of the General Corporation Law of the State of Delaware and have been consented
to in writing by all holders of the Corporation’s Series A Convertible Preferred
Stock in accordance with Section 228 of the General Corporation Law of the State
of Delaware.
     IV. Section 2(a)(i) of the Series A Certificate of Designation is hereby
amended and restated to read in its entirety as follows:
“(i) In the event of any Liquidation (as defined below), the Corporation shall
pay the holders of shares of Series A Preferred Stock then outstanding out of
the assets of the Corporation available for distribution to its stockholders,
before any payment shall be made to the holders of Junior Stock by reason of
their ownership thereof and after any payment shall be made to the holders of
any other class or series of stock of the Corporation ranking on liquidation
senior to the Series A Preferred Stock (including the Corporation’s Series B
Convertible Preferred Stock, par value $0.001 per share (the “Series B Preferred
Stock”)), an amount per share (the “Series A Liquidation Amount”) equal to
subparagraph A or B below, as determined by the vote of a majority of the shares
of the Series B Preferred Stock outstanding immediately prior to such
Liquidation or, if no such shares are outstanding, then the greater of:

  (A)   the sum of (x) the Stated Value plus (y) any accumulated but unpaid
dividends (the “Liquidation A Amount”) and (z)

 



--------------------------------------------------------------------------------



 



      such amount per share as would be payable if each such share (excluding
any accumulated but unpaid dividends thereon) (the “A Stated Value Shares”) had
been converted into Common Stock pursuant to Section 4 below immediately prior
to such Liquidation and participated in distributions to holders of Common Stock
in connection with such Liquidation (for purposes of this calculation, after
payment of the Liquidation A Amount, the assets available for distribution to
the Corporation’s stockholders shall be multiplied by a fraction the numerator
of which is the A Stated Value Shares and the denominator of which is the sum of
the following: the outstanding Common Stock, the A Stated Value Shares and one
of the B Stated Value Shares or the B Stated Value Interest Shares (as each are
defined in the Series B Certificate of Designation), as applicable based on the
choice of the holders of the Series B Preferred Stock) after only the payment to
the holders of Series A Preferred Stock of the Liquidation A Amount; or     (B)
  the sum of (x) the Stated Value (the “Liquidation B Amount”) plus (y) such
amount per share as would be payable if each such share (including any
accumulated but unpaid dividends thereon) (the “A Stated Value Interest Shares”)
had been converted into Common Stock pursuant to Section 4 below immediately
prior to such Liquidation and participated in distributions to holders of Common
Stock in connection with such Liquidation (for purposes of this calculation,
after payment of the Liquidation B Amount, the assets available for distribution
to the Corporation’s stockholders shall be multiplied by a fraction the
numerator of which is the A Stated Value Interest Shares and the denominator of
which is the sum of the following: the outstanding Common Stock, the A Stated
Value Interest Shares and one of the B Stated Value Shares or the B Stated Value
Interest Shares (as each are defined in the Series B Certificate of
Designation), as applicable based on the choice of the holders of the Series B
Preferred Stock) after only the payment to the holders of Series A Preferred
Stock of the Liquidation B Amount.     (C)   In the event of any dispute with
holders of any class of the Company’s stock, or the Company, regarding the
calculation of the Series A Liquidation amount, any reasonable interpretation of
the above that is agreed to by a majority of the holders of the Series B
Preferred Stock shall govern.”

-2-



--------------------------------------------------------------------------------



 



     V. Section 4(a)(i) through Section 4(a)(v) of the Series A Certificate of
Designation are hereby amended and restated to read in their entirety as
follows:
     (i) The “Conversion Price” initially shall be $2.64645, and such initial
Conversion Price, and the rate at which shares of Series A Preferred Stock may
be converted into shares of Common Stock, shall be subject to adjustment as
provided below.
     (ii) In the event of a notice of redemption of any shares of Series A
Preferred Stock pursuant to Section 5 or 6 below, the Conversion Rights of the
shares of Series A Preferred Stock designated for redemption shall terminate at
5:00 p.m., Pacific time, on the last full day preceding the applicable
Redemption Date (as defined below), unless the Redemption Price (as defined
below) is not paid or tendered for payment on the Redemption Date, in which case
the Conversion Rights for such shares shall continue until such price is paid,
or tendered for payment, in full.
     (iii) In the event of a Liquidation, the Conversion Rights shall terminate
at 5:00 p.m., Pacific time, on the tenth (10th) business day following the
receipt of the notice of the Liquidation by the holders of the Series A
Preferred Stock; provided, however, that if such Liquidation is not consummated
within ninety (90) days after the mailing of such notice, the Conversion Rights
shall be deemed to have not terminated and shall thereafter continue in full
force and effect.
     (iv) For the purposes of this Section 4(a), “Redemption Date” shall mean
any Call Date (as defined below) or Put Date (as defined below) and “Redemption
Price” shall mean, as applicable, the Call Price (as defined below) or the Put
Price (as defined below).
     VI. Section 4(d)(ii) of the Series A Certificate of Designation is hereby
amended and restated to read in its entirety as follows:
     “(ii) No Adjustment of Conversion Price. No adjustment in the Conversion
Price shall be made as the result of the issuance of Additional Shares of Common
Stock if the consideration per share (determined pursuant to Section 4(d)(v)
below) for such Additional Shares of Common Stock issued or deemed to be issued
by the Corporation is equal to or greater than the applicable Conversion Price
in effect immediately prior to the issuance or deemed issuance of such
Additional Shares of Common Stock. In addition, no adjustment in the Conversion
Price shall be made, or a lesser adjustment than otherwise required may be made,
if, prior to such issuance or deemed issuance of Additional Shares of Common
Stock, the Corporation receives written notice from the holders of at least a
majority of the shares of Series A Preferred Stock then outstanding agreeing
that no such adjustment, or a lesser adjustment, shall be made as a result of
such issuance or deemed issuance.”

-3-



--------------------------------------------------------------------------------



 



     VII. Section 7 of the Series A Certificate of Designation is hereby amended
and restated to read in its entirety as follows:
   “7. Preemptive Rights.
     (a) Definitions. For purposes of this Section 7, the following definitions
shall apply:
     (i) “Acceptance” means a written notice from a holder of Preferred Stock to
the Corporation containing the information specified in Section 7(b)(ii).
     (ii) “Available Unsubscribed Amount” means the difference between the total
of all of the Basic Amounts available for purchase by holders of Preferred Stock
pursuant to Section 7(b)(i) and the Basic Amounts subscribed for pursuant to
Section 7(b)(ii).
     (iii) “Basic Amount” means, with respect to a holder of Preferred Stock,
its pro rata portion of the Securities, determined by multiplying the number of
Securities by a fraction, the numerator of which is the aggregate number of
shares of Common Stock then held by such holder (giving effect to the conversion
into Common Stock of all shares of convertible preferred stock and exercise of
all warrants (assuming cashless exercise) then held by such holder) and the
denominator of which is the total number of shares of Common Stock then
outstanding (giving effect to the conversion into Common Stock of all shares of
convertible preferred stock or other convertible securities and exercise of all
options, warrants (assuming cashless exercise) or other rights to purchase
Securities of the Corporation then outstanding).
     (iv) “Offer” means a written notice of any proposed issuance, sale or
exchange of Securities containing the information specified in Section 7(b)(i).
     (v) “Preferred Stock” means the Series A Preferred Stock and the Series B
Convertible Preferred Stock, par value $0.001 per share, of the Corporation.
     (vi) “Refused Securities” means those Securities as to which an Acceptance
has not been given by holders of Preferred Stock pursuant to Section 7(b)(ii).
     (vii) “Securities” means (a) any shares of Common Stock, (b) any other
equity securities of the Corporation, including shares of preferred stock,
(c) any option, warrant or other right to subscribe for, purchase or otherwise
acquire any equity securities of the Corporation, or (d) any debt securities
convertible into capital stock of the Corporation.
     (viii) “Unsubscribed Amount” means, with respect to a holder of Preferred
Stock, any additional portion of the Securities attributable to the Basic
Amounts of other holders of Preferred Stock as such holder indicates it will

-4-



--------------------------------------------------------------------------------



 



purchase or acquire should the other holders subscribe for less than their Basic
Amounts.
     (b) Rights of Investors.
     (i) The Corporation shall not issue, sell or exchange, agree to issue, sell
or exchange, or reserve or set aside for issuance, sale or exchange, any
Securities, unless in each such case the Corporation shall have first complied
with this Section 7. The Corporation shall deliver to each holder of Preferred
Stock an Offer, which shall (a) identify and describe the Securities,
(b) describe the price (expressed in either a fixed dollar amount or a
definitive formula pursuant to which the only variable is the market price of
the Common Stock at or near the time of the proposed issuance, sale or exchange)
and other terms upon which they are to be issued, sold or exchanged, and the
number or amount of the Securities to be issued, sold or exchanged, (c) identify
the offerees or purchasers (if known) to which or with which the Securities are
to be offered, issued, sold or exchanged, and (d) offer to issue and sell to or
exchange with such holder of Preferred Stock (1) such holder’s Basic Amount and
(2) such holder’s Unsubscribed Amount.
     (ii) To accept an Offer, in whole or in part, a holder of Preferred Stock
must deliver to the Corporation, on or prior to the date fifteen (15) days after
the date of delivery of the Offer, an Acceptance indicating the portion of the
holder’s Basic Amount that such holder elects to purchase and, if such holder
shall elect to purchase all of its Basic Amount, the Unsubscribed Amount (if
any) that such holder elects to purchase. If the Basic Amounts subscribed for by
all holders of Preferred Stock are less than the total of all of the Basic
Amounts available for purchase, then each holder who has set forth an
Unsubscribed Amount in its Acceptance shall be entitled to purchase, in addition
to the Basic Amounts subscribed for, the Unsubscribed Amount it has subscribed
for; provided, however, that if the Unsubscribed Amounts subscribed for exceed
the Available Unsubscribed Amount, each holder who has subscribed for any
Unsubscribed Amount shall be entitled to purchase only that portion of the
Available Unsubscribed Amount as the Unsubscribed Amount subscribed for by such
holder bears to the total Unsubscribed Amounts subscribed for by all holders of
Preferred Stock, subject to rounding by the Board to the extent it deems
reasonably necessary.
     (iii) The Corporation shall have ninety (90) days from the expiration of
the period set forth in Section 7(b)(ii) to issue, sell or exchange all or any
part of the Refused Securities, but only to the offerees or purchasers described
in the Offer (if so described therein) and only upon terms and conditions
(including unit prices and interest rates) that are not more favorable, in the
aggregate, to the offerees or purchasers than those set forth in the Offer.
     (iv) In the event the Corporation shall propose to sell less than all the
Refused Securities, then each holder of Preferred Stock may, at its sole option
and in its sole discretion, reduce the number or amount of the Securities
specified in

-5-



--------------------------------------------------------------------------------



 



its Acceptance to an amount that shall be not less than the number or amount of
the Securities that the holder elected to purchase pursuant to Section 7(b)(ii)
multiplied by a fraction, (i) the numerator of which shall be the number or
amount of Securities the Corporation actually proposes to issue, sell or
exchange (including Securities to be issued or sold to holders of Preferred
Stock pursuant to Section 7(b)(ii) prior to such reduction) and (ii) the
denominator of which shall be the original amount of the Securities. In the
event that any holder so elects to reduce the number or amount of Securities
specified in its Acceptance, the Corporation may not issue, sell or exchange
more than the reduced number or amount of the Securities unless and until such
securities have again been offered to the holders of Preferred Stock in
accordance with Section 7(b)(ii).
     (v) Upon (a) the closing of the issuance, sale or exchange of all or less
than all of the Refused Securities or (b) such other date agreed to by the
Corporation and the holders of Series A Preferred Stock who have subscribed for
a majority of the Securities subscribed for by the holders of Series A Preferred
Stock, such holder or holders shall acquire from the Corporation and the
Corporation shall issue to such holder or holders, the number or amount of
Securities specified in the Acceptances, as reduced pursuant to Section 7(b)(iv)
if any of the holders has so elected, upon the terms and conditions specified in
the Offer.
     (vi) The purchase by the holders of Preferred Stock of any Securities is
subject in all cases to the preparation, execution and delivery by the
Corporation and the holders of Preferred Stock of a purchase agreement relating
to such Securities reasonably satisfactory in form and substance to the holders
of Preferred Stock and their respective counsel.
     (vii) Securities not acquired by the holders of Preferred Stock in
accordance with Section 7(b)(ii) and not sold pursuant to Section 7(b)(iii) may
not be issued, sold or exchanged until they are again offered to the holders of
Preferred Stock under the procedures specified in this Section 7.
     (c) Excluded Transactions. The rights of the holders of Preferred Stock
under this Section 7 shall not apply to:
     (i) any issuance of securities of the Corporation for consideration other
than cash, including the issuance of shares (a) as a stock dividend to holders
of Common Stock, Series A Preferred Stock or any other Corporation securities,
or upon any subdivision or combination of shares of Common Stock, Series A
Preferred Stock or any other Corporation securities; (b) upon exercise or
conversion of preferred stock, options, warrants or debt securities exercisable
or convertible for Common Stock pursuant to their terms; and (c) in connection
with a transaction described in Section 3(c)(x) so long as any required consent
or vote is first obtained by the Corporation; and

-6-



--------------------------------------------------------------------------------



 



     (ii) any issuance of securities of the Corporation if such issuance is
excluded from the definition of “Additional Shares of Common Stock” under
clauses (I) through (V) of Section 4(d)(i)(D) above.”
***
     In witness whereof, MTI Technology Corporation has caused this Certificate
to be signed this ___day of _________, 2005.

            MTI Technology Corporation
      By:         Name:         Title:      

-7-



--------------------------------------------------------------------------------



 



         

EXHIBIT H
CONSENT AND WAIVER
 
     THIS CONSENT AND WAIVER (this “Agreement”) is dated and effective as of
______, 2005, by and between MTI Technology Corporation, a Delaware corporation
(the “Company”), and each of the undersigned holders of Series A Convertible
Preferred Stock (“Series A Convertible Preferred Stock”), par value $0.001 per
share, of the Company (each an “Investor” and collectively the “Investors”).
RECITALS
     WHEREAS, under the Company’s Certificate of Designation of Series A
Convertible Preferred Stock (the “Series A Certificate of Designation”), the
holders of the Series A Convertible Preferred Stock have certain rights,
including, without limitation: (i) certain series voting rights as set forth in
Section 3(c) thereof; (ii) certain preemptive rights as set forth in Section 7
thereof; and (iii) certain notice rights as set forth in Section 12 thereof;
     WHEREAS, pursuant to that certain letter agreement (the “MDB Side Letter”),
dated June 17, 2004, by and among the Company and the Investors, each Investor
has certain rights, including, without limitation, certain rights to receive
additional shares of Series A Convertible Preferred Stock;
     WHEREAS, each Investor intends to participate in the contemplated Series B
Convertible Preferred Stock financing (the “Series B Transaction”) of the
Company, as contemplated in and pursuant to the terms of that certain Securities
Purchase Agreement (the “Securities Purchase Agreement”), dated as of ______,
2005, by and among the Company and the purchasers set forth on Schedule A
thereof, pursuant to which the Investor contemplates purchasing shares of the
Company’s Series B Convertible Preferred Stock (the “Series B Convertible
Preferred Stock”), par value $0.001 per share; and
     WHEREAS, the Investor acknowledges that the Company would not consummate
the Series B Transaction as contemplated in and pursuant to the terms of the
Securities Purchase Agreement but for the undersigned’s willingness to execute
this Agreement in connection with the Series B Transaction.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual promises and covenants set
forth herein, and contingent upon the closing of the Series B Transaction as
contemplated in the Securities Purchase Agreement, the Investor and the Company
hereby agree as follows:

 



--------------------------------------------------------------------------------



 



          1. Consent to Certain Actions. The undersigned hereby consents to and
ratifies the following in satisfaction of the Company’s obligations under
Section 3(c) and Section 12 of the Series A Certificate of Designation with
respect thereto:
               a. The consummation of the Series B Transaction, including,
without limitation, the designation of the Series B Convertible Preferred Stock,
substantially on the terms set forth in the Securities Purchase Agreement or as
may otherwise be agreed to by and among the Company and the Investors;
               b. The amendment of the Company’s bylaws to eliminate the
classification of the Company’s board of directors, as more fully described in
the Company’s definitive proxy statement which was filed with the Securities and
Exchange Commission on August 9, 2004 and as set forth in the Company’s Second
Amended and Restated Bylaws, which amendment was approved by the Company’s board
of directors at a meeting thereof held on June 21, 2004, and approved by the
Company’s stockholders at an annual meeting thereof held on September 8, 2004,
such consent and ratification to be deemed effective as of September 8, 2004;
               c. The transactions contemplated by and in that certain Security
Agreement, dated as of December 30, 2004, by and between the Company and EMC
Corporation, whereby, among other things, EMC Corporation increased the
Company’s purchasing credit limit under its existing supply agreements with EMC
Corporation to $20,000,000, such consent and ratification to be deemed effective
as of December 30, 2004.
               d. The transactions contemplated by and in that certain Letter of
Credit, dated June 23, 2004, by and between the Company and Comerica Bank, in
the amount of $6,000,000, such consent and ratification to be deemed effective
as of June 23, 2004.
          2. Waiver of Certain Rights. The undersigned hereby waives:
               a. Any right or entitlement it may have to receive any “MDB
Adjustment Securities” pursuant to the terms of and as defined in the MDB Side
Letter.
               b. Any preemptive or notice rights it may have in connection with
the Series B Transaction pursuant to Section 7 and Section 12, respectively, of
the Series A Certificate of Designations.
          3. Adjustment of Conversion Price Upon Issuance of Series B
Convertible Preferred Stock. As a result of or in connection with only (i) the
issuance on the date of first issuance of shares of the Company’s Series B
Convertible Preferred Stock and warrants issued in connection therewith on such
date, (ii) the issuance of any such Series B Convertible Preferred Stock and
warrants pursuant to Section 8.04 of the Securities Purchase Agreement or
(iii) upon the conversion or exercise of such Series B Convertible Preferred
Stock and warrants (and solely as a result of such conversion or exercise), the
Conversion Price (as defined in the Series A Certificate of Designation) of

 



--------------------------------------------------------------------------------



 



the Series A Convertible Preferred Stock shall not be adjusted to less than
$1.95 with respect only to such issuance, conversion or exercise.
          4. No Modification of Other Rights. Except as expressly modified
hereby, all of the Investor’s rights, preferences and privileges as a holder of
Series A Convertible Preferred Stock as set forth in the Series A Certificate of
Designation, as may be amended from time to time, shall continue in full force
and effect to the extent that such rights, preferences and privileges have not
been otherwise modified, amended or waived prior to the date hereof. In the
event of any inconsistency or conflict between the Series A Certificate of
Designation and this Agreement, the terms, conditions and provisions of this
Agreement shall govern and control.
          5. Entire Agreement. This Agreement constitutes the entire and
exclusive agreement between the parties with respect to the subject matter
hereof. All previous discussions and agreements with respect to this subject
matter are superseded by this Agreement.
          6. Governing Law. This Agreement shall be governed in all respects by
the laws of the State of Delaware as applied to contracts made and to be fully
performed entirely within that state between residents of that state. The
parties agree that any and all actions arising out of this Agreement shall be
filed only in the appropriate federal or state court in Orange County,
California. The parties consent to the jurisdiction of such courts for any such
action.
          7. Counterparts. This Agreement may be executed in any number of
counterparts (including facsimile signature) each of which shall be an original
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective, subject to the terms hereof,
when each party hereto shall have received a counterpart hereof signed by each
other party hereto.
[Remainder of the Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized signatories as of the date first
above written.

                MTI TECHNOLOGY CORPORATION
 
       
 
  By:    
 
       
 
  Name:  
 
  Title:    
 
            INVESTORS:
 
            DIGITAL MEDIA & COMMUNICATIONS
   III LIMITED PARTNERSHIP     DIGITAL MEDIA & COMMUNICATIONS
   III-A LIMITED PARTNERSHIP     DIGITAL MEDIA & COMMUNICATIONS
   III-B LIMITED PARTNERSHIP     DIGITAL MEDIA & COMMUNICATIONS
   III-C LIMITED PARTNERSHIP     DIGITAL MEDIA & COMMUNICATIONS
   III-D C.V.     DIGITAL MEDIA & COMMUNICATIONS
   III-E C.V.
 
       
 
  By:   Advent International Limited Partnership, General Partner
 
  By:   Advent International Corporation,
General Partner
 
       
 
  By:    
 
       
 
  Name:  
 
  Title:    

 



--------------------------------------------------------------------------------



 



                ADVENT PARTNERS DMC III LIMITED
   PARTNERSHIP     ADVENT PARTNERS II LIMITED
   PARTNERSHIP
 
       
 
  By:   Advent International Corporation,
   General Partner
 
       
 
  By:    
 
       
 
  Name:  
 
  Title:    
 
            EMC CORPORATION
 
       
 
  By:    
 
       
 
  Name:  
 
  Title:    

 